Exhibit 10.30

4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD

ADDENDUM TO COMMERCIAL UNIT AGREEMENT

THIS ADDENDUM TO COMMERCIAL UNIT PURCHASE AGREEMENT (this "Addendum") is
executed as of the 1st day of June, 2017 ("Effective Date"), by and between 4000
South Ocean Property Owner, LLLP, a Delaware limited liability partnership, as
"Seller", and Sotherly Hotels, Inc. (NASDAQ: "SOHO"), a publicly traded real
estate investment trust, as "Buyer". Seller and Buyer shall be collectively
referred to herein as the “Parties" or individually, a "Party".

RECITALS

Simultaneous with the execution of this Addendum, the Parties have entered into
that certain Agreement (the "Agreement") for the purchase and sale of Unit CU-2
(the "Unit") in 4010 South Ocean Condominium Hollywood (the "Condominium").

The Parties desire to amend the Agreement in certain respects as more
particularly set forth below.

NOW, THEREFORE, in consideration of the execution and delivery of the Agreement
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.Recitals; Defined Terms; Conflicts. The foregoing recitals are true and
correct and are incorporated herein as if repeated at length. Unless the context
otherwise requires, all initial capitalized terms used but not defined in this
Addendum shall have the meaning or meanings given to such terms in the
Agreement.  This Addendum shall be deemed a part of, but shall take precedence
over and supersede any provisions to the contrary contained in the Agreement.
All references in the Agreement or this Addendum to the Agreement shall be
deemed to refer to the Agreement as modified by this Addendum, unless the
context otherwise requires.

2.Unit Description. The Unit is described substantially as depicted on Exhibit
"A" attached hereto and otherwise as set forth in the Declaration (collectively,
the "Graphics"). Buyer agrees that the description of the Unit on Exhibit "A"
and in the Declaration sufficiently identify the Unit and the boundaries
thereof.  Notwithstanding the foregoing, Buyer understands and agrees that prior
to closing, Seller shall cause the Condominium Documents to be amended (the
"Declaration Amendment") to reflect the identified spaces as limited common
elements appurtenant to the Unit, as applicable (substantially as described on
Exhibit "A"), with such Unit having, as an appurtenances thereto, the applicable
percentage share attributable to same (based on the relative size of such Unit
in relation to the overall size of all of the units in the Condominium), and the
applicable obligation for maintenance assessments for such Unit. Except for
modifications required by applicable Legal Requirements or the Florida Division
of Condominiums, Timeshares and Mobile Homes, Seller shall make no changes to
the Condominium Documents, including the Graphics, which will create more than
four commercial units or that may negatively impair or materially minimize the
rights, or materially increase the obligations, of Buyer with respect to the
Unit or its limited common elements appurtenant thereto, the operation of a
Condo-Hotel, the format, use or operation of the Garage, the Buyer's rights as
Hotel Operator under the Declaration, or the existing restrictions regarding
transient rentals, or any modifications or amendments to the Project Standards,
without the express prior written consent of Buyer, which consent shall not be
unreasonably withheld, delayed or conditioned.

3.Measurements. Buyer understands and agrees that any and all square footages
shown on Exhibit "A" or any other Exhibit to this Addendum are measured to the
exterior boundaries of the

 

1

 

 

--------------------------------------------------------------------------------

exterior walls and the centerline of interior demising walls and in fact vary
from the square footage and dimensions that would be determined by using the
description and definition of the "Unit" set forth in the Declaration (which
generally only includes the interior airspace between the perimeter walls and
excludes all interior structural components and other common elements).
Measurements of rooms set forth on this floor plan are generally taken at the
farthest points of each given room (as if the room were a perfect rectangle),
without regard for any cutouts or variations.  Accordingly, the area of the
actual room will typically be smaller than the product obtained by multiplying
the stated length and width.

4.Development Fee. Notwithstanding anything contained to the contrary in the
Agreement, the Parties hereby agree that the Development Fee is waived with
respect to the Unit.

5.Closing Costs. At closing, Seller shall pay (a) the fees of any counsel
representing it in connection with this transaction, (b) one-half (½) of any
escrow fee charged by Escrow Agent and (c) one-half (½) of the premium for the
Title Policy and Title Commitment costs. Buyer shall pay all other closing
costs, including (u) any and all transfer tax, documentary stamp tax or similar
taxes imposed on account of the recordation of the Deed or the transfer of the
Unit, (v) the fees of any counsel representing Buyer in connection with this
transaction, (w) one-half (½) of any escrow fees charged by the Escrow Agent,
(x) recording fees, (y) one-half (½) of the premium for the Title Policy and
Title Commitment costs, (z) the cost of Buyer's inspections of the Unit. Except
as otherwise provided in this Agreement, all other costs and expenses incident
to this transaction and the closing thereof will be paid by the Party incurring
such costs.

6.Delivery of Unit/ Pre-Occupancy/ Closing.

Buyer understands and agrees that the Seller shall deliver the following at
Closing:

(a)the Unit in "turnkey” condition with all decorative finishes and furniture as
selected by Seller, consistent with the Project Standard and tailored for the
unique features of the Project ("Resort Design Standard").

(b)Common Elements and/or Residential Limited Common Areas as follows: (i) the
lobby area adjacent to the Unit shall be delivered in "turnkey" condition with
all decorative finishes and furniture consistent with the Resort Design
Standard; and (ii) the pool deck, cabanas and other amenities on the sixth floor
of the Condominium shall be delivered in "turnkey" condition with all decorative
finishes and furniture consistent with the Resort Design Standard including,
without limitation, all furniture and decorative finishes for the meeting rooms
located on the sixth (6th) floor of the Condominium pursuant to the Resort
Design Standard, which meeting rooms shall be limited common elements
appurtenant to the Unit.

(c)the limited common elements appurtenant to the Unit (collectively, "LCE
Spaces") in the following condition: (i) the housekeeping spaces adjacent to the
trash and laundry chutes on floors 2-5 and 7- 42 and shown on the Graphics in
"white box finish" (collectively, the "Maid's Closets"); (ii) the meeting rooms
and board room located on the sixth floor will be delivered in "turnkey"
condition and shall also include the decorative finishes and furniture
consistent with the Resort Design Standard; (iii) the seven (7) cabanas located
on the south side of the sixth floor as shown on the Graphics to be leased by
Buyer pursuant to the Lease described in Section 9 hereof shall be delivered in
turn key condition with all decorative finishes and furniture consistent with
the Resort Design Standard; (iv) the storage space adjacent to the new retail
space on the first floor as shown on page 11 of the Graphics as an LCE to CU-2
("New Storage Area") shall be delivered with (1) "white box finish" (2) climate
controls and (3) two different sets of double doors with one set of doors
opening into the Garage and the other set of doors opening into the Water Room
located immediately adjacent to the New Storage Area, pursuant to the Tenant
Finish Detail attached hereto as Exhibit "I" (''Tenant Finish Detail"); (v) the
linen room area located on the first floor of the Condominium pursuant to the
Graphics shall be an LCE Space and delivered in "white box finish"; provided,
however, the laundry chute shall be

--------------------------------------------------------------------------------

installed and operable such that all items deposited in the laundry shoot will
land in the linen room (vi) the storage areas located immediately adjacent to
units 201, 301, 401 and 501 shall be delivered in "white box finish" however
Seller shall construct improvements to such spaces in accordance with the Tenant
Finish Detail and (vi) all other LCE Spaces shall be delivered in "white box
condition."

It is anticipated, but not guaranteed, that closing may occur on or about
December 31, 2019, subject to day-for­day extensions for Force Majeure, and that
notice of closing shall be delivered in the manner described in Section 9 of the
Agreement.  Buyer agrees that it shall cause the resort operations in the Unit
and appurtenances thereto to be open to the public by no later than the date
that is fifteen (15) days after the Closing Date and Buyer shall continuously
operate the same consistent with the Project Standard; such opening and
operating obligations of Buyer shall expressly survive Closing.  It is further
understood between the Parties that the conveyance of the Unit from Seller to
Buyer shall be the first closing of any sale of a unit in the Condominium;
provided, however, Seller shall be under no obligation to delay closing of any
other unit in the Condominium if Buyer is not prepared to close for any
reason.  Without limiting the foregoing, to the extent Seller's lender has not
been paid off prior to TCO, Buyer shall still be the first purchaser to close
provided such closing shall occur in escrow pursuant to the terms of the Escrow
Agreement.

Simultaneous with the execution of the Agreement and this Addendum by both
Parties, Buyer and Seller shall enter into a Pre-Opening Services Agreement in
substantially the form attached hereto as Exhibit "F". Notwithstanding the
Pre-Opening Services Agreement, Buyer acknowledges that the Condominium Property
is an active construction site, and agrees that any such access to the
Condominium Property shall be subject to the requirements of the general
contractor for the Condominium Property, the insurers of the Condominium
Property and applicable laws and regulations. In no event shall Buyer's access
to the Condominium Property as provided herein be at such times or in such a
manner as to interfere with the construction work ongoing at the Condominium
Property or violate applicable law. If Buyer wishes to access the Condominium
Property during constriction, Buyer agrees to execute such releases or carry
such insurance coverages as are reasonably required by Seller, the general
contractor for Condominium Property and insurers thereof, or applicable laws or
regulations.

To the extent that the construction loan for the Condominium has not been paid
off prior to the scheduled closing, Buyer and Seller shall close in escrow
pursuant to the terms of the escrow agreement substantially in the form attached
hereto as Exhibit "H" ("Escrow Agreement").  The Escrow Agreement shall be
executed simultaneously with this Agreement.

7.Inventory. Buyer shall purchase all personal property not otherwise required
to be provided by Seller herein and inventory (collectively, the "Inventory")
for use by Buyer in conjunction with Buyer's rental management program to be
operated on the Condominium Property (the "Rental Program") and such personal
property and inventory shall be owned by the Buyer. Seller shall use good faith
efforts to provide Buyer with a secured space at the project site to store its
personal property and inventory to the extent space allows and such storage will
not cost the Seller any additional sum or otherwise impair the Seller's ability
to complete the project in a timely fashion. Seller shall have no responsibility
for the security or condition of any stored materials of Buyer and Buyer shall
be responsible for insuring the storage area and its contents. This provision
shall expressly survive Closing. Buyer's use of the same shall be at Buyer's
sole risk. Any Buyer representative coming on to the project site to access the
stored materials shall follow all construction rules implemented by Seller and
its contractors. Without limiting the foregoing, Seller represents and warrants
that each of the Resort Units shall be delivered to each purchaser thereof in
"turn-key" condition, fully furnished in accordance with the Resort Design
Standards, and otherwise be ready for immediate rental. Seller shall provide
Buyer with additional information regarding the furniture and finishing packages
for the Resort Units once determined by SBE.

8.Bill of Sale. To the extent Seller is obligated to convey to Buyer any
personal property or furniture, fixtures or equipment hereunder, Seller and
Buyer shall execute and deliver at Closing a Bill of Sale in substantially the
form attached hereto as Exhibit "B".

--------------------------------------------------------------------------------

9.Lease Agreement.  At or prior to closing, Seller agrees to cause the
Association to enter into a long term lease agreement with Buyer for Buyer to
manage and operate the parking facility (the "Garage") at the Condominium and
for seven (7) pool cabanas and other designated areas referenced therein, if any
(the "Lease Agreement") for the provision of, among other services, parking
services to serve the needs of the Condominium Property on a non-exclusive
basis.  Such Lease Agreement to be executed by the Association shall be
substantially in the form attached hereto as Exhibit “C”. The Association's
execution and delivery of the Lease Agreement at or prior to closing shall be a
condition precedent to Buyer's obligation to close hereunder and Buyer agrees it
will execute the Lease Agreement no later than closing.  The Lease Agreement
shall provide that (i) Buyer shall have exclusive right to provide valet parking
services for the entire Condominium and all owners other than the Unit CU-3
Owner and their respective guest invitees, customers, all at Buyer, or its
affiliate's, prevailing rates for valet parking spaces, which during the first
year of the Lease is stipulated to be $271,000 per year and shall increase every
five (5) years by 5% and (ii) no Unit owner shall be entitled to self-park; and
(iii) no Unit Owner shall receive complimentary valet parking, except for (A)
Owners of Units who are in residence as set forth in Section 3.3 or such other
applicable provision of the Declaration, (B) the owner of Unit CU-1 who has the
right to have twenty (20) cars valet parked for no additional charge other than
as a part of Common Expenses and (C) the Owner of Unit CU-4 who has the right to
have three (3) cars valet parked for no additional charge to the Owner of Unit
CU-4 other than part of Common Expenses, and (D) a total of two (2) free valet
parking spaces to the contract purchaser of Unit R-378 and up to four (4) more
free valet parking spaces allocated to various contract purchasers at Seller's
election (each, a "Complimentary Valet User"). Except as expressly provided in
the immediately preceding sentence, Seller has not granted, and will not grant,
any additional complimentary parking spaces to prospective purchasers. There
shall be no additional rental charge in the Lease for the use of the
cabanas.  In connection with Seller obtaining its construction loan, Buyer has
agreed execute and deliver to Seller's lender the side letter in substantially
the form attached hereto as Exhibit "E" ("Side Letter"). The Side Letter shall
be executed simultaneously with this Agreement.

10.HOA Management Agreement. At or prior to closing, Seller agrees to cause the
Association to enter into a management agreement (the "Association Management
Agreement") with Buyer, or any affiliate of Buyer, for the operation and
management of the Condominium and Association, which shall be managed at all
times In accordance with all Legal Requirements and consistent with the Project
Standard (as hereinafter defined), including, without limitation, the holding
and conducting of meetings, the establishment of budgets, and all other
customary services provided by a manager of a condominium and•its association.
In addition, the Association Management Agreement shall further provide that the
Association, to the extent lawful and otherwise permitted by the Declaration,
shall take all action to maintain the License and Brand Agreement in full force
and effect. Buyer and Seller agree that the Association Management Agreement
shall contain such reasonable terms as may otherwise be agreed to by the
Parties, but shall be subject at all times to the applicable provisions of
Chapter 718, Florida Statutes. The Association Management Agreement shall be
substantially in the form attached hereto as Exhibit "D". In connection with the
Association Management Agreement, Seller shall amend the Condominium Documents
as required by Florida Statutes, Chapter 718 to incorporate the Association
Management Agreement and the Manager named therein. The Association's execution
and delivery of the Association Management Agreement shall be a condition
precedent to Buyer's obligation to close hereunder and Buyer agrees it will
execute the Association Management Agreement no later than closing. In
connection with Seller obtaining its construction loan, Buyer has agreed execute
and deliver to Seller's lender the Side Letter.

11.Buyer's Operations. Seller shall deliver to Buyer a full mailing list of all
purchasers under contract to purchase a Resort Unit in the Condominium (the
"Future Purchasers'') along with their respective contact information (the
"Purchaser List"). Commencing thirty (30) days from the date hereof, Seller
shall provide an updated Purchaser List and shall continue to provide updated
Purchaser Lists on a monthly basis until such time as Buyer has been provided
with the contact information for each Future Purchaser of a Resort Unit in the
Condominium. Seller's failure to timely deliver such information shall not
constitute a default under the Agreement.

--------------------------------------------------------------------------------

12.Hotel Standards/Restaurant Operations. Seller shall cause the definition of
the Project Standards to be revised pursuant to the Condo Amendment attached as
Exhibit G.

13.Brand Agreement. The Seller has entered into a Marketing License and
Development Agreement with SBE Hotel Licensing, LLC, a Nevada limited liability
company ("SBE") that requires SBE to enter into a Brand License Agreement with
the Association substantially in the form attached thereto (the "Brand
Agreement”) to operate the Condominium using the "Hyde Beach House" and "Hyde
Beach House Resort & Residences" names (the "License"), and that the Condominium
is subject to such Brand Agreement and License. Accordingly, Buyer acknowledges
and agrees that the Unit and any resort operations conducted by Buyer within the
Unit are subject to the terms and conditions of such Brand Agreement and the
License. The Brand Agreement shall specify that Buyer, or its affiliate, acting
in its capacity as Hotel Operator, possess all rights to use the trademarks,
indicators or other intellectual property contained therein in its capacity as
the Hotel Operator for so long as Buyer or such affiliate is acting in the
capacity as the Hotel Operator.

14.Alcoholic Beverage License. As soon as reasonably practical, Seller shall
cause the Restaurant Owner to apply for and obtain a license (or licenses) for
the service of alcoholic beverages at the Condominium (the "Beverage Licenses"),
such that at or prior to the Restaurant Opening Date, the Florida Division of
Alcoholic Beverages and Tobacco will issue the Beverage Licenses (or a temporary
license until such permanent Beverage Licenses is/are issued) to permit the
service of alcoholic beverages at the Condominium. The Beverage Licenses shall
be required to permit the Restaurant Owner to serve alcoholic beverages at the
cabanas comprising LCE Spaces of the Unit on the sixth (6th) floor of the
Condominium Property pursuant to the Graphics. Buyer or its Affiliate that is
the Lessee under the Lease agrees to cause the Lease to be modified to the
extent necessary in order for the Restaurant Owner to serve alcoholic beverages
to the leased cabanas provided that the Buyer or its affiliate has the right to
use such cabanas as contemplated in the Lease.

15.Buyer Representations. Section 32 of the Agreement is hereby deleted in its
entirety.  Buyer hereby represents and warrants to Seller as of the date hereof
that:

 

(a)

Buyer is a publicly traded real estate investment trust duly organized and
validly existing under the laws of the State of Maryland and is in good standing
under the laws of the State of Florida.

 

(b)

Buyer is a sophisticated purchaser with substantial experience in purchasing in
assets of this type and has such knowledge and experience in financial and
business matters that Buyer is capable of evaluating the merits and risks of
this purchase and the operation of a resort-style, condo-hotel with anticipated
transient lodging.

 

(c)

The execution by Buyer of the Agreement, this Addendum and of all documents
contemplated by the Agreement (collectively "Transfer Documents"), delivery of
this Agreement and the Transfer Documents and performance of all obligations
arising under this Agreement and such Transfer Documents are authorized under
the organizational documents of Buyer or have otherwise been approved in the
matter described in such organizational documents. This Agreement and the
Transfer Documents, upon such execution and delivery, constitute the legal,
valid and binding obligations of Buyer, enforceable in accordance with their
respective terms. To Buyer's knowledge there are no claims, defenses, personal
or otherwise, against Buyer or offsets to the validity or enforceability of this
Agreement or the Transfer Documents.

 

(d)

Buyer (or its affiliate that will enter into the Association Management
Agreement) has, or will have as of closing, a community association manager's
license issued by the State of Florida, and such license is or will be in good
standing as of closing.

--------------------------------------------------------------------------------

16.Seller Representations. Seller represents and warrants to Buyer that:

 

(a)

The execution by Seller of this Agreement and the Transfer Documents, delivery
of this Agreement and the Transfer Documents and performance of all obligations
arising under this Agreement and such Transfer Documents are authorized under
the organizational documents of Seller or have otherwise been approved in the
matter described in such organizational documents. This Agreement and the
Transfer Documents, upon such execution and delivery, constitute the legal,
valid and binding obligations of Seller, enforceable in accordance with their
respective terms. To Seller's knowledge there are no claims, defenses, personal
or otherwise, against Seller or offsets to the validity or enforceability of
this Agreement or the Transfer Documents.

 

(b)

Seller has been duly and validly organized under the laws of the State of
Florida and as of closing is validly existing in good standing as a limited
liability company under the laws of Florida.

 

(c)

As of the Effective Date, other than with respect to Unit CU-1 and Unit CU-4,
Seller has not (i) granted or otherwise agreed to provide free parking in the
Garage or otherwise (i.e., valet parking), (ii) agreed to assign any parking
space(s) in the Garage to prospective purchasers as limited common elements to
their Unit(s), (iii) assigned any parking spaces to any prospective purchaser of
a unit in the Condominium other than a total of two (2) free valet parking
spaces to the contract purchaser of Unit R- 378 and will not grant more than
four (4) additional free valet parking spaces to any contract
purchasers.  Except as otherwise provided in this Section 16(c) and those one
hundred eighty (180) parking spaces which have been assigned to the owner of the
Ballroom Unit, Seller has not, and shall not, assign any additional parking
spaces to any entity, purchaser or otherwise.

 

(d)

As of the Effective Date at least seventy percent (70%) of the Units are under
contract for sale to bona fide third party purchasers.

 

(e)

As of the Effective Date Seller anticipates that the construction financing for
the Project will be closed on or before June 12, 2017.

 

(f)

Pursuant to the Commercial Unit Purchase Agreement between Seller and the buyer
of Unit C-1, in existence as of the Effective Date, such buyer is contractually
obligated to open the restaurant for business within ninety (90) days after the
completion of the contemplated construction within, and delivery of, Unit CU-1
to the buyer thereof (the "Restaurant Opening Date") and Seller will use
commercially reasonable efforts to enforce the terms of said agreement.

The foregoing representations and warranties shall survive the Closing for a
period of one (1) year.

17.Intentionally Deleted.

18.Further Assurances. Seller and Buyer agree, at any time and from time to time
after the closing, to execute, acknowledge, where appropriate, and deliver such
further instruments and documents and to take such other action as the other
party may reasonably request in order to carry out the intent and purpose of
this Agreement. The provisions of this section shall survive the Closing.

--------------------------------------------------------------------------------

19.Conditions Precedent. Without in any way limiting any terms or conditions
contained hereof, each the following shall also be conditions precedent to the
Closing:

 

(a)

That Unit CU-3 in the Condominium (the "Ballroom Unit") shall be completed,
available for immediate use by the intended third party owner thereof on or
before the conveyance of the Unit to the Buyer.

 

(b)

That construction of the A1A improvements shall have been substantially
completed such that the same are available for immediate use including, without
limitation, construction of the deceleration lane along A1A and the new curb cut
leading to the Condominium Property pursuant to the terms of the Covenant and
Easement Agreement among Seller, Hollywood Hotel Associates LLC and Apogee Beach
Condominium Association, Inc recorded in the public records of Broward County,
Florida in Official Records Book 44463, Page 1730, as amended from time to time.

 

(c)

The construction of the Garage, and all parking lifts contained therein, shall
be completed such that at least 461 parking spaces are fully operational and
available for use by Buyer.

 

(d)

Substantial completion of the Condominium and the Common Elements, as evidenced
by the issuance of a temporary certificate of occupancy ("TCO") shall have
occurred.

 

(e)

Substantially all of the security features of the Condominium shall be installed
and fully operational including, without limitation, closed circuit security
monitoring in order for Buyer, as Hotel Operator, to reasonably monitor the
entrances to the Unit, the Garage, the Common Elements and LCE Spaces on the 6th
floor.

 

(f)

To the extent Seller has any units in the Condominium that are not otherwise
under contract for sale to third parties, Seller shall provide a minimum of
twenty (20) units in the Condominium ( or such lesser amount of Units not
subject to contracts for sale) for use by Buyer in the Rental Program, which
units shall be available for immediate use to hotel guests upon TCO and be fully
equipped with all Seller Inventory required therein (collectively, the
"Immediate Rental Units"). At Closing, Seller shall execute Buyer's standard
Rental Management Agreement (the "RMA") which shall submit the Immediate Rental
Units to the Rental Program; provided, however, the RMA will provide that (i)
upon the sale of an Immediate Rental Unit to its end purchaser, the RMA will
terminate and be of no further force and effect; (ii) Buyer will be fully
responsible for any wear and tear such that each Immediate Rental Unit shall be
delivered to its end purchaser in the same condition as it was provided to Buyer
for inclusion in the Rental Program; and (iii) Seller or the then Owner of
Immediate Rental Units shall have the right to show such units to prospective
end purchasers.

20.Declaration Amendment. Buyer hereby consents to the form of the proposed
Amendment to Condominium Declaration attached hereto as Exhibit "G" ("Condo
Amendment") and, as a condition precedent to Buyer's obligation to close
hereunder, Seller shall cause such Condo Amendment to be recorded in the Public
Records of Broward County, Florida on or before the Closing.  Seller shall not
cause any changes to the following provisions of the Condo Amendment without the
Buyer's prior written consent, which consent shall not be unreasonably withheld,
conditioned or delayed:

 

(a)

Section 17.1 of the Declaration regarding operating requirements or restrictions
of Commercial Unit CU-2;

--------------------------------------------------------------------------------

 

(b)

The definition of Project Standard or the elimination of the requirement of each
Commercial Unit Owner to operate its respective Commercial Unit in accordance
with the Project Standard; or

 

(c)

the elimination of any requirement with respect to the owner of Unit CU-1 to
operate a full service food establishment selling alcoholic beverages in Unit
CU-1.

21.Electric Service. Notwithstanding anything to the contrary in Section 10(f)
of the Agreement, Seller shall not be required to establish an account for
electric service to the Units with FP&L (or provide written notice thereof) to
the extent the Unit is not separately metered.

22.Buyer Remedies. Notwithstanding anything to the contrary in Section 13(c) of
the Agreement, in the event Seller is in default under the Agreement, Buyer
shall, after a TCO is issued, be entitled to seek specific performance of
Seller's obligations in addition to the other remedies set forth in such
Section.

23Notices. Notwithstanding anything to the contrary in Section 21(b) of the
Agreement, notices may only be given in writing (i.e., notices in person and by
telephone are not effective) using the addresses and methods set forth in such
Section.

24.Assignment. Notwithstanding anything to the contrary in Section 22 of the
Agreement, Buyer shall be entitled to assign the Agreement, in whole or in part,
to any affiliated entities of Buyer without obtaining the consent of Seller,
provided that such Assignment occur and Buyer provide notice thereof to Seller
not less than five (5) business days prior to the Closing Date and such assignee
shall assume all of Buyer's obligations hereunder and otherwise comply with all
of Buyer's conditions to Closing set forth herein. Buyer is prohibited from
making any other assignment of the Agreement without the express prior written
consent of the Seller, which consent maybe withheld in Seller's sole and
absolute discretion

25.Miscellaneous. Notwithstanding anything to the contrary in clauses (iv) and
(v) of Section 36 of the Agreement, Buyer shall only be obligated to provide the
certificate or affidavit in clause (iv) to the extent required by FinCEN, and
may provide a certification containing such information from Buyer's counsel in
lieu of the opinion described in clause (v).

26.Headings. The section or paragraph headings contained herein are for
convenience of reference only and are not intended to define, limit or describe
the scope or intent of any provision of this Addendum.

27.Proviso. This Agreement may be executed in any number of counterparts and by
the separate parties hereto in separate counterparts, each of which when taken
together shall be deemed to be one and the same instrument. Signatures of the
parties hereto on copies of this Addendum transmitted by facsimile machine shall
be deemed originals for all purposes hereunder, and shall be binding upon the
parties hereto.

28.Full Force and Effect. Except as specifically modified hereby, all of the
provisions of the Agreement which are not in conflict with the terms of this
Addendum shall remain in full force and effect. Buyer represents and warrants to
Seller that it does not have any claims, defenses or setoffs under the
Agreement.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURES ON NEXT PAGE

 

 

--------------------------------------------------------------------------------

 

SELLER:

 

 

BUYER:

 

 

 

 

 

4000 South Ocean Property Owner, LLLP

 

Sotherly Hotels, Inc.

 

 

 

 

 

By:

4000 South Ocean GP, LLC, its general partner

 

 

 

 

[g201708092127027204225.jpg] 

 

 

 

By:

 

By:

 

 

 

Name:

Title

David Folsom

President

 

 

Date of Acceptance:

[g201708092127027274226.jpg]

Date of Signature:

 

[g201708092127027294227.jpg]

--------------------------------------------------------------------------------

 

SELLER:

 

 

BUYER:

 

 

 

 

 

4000 South Ocean Property Owner, LLLP

 

Sotherly Hotels, Inc.

 

 

 

 

 

By:

4000 South Ocean GP, LLC, its general partner

 

 

 

 

 

 

[g201708092127027424227.jpg]

By:

 

 

 

Authorized Representative

 

 

 

 

 

 

Date of Acceptance:

 

 

Date of Signature:

[g201708092127027484228.jpg]

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

Graphics

 

 

EXHIBIT A-1

--------------------------------------------------------------------------------

 

[g201708092127027534229.jpg]

 

--------------------------------------------------------------------------------

 

Legal Description: A portion of Indigo Beach Resort Plat according to the Plat
thereof as recorded in Plat Book 176, at Page 168 of the Public Records of
Broward County, Florida being more particularly described as follows: Commencing
at the Northeast corner of section 26, township 51 South, range 42 East; thence
running westerly along the North line of said section 26, a distance of 297.15
feet to a point on the West line of the right of way of U.S. road A-1-A (State
road #140, known as Ocean Beach Road) as described in easement deed from
Hallandale Beach Improvements co., a Florida corporation to the state of
Florida, dated April 13, 1932, and recorded in Deed Book 232, Page 265, of the
Public Records of Broward County, Florida; thence southerly along the West right
of way line of the aforesaid U.S. road A-1-A South 04 degrees 45 minutes 45
seconds West, a distance of 796.36 feet to a point, said point being the
northeast corner of said Indigo Beach Resort Plat according to the Plat thereof,
as recorded in the Public Records of Broward County, Florida also being the
southeast corner of Lot 18 Seacrest Park, according to the plat thereof, as
recorded in Plat Book 23, Page 16 of the Public Records of Broward County,
Florida; thence continue southerly along the West right of way line of the
aforesaid U.S. road A-1-A South 04 degrees 45 minutes 45 seconds West, a
distance of 273.23 feet to a point; thence South 87 degrees 05 minutes 03
seconds West 3.03 feet to a point being the point of beginning of the following
parcel of land; thence South 04 degrees 45 minutes 45 seconds West a distance of
28.63 feet to a point; thence South 87 degrees 09 minutes 08 seconds West for a
distance of 121.74 feet to a point; thence South 02 degrees 50 minutes 52
seconds East for a distance of 207.50 feet to a point; thence North 74 degrees
30 minutes 30 seconds West for a distance of 109.36 feet to a point; thence
North 78 degrees 48 minutes 04 seconds West for a distance of 62.07 feet to a
point; thence South 87 degrees 09 minutes 08 seconds West for a distance of
312.87 feet to a point; thence North 06 degrees 38 minutes 56 seconds East for a
distance of 252.35 feet to a point; thence North 87 degrees 05 minutes 03
seconds East for a distance of 159.82 feet to a point; thence South 02 degrees
54 minutes 57 seconds East for a distance of 60.00 feet to a point; thence North
87 degrees 05 minutes 03 seconds East for a distance of 401.85 feet to the Point
of Beginning. The above reference parcel contains 104,820 sq. feet more or less,
2.41 acres more or less. Surveyor’s Certification: The undersigned, a
Professional Land Surveyor, duly authorized to practice under the laws of the
State of Florida, hereby certifies that this Exhibit “2”, all pages inclusive,
which are annexed and expressly made a part of this Declaration of Condominium
of the “4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD”, together with provisions of the
Declaration describing the condominium property, in addition to rights and
restrictions, as they relate to matters of survey, are an accurate
representation of the proposed location and proposed dimensions of the
improvements, and so that the identification, location and dimensions of the
proposed Units, Common Elements and Limited Common Elements can be determined
from these materials. This certification relates to matters of survey only, and
is not intended to certify that the improvements have been constructed in
accordance with any applicable governmental or building code requirement(s).
Schwebke-Shiskin and Associates, Inc. Mark Steven Johnson, Sec’y & Treas.
Professional Land Surveyor No. 4775 State of Florida Date: Authentic copies
shall bear the raised seal of the attesting Professional Surveyor’s
Certification 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, Fl 33131 On
September 24, 2015 Page 1 Exhibit 2

[g201708092127027954230.jpg]

SURVEYOR'S NOTES: 1. Areas within a Unit cantaining canduits, wiring, ducts,
plumbing, bearing walls, structural supports and other such items serving Common
Elements and/or other Unit(s) and/or the Unit in which they are located,
together with the contents therein, regardless of lacation, canstitute parts of
the Common Elements (C.E.) and may be omitted from these Exhibits for the
purposes of grophical clarity. 2. Bolconies are Limited Cammon Elements (L.C.E)
reserved for the exclusive use of the Unit to which they ore appurtenont.
Private Roof Terraces are Limited Cammon Elements (L.C.E.) reserved for the
exclusive use of the Unit to which they are appurtenant, as indicated. 3.
Mechonicol equipment (C.E. and/or L.C.E.), not graphically depicted in these
exhibits, may be instolled on the roof of the building, subject to provisions,
conditions and restrictions of the Declorotion. 4. Porking spoces may be Camman
Elements (C.E.) or Limited Cammon Elements (L.C.E.) subject to ossignment, in
accordonce with provisions of the Declaration. Parking spaces may hove vertical
lifts installed to ollow for stacked vertical storage. 5. Corridors may be
Comman Elements (C.E.) or Residential Limited Common Elements (R.L.C.E.) in
accordonce with provisians of the Declaration. 6. Subject ta provisions af the
Declaration and to notes 2 through 5, all of those areas that are nat otherwise
lobeled os Units (U), Limited Common Elements (L.C.E.), Residential Limited
Common Elements (R.L.C.E.), ore Cammon Elements (C.E.). 7. The limits af Units
are shown ta the interiar undecorated finished surfaces of the walls of the Unit
ot the perimetric limit ond include the drywall. The elevations shown are the
average elevations of the limiting vertical ronges af the Unit established by
the interior undecorated finished surfaces of the floor ond ceiling and include
drywall, where applicaple. Both the harizontal limits ond elevotions are subject
ta normal canstruction tolerances. 8. The londs within these Exhibits and the
improvements therean may be subject to easements, encumbrances ond/ar
restrictions nat disclosed herein, as they may appear in an abstract of title.
9. All elevations, as shawn, are referenced ta NGVD (National Geadetic Vertical
Datum, 1929 Adjustment) 10. The Aquo Club and Morina ore subject to development
approvals from DERM and to exclusive use rights of certain third parties
pursuant to that certain Covenant and Easement Agreement in Officiol Record Book
44463, Page 1730, as amended. 11. To the extent required as part of the
development approvals for the Condominium, a public boywolk may be constructed
upon portions of the Common Elements along the Intracoastal woterwoy. 12. Resart
Units must be operoted in accordance with definition of a Condo-Hotel, all as
further described in the Declorotion. See Section 17.1 of the Declaration and
elsewhere therein for further details. Surveyor’s Notes 4010 South Ocean
Condominium Hollywood City of Hollywood, Florida Prepared By: Schwbke-Shiskin &
Associates, Inc. Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl
33025 Ph. (954) 435-7010 Prepared For: 4010 South Ocean. Property Owner, L.L.P.
315 S. Biscayne Blvd. Miami, FL 33131 On September 24, 2015 Page 2 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127033774231.jpg]

Location Map Not to scale Legal Description: A portion of Indigo Beach Resort
Plat according to the Plat thereof as recorded in Plat Book 176, at Page 168 of
the Public Records of Broward County, Florida being more particularly described
as follows: Commencing at the Northeast corner of section 26, township 51 South,
range 42 East; thence running westerly along the North line of said section 26,
a distance of 297.15 feet to a point on the West line of the right of way of
U.S. road A-1-A (State road #140, known as Ocean Beach Road) as described in
easement deed from Hallandale Beach Improvements co., a Florida corporation to
the state of Florida, dated April 13, 1932, and recorded in Deed Book 232, Page
265, of the Public Records of Broward County, Florida; thence southerly along
the West right of way line of the aforesaid U.S. road A-1-A South 04 degrees 45
minutes 45 seconds West, a distance of 796.36 feet to a point, said point being
the northeast corner of said Indigo Beach Resort Plat according to the Plat
thereof, as recorded in the Public Records of Broward County, Florida also being
the southeast corner of Lot 18 Seacrest Park, according to the plat thereof, as
recorded in Plat Book 23, Page 16 of the Public Records of Broward County,
Florida; thence continue southerly along the West right of way line of the
aforesaid U.S. road A-1-A South 04 degrees 45 minutes 45 seconds West, a
distance of 273.23 feet to a point; thence South 87 degrees 05 minutes 03
seconds West 3.03 feet to a point being the point of beginning of the following
parcel of land; thence South 04 degrees 45 minutes 45 Seconds West a distance of
28.63 feet to a point; thence South 87 degrees 09 minutes 08 seconds West for a
distance of 121.74 feet to a point; thence South 02 degrees 50 minutes 52
seconds East for  a distance of 207.50 feet to a point; thence North 78 degrees
30 minutes 30 seconds West for a distance of 109.36 feet to a point; thence
North 74 degrees 48 minutes 04 seconds West for a distance of 62.07 feet to a
point; thence South 87 degrees 09 minutes 08 seconds West for a distance of
312.87 feet to a point; thence North 06 degrees 38 minutes 56 seconds East for a
distance of 252.35 feet to a point; thence North 87 degrees 05 minutes 03
seconds east for a distance of 159.82 feet to a pint; thence South 02 degrees 54
minutes 57 seconds East for a distance of 60.00 feet to a point; thence North 87
degrees 05 minutes 03 seconds East for a distance of 401.85 feet to the Point of
Beginning. The above reference parcel contains 104,820 sq. feet more or less,
2.41 acres more or less. I hereby certify: That the attached “BOUNDARY SURVEY”
of the lands shown hereon is true and correct to the best of my knowledge and
belief as recently surveyed and prepared under my supervision and direction.
This survey complies with the applicable Minimum Technical Standards adopted by
the Florida State Board of Professional Surveyors and Mappers as contained in
Chapter 5J-17, Florida Administrative Code, pursuant to Chapter 472.027, Florida
Statutes. Schwebke-Shiskin and Associates, Inc. Authentic copies shall bear the
raised seal of the attesting professional By: Mark Steven Johnson Sec’y & Treas.
Professional Land Surveyor No. 4775 State of Florida Boundary Survey 4010 South
Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwbke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240 Corporate
Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On September 24,
2015 Page 3 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127034124232.jpg]

Boundary Survey 4010 South Ocean Condominium Hollywood City of Hollywood,
Florida Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors,
Planners 3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For:
4010 South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131
On September 24, 2015 Page 4 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127034344233.jpg]

Boundary Survey 4010 South Ocean Condominium Hollywood City of Hollywood,
Florida Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors,
Planners 3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For:
4010 South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131
On September 24, 2015 Page 5 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127034584234.jpg]

Boundary Survey 4010 South Ocean Condominium Hollywood City of Hollywood,
Florida Prepared By: Schwebke -Shiskin & Associates, Inc. Engineers, Surveyors,
Planners 3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For:
4010 South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131
On September 24, 2015 Page 6 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127034794235.jpg]

Notes: 1) Bearings shown heron refer to an assumed bearing of S04’45’45’’W,
along the center line of Ocean Boulevard (State Road A1A), as referenced by the
westerly right-of-way thereof as shown heron. 2) Unless otherwise noted, this
firm has not attempted to locate footings and/or foundations. 3) This survey was
prepared for the exclusive use of the entities named hereon. the attached
certification does not extend to any unnamed parties. 4) Property shown hereon
falls within federal flood zone “x”, federal flood hazard zone “AE (EL 7)” and
“AE (EL 8)” per flood insurance rate map number 12011c0751h, map dated august
18, 2014, community no 125110. 5) Visible indicators of utilities are shown
hereon, however, no attempt has been made to locate underground items. 6)
Distances along boundary of subject property are record and/or measured unless
otherwise stated. 7) Shown hereon are plottable easements and rights of way
reflected as exception in the title insurance commitment no. 4766381, issued by
chicago title insurance company, with an effective date of april 1, 2014 at
11:00 p.m. 8) Elevations shown hereon refer to North American Vertical Datum of
1988 (N.A.V.D. 88) 9) Benchmarks a) Broward county bench mark number 3959: cap
at E end of N parking lot of W edge of E seawall of “hemisphere”, #1950 S Ocean
Drive (Hwy A1A). Cap 33’ NNE of inside SE corner of parking lot. cap 27.5’ SE of
inside NE corner of parking lot. Cap is a standard dnr brass disk and is flush
w/surface of seawall. Found good 12-18-2006. Elevation 9.27’ N.G.V.D. b) Broward
county bench mark number 3959: cap at E end of N parking lot of W edge of E
seawall of “hemisphere”, #1950 S Ocean Drive (Hwy A1A). Cap 33’ NNE of inside SE
corner of parking lot. Cap 27.5’ SE of inside NE corner of parking lot. Cap is a
standard dnr brass disk and is flush w/surface of seawall. Found good 12-18-2006
Elevation 9.27’ N.G.V.D. 10) Folio number: 514226220010 broward property
appraiser. 11) Property as described heron contains 104,820 sq. ft. (2.41 acres)
12) Property address 4000 S Ocean Dr., Hollywood. 13) The subject parcel has
legal and physical vehicular access to ocean boulevard by way of a platted
access easement across the northerly ad joiner. A constructed non-exclusive
entrance and drive lie within the platted easement. Legend: denotes aluminum
light post denotes bench mark denotes centerline denotes double detector check
valve denotes elevations (see notes for datum) denotes monitor well denotes
EXISTING ASPHALT denotes EXISTING PAVERS denotes EXISTING BUILDING denotes
EXISTING CONCRETE CI denotes CURB INLET PB denotes PLAT BOOK PG denotes PAGE POC
denotes POINT OF COMMENCEMENT POB denotes POINT OF BEGINNING OHW denotes
OVERHEAD UTILITY WIRES ORB denotes OFFICIAL RECORDS BOOK PC denotes POINT OF
CURVATURE CBS denotes CONCRETE BLOCK STRUCTURE CONC denotes CONCRETE CLF denotes
CHAINLINK FENCE WF denotes WOOD FENCE F.I.P. denotes FOUND IRON PIPE S.I.P.
denotes SET IRON PIPE & LB-87 CAP F.N.D. denotes FOUND NAIL & BRASS DISC S.N.D.
denotes SET LB-87 NAIL & BRASS DISC CL. denotes CLEAR ENCR. denotes ENCROACHMENT
(M.P.B.) denotes MISCELLANEOUS PLAT BOOK GPM denotes GAS PAINT MARK C.C.C.L.
denotes COASTAL CONSTRUCTION CONTROL LINE E.C.L. denotes EROSION CONTROL LINE
SEC. denotes SECTION F.D.O.T. denotes FLORIDA DEPARTMENT OF TRANSPORTATION O/S
denotes OFFSET B.C.R. denotes BROWARD COUNTY RECORDS sq.ft. denotes SQUARE FEET.
(C) denotes CALCULATED (D) denotes DEED DISTANCE (L) denotes DISTANCE BY LEGAL
DESCRIPTION (M) denotes MEASURED DISTANCE (R) denotes RECORD OR PLATTED DISTANCE
Boundary Survey 4010 South Ocean Condominium Hollywood City of Hollywood,
Florida Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors,
Planners 3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For:
4010 South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131
On September 24, 2015 Page 7 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127035174236.jpg]

Site Plan 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On
September 24, 2015 Page 8 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127035364237.jpg]

East Elevation 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On
September 24, 2015 Page 8A Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127035614238.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. First Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 9 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127035844239.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for a stacked vertical storage. First Floor Unit Boundaries
4010 South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 10 Exhibit 2

 

 

 

 

--------------------------------------------------------------------------------

 

[g201708092127036054240.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. FIRST  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 11
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127036284241.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. FIRST  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 12
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127036554242.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. FIRST  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 13 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127036814243.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. SECOND  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 14 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127037054244.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. SECOND  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 15 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127037304245.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. SECOND  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 16 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127037514246.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. THIRD  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 17 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127037764247.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. THIRD  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 18 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127037994248.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. THIRD  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 19 exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127038274249.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. FOURTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwekke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 city of
Hollywood, florida page 20 exhibit 2

 

 

--------------------------------------------------------------------------------

 

[g201708092127038514250.jpg]

Key Map This Page Lift Stairs C.E. Match Line Parking Garage (C.E.) Ramp Up
(C.E.) Graphic Scale 0 20 1 inch = 20 feet Lying Generally Between Elevations
44.58' and 56.58' (NGVD29) Fourth Floor Unit Boundaries 4010 South Ocean
Condominium Hollywood City of Hollywood, Florida Page 21 Exhibit 2 Prepared By:
Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited  Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common  Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127038754251.jpg]

Key Map This Page Lift Stairs C.E. Parking Garage (C.E.) Match Line Ramp Down
(C.E.) Graphic Scale 0 20 1 inch = 20 feet Lying Generally Between Elevations
44.58' and 56.58' (NGVD29) Fourth Floor Unit Boundaries 4010 South Ocean
Condominium Hollywood City of Hollywood, Florida Page 22 Exhibit 2 Prepared By:
Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited  Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common  Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127038984252.jpg]

Key Map This Page Balcony (L.C.E.) Unit 502 Unit 501 Model B2 Model B3 Stairs
(C.E.) Trash Corridor (C.E.) Unit 504 Model C1 (L.C.E. To CU-2) Lift Elev Elev
(C.E.) Elev (R.L.C.E.) Unit 506 Model A1 Unit 508 Unit 509 Model C2 Model B3-rev
Legend Denotes Limits of the Condominium Unit Graphic Scale 0 20 1 inch = 20
feet Lying Generally Between Elevations 57.25' and 75.25' (NGVD29) Fifth Floor
Unit Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood,
Florida Page 23 Exhibit 2 Prepared By: Schwebke Shiskin & Associates, Inc.
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33025
Ph.(954)435-7010 Prepared For: 4010 South Ocean. Property Owner, L.L.P. 315 S.
Biscayne Blvd. Miami, FL 33131 On May 5, 2017 SURVEYOR'S NOTES: 1.  Unless
otherwise designated as a "Unit", "L.C.E." (Limited  Common Element), "R.L.C.E."
(Residential Limited Common Element), "CU" (Commercial Unit), all areas
and  spaces within the Condominium are "C.E."s (Common  Elements). 2. Parking
spaces may be Common  Elements (C.E.) or Limited Common Elements (L.C.E.)
subject to assignment, in accordance with provisions of the Declaration. Parking
spaces may have vertical lifts installed (not depicted herein) to allow for
stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127039244253.jpg]

Key Map This Page Lift Parking Garage (C.E.) Match Line Stairs (C.E.) Graphic
Scale 0 20 1 inch = 20 feet Lying Generally Between Elevations 57.25' and 75.25'
(NGVD29) Fifth Floor Unit Boundaries 4010 South Ocean Condominium Hollywood City
of Hollywood, Florida Page 24 Exhibit 2 Prepared By: Schwebke Shiskin &
Associates, Inc. Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl
33025 Ph.(954)435-7010 Prepared For: 4010 South Ocean. Property Owner, L.L.P.
315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 SURVEYOR'S NOTES:
1.  Unless otherwise designated as a "Unit", "L.C.E." (Limited  Common Element),
"R.L.C.E." (Residential Limited Common Element), "CU" (Commercial Unit), all
areas and  spaces within the Condominium are "C.E."s (Common  Elements). 2.
Parking spaces may be Common  Elements (C.E.) or Limited Common Elements
(L.C.E.) subject to assignment, in accordance with provisions of the
Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127039484254.jpg]

Key Map This Page Lift Stairs (C.E.) Parking Garage (C.E.) Ramp Down (C.E.)
Match Line Graphic Scale 0 20 1 inch = 20 feet Lying Generally Between
Elevations 57.25' and 75.25' (NGVD29) Fifth Floor Unit Boundaries 4010 South
Ocean Condominium Hollywood City of Hollywood, Florida Page 25 Exhibit 2
Prepared By: Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited  Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common  Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

 

[g201708092127039714255.jpg]

Key Map Terrace Meeting Room (L.C.E. To CU-2) A/C Room Storage Stairs (C.E.)
Corridor (C.E.) Trash (R.L.C.E.) Unisex Toilet Room Board Room (L.C.E. To CU-1)
Mens Lockers (R.I.C.E.) Womens Lockers Elect. Health Club Match Line Pool Lobby
Graphic Scale 0 20 1 inch = 20 feet Lying Generally Between Elevations 75.92'
and 96.33' (NGVD29) Sixth Floor Unit Boundaries 4010 South Ocean Condominium
Hollywood City of Hollywood, Florida Page 26 Exhibit 2 Prepared By: Schwebke
Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240 Corporate Way,
Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South Ocean. Property
Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 SURVEYOR'S
NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E." (Limited  Common
Element), "R.L.C.E." (Residential Limited Common Element), "CU" (Commercial
Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common  Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127039964256.jpg]

Key Map This Page Stairs (C.E.) Screen (R.L.C.E.) Match Line Cabana (L.C.E. To
CU) Raquet Court (R.L.C.E.) Graphic Scale 0 20 1 inch = 20 feet Lying Generally
Between Elevations 75.92' and 96.33' (NGVD29) Sixth Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Page 27 Exhibit 2
Prepared By: Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127040174257.jpg]

Key Map This Page Match Line Pool (R.L.C.E.) Spa Cabana Tennis Court Stairs
(C.E.) (L.C.E. To CU-2) Graphic Scale 0 20 1 inch = 20 feet Lying Generally
Between Elevations 75.92' and 96.33' (NGVD29) Sixth Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Page 28 Exhibit 2
Prepared By: Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127040414258.jpg]

Balcony (L.C.E.) Unit 702 Model B2 1.33' 31.57' 23.37' 3.00' 12.17' 0.70' 3.33'
0.50' 5.51' 0.67' 14.67' 33.54' 6.83' 12.00' 34.98' 17.16' 36.87' 7.23' 3.67'
3.26' 9.33' 11.63' 5.83' 6.21' 65.66' 13.66' 32.76' 19.83' 10.17' 6.50' 2.17'
9.03' 32.75' 12.93' 4.10' 48.82' 24.98' 26.00' 5.33' 7.17' Unit 701 Model B3
Unit 703 Model B1 Unit 705 Model B1-rev Unit 707 Model B1 Unit 709 Model B3-rev
Unit 708 Model C2 Unit 706 Model A1 Unit 704 Model C1 Corridor (R.L.C.E.) Elev
(C.E.) Stairs Elec. Graphic Scale 0 20 1 inch = 20 feet Lying Generally Between
Elevations 97.00' and 106.00' (NGVD29) Seventh Floor Unit Boundaries 4010 South
Ocean Condominium Hollywood City of Hollywood, Florida Page 29 Exhibit 2
Prepared By: Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

--------------------------------------------------------------------------------

 

[g201708092127040664259.jpg]

Corridor (R.L.C.E.) Elev (C.E.) Stairs Elec. Unit 802 Unit 801 Model B2 Model B3
Unit 804 Unit 803 Model B1 Model C1 Unit 805 Model B1-rev Unit 807 Model B1 Unit
809 Model B3-rev Unit 808 Model C2 Unit 806 Model A1 Unit 804 Model C1 1.33'
31.57' 23.37' 3.00' 12.17' 0.70' 3.33' 0.50' 5.51' 0.67' 14.67' 33.54' 6.83'
12.00' 34.98' 17.16' 36.87' 7.23' 3.67' 3.26' 9.33' 11.63' 5.83' 6.21' 65.66'
13.66' 32.76' 19.83' 10.17' 6.50' 2.17' 9.03' 32.75' 12.93' 4.10' 48.82' 24.98'
26.00' 5.33' 7.17' Graphic Scale 0 20 1 inch = 20 feet Lying Generally Between
Elevations 97.00' and 106.00' (NGVD29) Eighth Floor Unit Boundaries 4010 South
Ocean Condominium Hollywood City of Hollywood, Florida Page 30 Exhibit 2
Prepared By: Schwebke Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph.(954)435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 SURVEYOR'S NOTES: 1.  Unless otherwise designated as a "Unit", "L.C.E."
(Limited Common Element), "R.L.C.E." (Residential Limited Common Element), "CU"
(Commercial Unit), all areas and  spaces within the Condominium are "C.E."s
(Common  Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage.

 

 

--------------------------------------------------------------------------------

 

[g201708092127040924260.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. NINTH  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 31
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127041174261.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. TENTH  FLOOR UNIT
BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke shiskin
and associates, inc. engineers, surveyors, planners 3240  Corporate   Way,
Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 32
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127041414262.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. ELEVENTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 33
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127041654263.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. TWELFTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 34
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127041884264.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. FOURTEENTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 35
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127042124265.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. FIFTEENTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 36
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127042374266.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. SIXTEENTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 37
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127042624267.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage.
SEVENTEENTH  FLOOR UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD
prepared by schwebke shiskin and associates, inc. engineers, surveyors, planners
3240  Corporate   Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010
south ocean property owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May
5, 2017 page 38 exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127042864268.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. EIGHTEENTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 39
exhibit 2 city of Hollywood, florida

 

--------------------------------------------------------------------------------

 

[g201708092127043174269.jpg]

SURVEYOR'S   NOTES  : 1.  Unless   otherwise  designated as  a  “Unit”,
"L.C.E."  (Limited  Common Element),  "R.L.C.E.” (Residential Limited  Common
Element), "CU"  (Commercial Unit),  all  areas   and  spaces   within  
the  Condominium  are  "C.E."s   (Common  Elements). 2.  Parking  spaces   may  
be  Common  Elements   (C.E.)  or  Limited  Common  Elements (L.C.E.)  
subject  to  assignment,  in  accordance with   provisions  of  the  
Declaration. Parking  spaces   may   have  vertical lifts  installed (not  
depicted  herein)   to allow  for   stacked  vertical storage. NINETEENTH  FLOOR
UNIT BOUNDARIES 4010 SOUTH  OCEAN CONDOMINIUM HOLLYWOOD prepared by schwebke
shiskin and associates, inc. engineers, surveyors, planners 3240  Corporate  
Way, Miramar,  Fl 33025 Ph.(954)435-7010 prepared for 4010 south ocean property
owner, L.L.P. 315 S. Biscayne Blvd Miami, FL 33131 on May 5, 2017 page 40
exhibit 2 city of Hollywood, florida

 

 

--------------------------------------------------------------------------------

 

[g201708092127043534270.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 213.00and 222.00' (NGVD29) TWENTIETH FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 41 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127043774271.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 222.67' and 231.66' (NGVD29) TWENTY FIRST FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 42 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127044024272.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 232.33' and 241.33' (NGVD29) TWENTY SECOND FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 43 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127044274273.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 242.00' and 251.00' (NGVD29) TWENTY THIRD FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 44 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127044524274.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 251.67' and 260.66' (NGVD29) TWENTY FOURTH FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 45 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127044764275.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 261.33' and 270.33' (NGVD29) TWENTY FIFTH FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 46 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127045014276.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 271.00' and 280.00' (NGVD29) TWENTY SIXTH FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 47 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127045274277.jpg]

SURVEYOR'S   NOTES  :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 280.67' and 289.66' (NGVD29) TWENTY SEVENTH FLOOR 1 inch =20 feet
UNIT BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 city of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 48 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127045524278.jpg]

SURVEYOR'S   NOTES :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 290.33' and 299.33' (NGVD29) TWENTY EIGHTH FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 49 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127045794279.jpg]

SURVEYOR'S   NOTES :1.  Unless   otherwise designated as a “Unit”, "L.C.E."
(Limited   Common Element), "R.L.C.E.R (Residential Limited Common  Element),
"CU"  (Commercial Unit), all areas and spaces within the Condominium are "C.E."s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 300.00' and 309.00' (NGVD29) TWENTY NINTH FLOOR 1 inch =20 feet UNIT
BOUNDARIES 4010 SOUTH OCEAN CONDOMINIUM HOLLYWOOD Prepared For 4010 South Ocean.
Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5, 2017 city
of Hollywood, Florida Prepared by Schwebke-Shiskin and associates, Inc
Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl 33205 Ph.
(954)435-7010 page 50 Exhibit 2

 

 

 

--------------------------------------------------------------------------------

 

[g201708092127046064280.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirtieth Floor Unit Boundaries
4010 South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 51 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127046294281.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty First Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 52 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127046534282.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Second Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 53 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127046754283.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Third Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 54 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127046974284.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Fourth Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 55 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127047204285.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Fifth Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 56 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127047424286.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Sixth Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 57 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127047664287.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Seventh Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 58 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127047884288.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Eighth Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 59 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127048104289.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.LC.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Thirty Ninth Floor Unit
Boundaries 4010 South Ocean Condominium Hollywood City of Hollywood, Florida
Prepared By: Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners
3240 Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010
South Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May
5, 2017 Page 60 Exhibit 2

 

 

--------------------------------------------------------------------------------

 

[g201708092127048344290.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 406.33’ and 415.33’ (NGVD29) Fortieth Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 61 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127048574291.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 416.00’ and 425.00’ (NGVD29) Forty First Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 62 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127048784292.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 425.67’ and 434.66’ (NGVD29) Forty Second Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 63 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127049014293.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 435.33’ and 447.33’ (NGVD29) Forty Third Floor Unit Boundaries 4010
South Ocean Condominium Hollywood City of Hollywood, Florida Prepared By:
Schwebke-Shiskin & Associates, Inc. Engineers, Surveyors, Planners 3240
Corporate Way, Miramar, Fl 33025 Ph. (954) 435-7010 Prepared For: 4010 South
Ocean. Property Owner, L.L.P. 315 S. Biscayne Blvd. Miami, FL 33131 On May 5,
2017 Page 64 Exhibit 2

 

--------------------------------------------------------------------------------

 

[g201708092127049224294.jpg]

Surveyor’s Notes: 1. Unless otherwise designated as a “Unit”, “L.C.E.” (Limited
Common Element), “R.L.C.E.” (Residential Limited Common Element), “CU”
(Commercial Unit), all areas and spaces within the Condominium are “C.E.”s
(Common Elements). 2. Parking spaces may be Common Elements (C.E.) or Limited
Common Elements (L.C.E.) subject to assignment, in accordance with provisions of
the Declaration. Parking spaces may have vertical lifts installed (not depicted
herein) to allow for stacked vertical storage. Lying Generally Between
Elevations 448.00’ and 483.08’ (NGVD29) Roof Unit Boundaries 4010 South Ocean
Condominium Hollywood City of Hollywood, Florida Prepared By: Schwebke-Shiskin &
Associates, Inc. Engineers, Surveyors, Planners 3240 Corporate Way, Miramar, Fl
33025 Ph. (954) 435-7010 Prepared For: 4010 South Ocean. Property Owner, L.L.P.
315 S. Biscayne Blvd. Miami, FL 33131 On September 24, 2015 Page 65 Exhibit 2

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “B”

Form of Bill of Sale

 

 

 

EXHIBIT B -1

 

--------------------------------------------------------------------------------

 

Bill of Sale

For good and valuable consideration, the receipt of which is hereby
acknowledged, 4000 SOUTH OCEAN PROPERTY OWNER, LLLP, a Florida limited liability
limited partnership (“Seller”), does hereby sell, transfer, and convey to
                               LLC, a Delaware limited liability company
(“Buyer”), any and all personal property owned by Seller and used exclusively in
connection with the operation of that certain real property more particularly
described in Exhibit “A” attached hereto (the “Personal Property”), as such
Personal Property is more particularly described in the attached Schedule 1.

Seller has executed this Bill of Sale and BARGAINED, SOLD, TRANSFERRED, CONVEYED
and ASSIGNED the Personal Property and Buyer has accepted this Bill of Sale and
purchased the Personal Property.  Seller represents and warrants that it is the
true and lawful owner of the Personal Property and the Personal Property is
being sold free and clear of any liens, claims, interests, pledges or
encumbrances of any kind or nature whatsoever. Without in any way limiting the
foregoing, Buyer acknowledges that it is purchasing the Personal Property AS IS
AND WHEREVER LOCATED, WITH ALL FAULTS AND, EXCEPT AS OTHERWISE PROVIDED HEREIN,
WITHOUT ANY REPRESENTATIONS OR WARRANTIES OF WHATSOEVER NATURE, EXPRESS,
IMPLIED, OR STATUTORY, AND THE WARRANTIES SET FORTH HEREIN, IT BEING THE
INTENTION OF SELLER AND BUYER TO EXPRESSLY NEGATE AND EXCLUDE ALL WARRANTIES
WHATSOEVER NOT OTHERWISE EXPRESSLY PROVIDED FOR HEREIN, INCLUDING BUT NOT
LIMITED TO THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR ANY
PARTICULAR PURPOSE, ANY IMPLIED  OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR
SAMPLES OF MATERIALS, ANY RIGHTS OF BUYER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION, ANY CLAIM BY BUYER FOR DAMAGES BECAUSE OF DEFECTS,
WHETHER KNOWN OR UNKNOWN WITH RESPECT TO THE PERSONAL PROPERTY, WARRANTIES
CREATED BY AFFIRMATION OF FACT OR PROMISE AND ANY OTHER WARRANTIES CONTAINED IN
OR CREATED BY THE UNIFORM COMMERCIAL CODE AS NOW OR HEREAFTER IN EFFECT IN THE
STATE IN WHICH THE PERSONAL PROPERTY IS LOCATED, OR CONTAINED IN OR CREATED BY
ANY OTHER LAW.

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT “C”

Form of Lease

 

 

 

 

EXHIBIT C -1

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

(For Parking Garage and Cabanas)

THIS LEASE AGREEMENT (this "Agreement") is entered into as of __ day of
______________ 2017 (the "Effective Date") between 4010 South Ocean Condominium
Hollywood Association, Inc., a Florida not-for-profit corporation (the
"Association" or "Landlord") and _______________________, a
_______________________, ("Lessee"). The Association and the Lessee shall
hereinafter each be referred to as a "Party" or together, collectively, the
"Parties."

RECITALS:

A.Association is the entity responsible for the operation of the 4010 South
Ocean Condominium Hollywood (the "Condominium"), located at 4010 South Ocean
Drive, Hallandale, Florida 33019 established by that certain Declaration of
Condominium, to be recorded in the Public Records of Broward County, Florida (as
modified or amended from time to time, collectively the "Declaration"). Any
capitalized term used herein but not otherwise defined shall have the meaning
given to it in the Declaration, unless the context otherwise requires.

B.The Association desires to provide valet parking services for the parking
garage within the Condominium (as shown on Exhibit "2" to the Declaration, the
"Parking Garage") for the benefit of the Association and its members, together
with their guests, tenants and invitees, as well as members of the general
public in connection with the Condominium being operated as a Condo-Hotel. As
such, the Association wishes to hire Lessee to manage and operate the Parking
Garage and in connection therewith, to lease to Lessee 461 assigned parking
spaces located therein (the "Leased Parking Spaces") during the term hereof, all
pursuant to the terms of this Agreement.

C.In addition to the Leased Parking Spaces, Association desires to lease to
Lessee those certain Common Elements shown as cabanas on the 6th floor of the
Condominium (as shown on the graphics attached hereto as Schedule "1",
collectively, the " Cabanas") for use as pool cabanas for benefit of the
Association and its members, together with their guests, tenants and invitees,
and Lessee, as well as members of the general public in connection with the
Condominium being operated as a Condo-Hotel, all as further detailed in this
Agreement.

D.Lessee will also provide for the exclusive management and operation of the
Parking Garage and the Cabanas (which are all portions of the Common Elements)
as more fully described herein; provided, however the Association shall be
obligated to maintain all areas of the Parking Garage and Cabanas (under the
supervision and direction of Lessee) at Association's sole cost and expense.

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.Recitals: The forgoing recitals are true and correct and are hereby
incorporated to this Agreement by this reference.

2.Grant: Engagement. The Association hereby leases to Lessee and Lessee hereby
leases from the Association the Cabanas and the Leased Parking Spaces.
Additionally,subject to the provisions of this Agreement, the Association hereby
engages the Lessee, and the Lessee hereby agrees to be engaged by the
Association, to control, manage and operate the Parking Garage, including,
without limitation, the Leased Parking Spaces and the Cabanas pursuant to the
terms of this Agreement. Collectively, the Cabanas and Leased Parking Spaces and
Parking Garage may sometimes be referred to herein as the "Premises".

 

--------------------------------------------------------------------------------

 

3.Services. Lessee shall perform the services (the "Services") set forth in
Exhibit "A" attached to this Agreement and otherwise described in this Agreement
in connection with the management and operation of the Premises. In performing
the Services, Lessee agrees to at all times furnish Lessee's reasonable skill
and judgment, and efficient business administration and to further the interest
of the Association and Condominium. Further, Lessee warrants to Association that
at all times Lessee shall maintain and operate the Premises in a manner
consistent with the following: (i) the Project Quality Standard (as defined in
the Declaration), (ii) the Brand Agreement (as defined in the Declaration), and
(iii) a service level equivalent to those Preferred Hotels and Resorts standards
or equivalent upper upscale hotel standards evidenced by those brands so
designated by Smith Travel Research ("STR") or a similarly situated national
hospitality benchmarking company, if STR is no longer issuing such designations
(collectively the "Standard").

4.Compliance. Lessee agrees to comply with all governmental laws, ordinances and
regulations pertaining to the conduct of Lessee's business operations under this
Agreement. Further, Lessee shall not use the Premises, or knowingly permit the
Premises to be used, in any manner, or do or suffer any act in or about the
Premises which: (i) violates or conflicts with any federal, state, county and
municipal law; (ii) causes or is reasonably likely to cause damage to the
Condominium; (iii) violates a requirement or condition of any policy of
insurance covering the Common Elements of the Condominium, or directly increases
the cost of such policy; (iv) constitutes or is reasonably likely to constitute
a nuisance to other occupants or its equipment, facilities or systems; or (v)
violates the Rules and Regulations (as defined below).

5.Term/Fee/Termination/Definitions.

5.1.Term: The initial term of this Agreement shall be for a period of twenty
(20) years, with the Services commencing on the _________________ ("Rent
Commencement Date") and terminating on the 20th anniversary date of the Rent
Commencement Date (the "Initial Term"). Following the Initial Term, this
Agreement shall automatically renew for four (4) consecutive periods of five (5)
years each (each a "Renewal Term"). The Initial Term together with the Renewal
Term shall be collectively referred to herein as the "Term". The Parties agree
that the Association shall not have the right to terminate this Agreement during
the Initial Term or any Renewal Term except for an Uncured Event of Default (as
defined in Section 21 hereof) or as otherwise set forth in Section authorized
under Section 718.302, F.S. The Association acknowledges and agrees that the
length of the Term is a material inducement for Lessee entering this Agreement
and providing the Services.

5.2.Effect of Termination. The termination of this Agreement shall (except as
otherwise provided herein) terminate all rights and obligations of the
Association and Lessee hereunder, including, without limitation the lease of the
Leased Parking Spaces to Lessee, except that such termination shall not
prejudice the rights of any Party against the other for any breach of this
Agreement occurring prior to termination.

5.3.Final Accounting. Upon any termination of this Agreement as herein provided,
Lessee shall forthwith (i) deliver to Association all materials and supplies,
keys,contracts and documents, and such other accounting papers and records
relating to this Agreement which are in Lessee's possession, if any, as
Association may reasonably request, including, without limitation, copies of
computer files; and (il) deliver to Association all books and records,
warranties, contracts, documents in Lessee's possession, if any, relating to the
Parking Garage. Without limiting the generality of the foregoing, upon any
termination of this Agreement as herein provided, Association and Lessee shall
make a final reconciliation of the amount of Rent Payment (as hereinafter
defined) and Lessee shall pay to Association, within fifteen (15) days following
agreement on such reconciliation, any portion of the Rent Payment then owing,
but unpaid. In determining the Rent Payment, Association and Lessee shall view
gross revenues on a cash (and not accrual) basis.

5.4.Surrender; Holdover. At the expiration or termination of this Agreement,
Lessee shall remove Lessee's personal property from the Premises, and quit and
surrender the Premises to the Association broom clean, and in good order,
condition and repair, ordinary wear and tear, casualty and

 

--------------------------------------------------------------------------------

 

damage caused by the Association excepted. If Lessee, or anyone claiming under
Lessee, shall remain in possession of the Premises or any part thereof after the
expiration or prior termination of the Term without any agreement in writing
between the Association and Lessee with respect thereto, then Lessee shall be
deemed a tenant-at­ sufferance.

5.5.Compensation. The sole compensation for Lessee under this Agreement shall be
the right to retain all revenues generated from the Parking Garage (including,
without limitation, any and all valet fees or other charges associated with the
parking of vehicles) and all revenues generated from the Cabanas, less and
except the "Rent Payment" as hereafter defined. For purposes hereof, the "Rent
Payment" shall mean the aggregate of: (i) the annual sum of Two Hundred Seventy
One Thousand and No/100 Dollars ($271, 000) for the Parking Garage, payable in
monthly installments of $ 22,583.33. There shall be no additional charge for the
Cabanas. On the fifth anniversary of the Rent Commencement Date and on each
fifth anniversary thereafter the Rent shall be adjusted with a five percent (5%)
fixed escalation. For avoidance of doubt, the Rent Payment shall be payable in
full each month during the Term of this Agreement irrespective of the amount of
revenues generated by Lessee with respect to the Parking Garage and Cabanas.
Lessee shall not be entitled to a management fee or compensation other than its
right to retain the Gross Revenues (as hereafter defined) generated from the
operation of the Parking Garage and Cabanas, subject to the limitations set
forth below (provided, however, Lessee shall be entitled to fees for services
provided to the Association which are outside the scope of the Services in this
Agreement and are otherwise pursuant to any separate agreements by the Parties
including, without limitation, property management services, as well as through
any separate agreements for services directly with owners and/or under other
agreements with the Association). Lessee agrees to pay all Rent Payments due
under this Agreement at the time and in the manner set forth in this Agreement,
without any prior demand therefor in immediately available funds and without any
deduction or offset whatsoever. Rent shall be paid in equal monthly
installments, in advance, on the first day of each month of the Term. Rent shall
be prorated for partial months within the Term based upon the actual number of
days in such partial month. Lessee's covenant to pay the Rent Payment is
independent of every other covenant in this Agreement. Notwithstanding the
foregoing, any and all costs of maintenance, repair, and/or replacement of the
Parking Garage and Cabanas shall be at the Association's sole cost as Common
Expenses to the members. The term "Gross Revenues" shall mean the total amount
of all monthly, daily transit and/or other parking receipts including, without
limitation valet operations, and any and all other receipts (including, without
limitation, interest income} collected and derived from or related to the
operation and management of the Parking Garage and Cabanas. Gross Revenues shall
not include any sales, use, excise, occupancy, gross receipts, or parking tax,
nor any other tax or charge collected by Lessee on behalf of and payable to the
tax collector.

Lessee shall have the right to charge fees to any parties other than the
Association, including, without limitation, individual members of the
Association, their invitees or guests, guests of the hotel and/or the public in
connection with the operation of the Condominium as a Condo-Hotel, for the
exclusive use by said persons and that Lessee shall be entitled to retain any
and all such fees and/or other revenue generated from the exclusive use of the
Cabanas and/or from valet parking fees and or in connection with the Parking
Garage other than the applicable portion of the Rent Payment

An unpaid Rent Payment shall accrue interest at a rate of fifteen percent (15%)
per annum, from the date which is fifteen (15) days following the date due until
paid.  In addition, in the event Lessor does not receive any Rent Payment due
under this Agreement within three (3) business days following the day that each
such Rent Payment is due hereunder, Lessee shall pay the Association a late
charge equal to three percent (3%) of the delinquent Rent Payment.

5.6.Definitions

 

(a)

Any capitalized terms not otherwise defined herein shall have the meaning set
forth in the Declaration.

 

(b)

"Leased Parking Spaces" shall mean 461 parking spaces located in the Parking
Garage. The Parking Garage has a total of 641 parking spaces however Lessee

 

--------------------------------------------------------------------------------

 

 

acknowledges that 180 of such parking spaces are designated for the exclusive
use by the owner of Unit CU-3 (the "CU-3 Spaces"), the CU-3 Spaces are not a
part of this Lease and the owner of Unit CU-3 will provide its own valet parking
services for the CU-3 Spaces and the owner of Unit CU-3 or its designee shall
have the right to collect all income generated from the CU-3 Spaces. It is the
intent of the Parties that the Lessee shall have access to 461 spaces in the
Parking Garage; provided however, that at all times, Lessee shall make
available: (i) twenty (20) parking spaces at no charge, for the benefit of the
users of the CU-1 Unit; (ii) three (3) parking spaces at no charge for the
benefit of users of the CU-4 Unit and (iii) up to five (5) parking spaces for
certain Unit Owners from time to time, including but not limited to Unit R -378
of the Units listed on Exhibit "B" attached hereto{the "Committed Parking
Spaces"), and each of their guests, tenants and invitees or others who are
issued parking stickers, decals or other personal or vehicle identification in
connection with such Units (the "Committed Rights Beneficiaries"), it being
understood and agreed that the Committed Rights Beneficiaries shall have the
right to valet parking services within the Committed Parking Spaces at no charge
(collectively, "Parking Privileges"). The Association hereby covenants and
agrees that it shall not grant licenses to any other party whatsoever, other
than Lessee, for the Leased Parking Spaces or the Cabanas during the Term of
this Agreement; provided, however, Lessee shall be entitled to use any Committed
Parking Space to the extent any such space is unoccupied or otherwise not in use
by the Commercial and/or other Unit Owners on as available basis at no
additional charge to Lessee.

 

(c)

"Parking Garage" shall mean the portion of the Common Elements shown on Exhibit
"2" to the Declaration consisting of parking facilities containing approximately
461 parking spaces, a parking/valet office, together with garage equipment
installed or to be installed by Lessee for the purposes of operating the Parking
Garage and valet parking drop-off/pickup points as further described below. The
Parking Garage is intended to serve the Unit Owners, and their guests, tenants
and invitees, the Association and its guests, tenants and invitees, and the
tenants, customers or invitees of the Commercial Units, Lessee, and the general
public visiting the Condominium. The Parking Garage shall also include all
associated Common Elements including, by way of example, those areas within the
exterior walls of the Parking Garage devoted to corridors, elevator foyers,
lobby areas, stairwells, entry gates, valet stations, and management systems, as
well as ramps, driveways and sidewalks within, leading into or leading out of
the Parking Garage provided for the common use or benefit of Unit Owners, the
Association, Lessees, customers or invitees of the Commercial Units and/or the
general public visiting the Condominium.

 

(d)

"Valet Service Hours" shall mean twenty-four (24) hours per day, seven (7) days
a week, three hundred sixty-five (365) days a year.

6. Use.

6.1.Use of the Parking Garage – Generally

 

(a)

The Parking Garage shall be used as a commercial and residential garage to
provide valet service parking for Unit Owners, together with their guests and
invitees, the Association, the Commercial Unit Owners, together with their
respective employees, customers and business invitees as well as the general
public visiting or staying at the Condominium. Notwithstanding the foregoing,
limited rights to self-park may be granted by the Lessee or the Association to
third parties, including, without limitation, other Unit Owners and/or for
Lessee's authorized staff. Lessee shall make no long term rentals of parking
spaces on a

 

--------------------------------------------------------------------------------

 

 

weekly or month-to-month basis other than to Commercial Unit Owners and their
employees. Lessee shall operate the valet service operation of the Parking
Garage in accordance with the terms of this Agreement. Lessee acknowledges and
agrees to honor the Parking Privileges granted by the Developer to the Committed
Rights Beneficiaries and to at all times throughout the Term of this Agreement
make available the Committed Parking Spaces to the Committed Rights
Beneficiaries at no charge. Additionally, each Unit Owner, when in residence,
shall have the right to valet parking services for the parking of one (1)
vehicle at no additional charge by Lessee and Lessee shall not be entitled to
seek any sums from the Association or Unit Owner for such right. For the
avoidance of doubt, the Association acknowledges and agrees that regardless of
the Parking Privileges, Lessee retains the management rights of the Parking
Garage at all times during the Term and that any such Parking Privileges granted
by the Association pursuant to this Section are still subject to the Standard at
all times.

 

(b)

Lessee shall maintain sufficient staff at all times to avoid any unreasonable
delay in picking up or delivering vehicles from or to the valet station(s) and
shall establish and enforce among its employees operational procedures for the
valet station(s), consistent with the Standard.

 

(c)

Lessee agrees not to use or permit the use of the Parking Garage for any purpose
which is illegal, dangerous to life, limb, or property or which, in
Association's commercially reasonable opinion, creates a nuisance or which would
directly increase the cost of insurance coverage with respect to the
Condominium. Lessee shall operate the Parking Garage in accordance with all laws
and governmental regulations (including without limitation those related to the
generation, storage, disposal, release, or transportation of Hazardous Materials
(as defined by the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended).

6.2.Use of the Cabanas – Generally

The Cabanas shall be used a pool cabanas in accordance with the Standard. Unit
Owners, residents, and/or each of their guests, tenants and invitees may reserve
the Cabanas for private and exclusive usage pursuant to the payment of a fee
established by Lessee from time to time, in accordance with a fee structure
similar to other hotels in Broward County that meet the Standard, as well as any
rules established from time to time by Lessee and/or the Association. Subject to
the prior approval of the Association, Lessee may adopt and implement from time
to time, rules and regulations regarding the use of the Cabanas including,
without limitation, rules and regulations regarding the reservation of private
usage of the Cabanas, the costs for usage, and the permitted hours of use in
keeping with the Standard.

7.Operating Standards and Requirements; Condominium Rules.

7.1.Operating Standards and Requirements.

 

(a)

Lessee represents and warrants to the Association that all Services provided by
the Lessee under this Agreement in connection with the Parking Garage will be
commensurate with the Standard. Lessee shall provide valet service for the
Parking Garage during all Valet Service Hours.

 

(b)

Lessee represents and warrants to the Association that all Services provided by
the Lessee under this Agreement in connection with the Cabanas will be
commensurate with the Standard

 

--------------------------------------------------------------------------------

 

 

(c)

Association agrees that its security vendor will be solely responsible for any
and all security services relating to the Parking Garage and Cabanas including,
without limitation, vandalism, thefts from vehicles, and assaults on or
robberies of customers. Further, the Association expressly acknowledges that
Lessee does not have knowledge or expertise as a guard or security service, and
does not employ personnel for that purpose, nor do Lessee's employees undertake
the obligation to guard or protect customers against the intentional acts of
third parties. However, based on Lessee's experience as a commercial parking
operator, Lessee shall help the Association to determine whether and to what
extent any precautionary warnings, security devices, or security services may be
required to protect patrons in and about the Parking Garage.

 

(d)

Lessee is solely responsible for hiring and firing its employees working in
connection with the Parking Garage and Cabanas. Lessee shall establish
reasonable standards, in accordance with Project Quality Standards and/or Brand
Standards for the personal appearance of Lessee's employees, which will not be
inconsistent with standards established by Association from time to time. All on
site employees of Lessee shall wear Lessee's standard uniform attire unless
otherwise agreed to by the Parties. Lessee will be responsible for enforcing
such standards with its employees. The Association acknowledges and agrees
Lessee may utilize its related companies (i.e., Chesapeake Hospitality) and/or a
reputable third party garage operator to provide employees and/or operate the
Parking Garage.

 

(e)

Association acknowledges and agrees that it shall be solely responsible to
ensure that the Parking Garage and Cabanas comply with all applicable local,
state, and federal laws at all times including, without limitation, ADA Title
Ill compliance and that in the event any such compliance issues arise during the
Term that Association shall remedy the same as quickly as is reasonably possible
at the Association's sole cost and expense. Lessee shall be solely responsible
for requirements under Title I of the ADA relating to Lessee's employees.

7.2.Condominium Rules and Regulations; Consultation. Lessee will comply to the
extent applicable to the Parking Garage, with the reasonably and uniformly
enforced rules and regulations of the Association (the "Rules and Regulations")
as adopted by Association from time to time and will use reasonable efforts to
cause its agents, employees, invitees and visitors to do so. Association shall
give Lessee written notice of the Rules and Regulations as adapted and revised
from time to time, and Lessee shall be obligated to comply with them as of the
date of Lessee's receipt of such notice. The Rules and Regulations of the
Association are attached to this Agreement as Exhibit "C" and are incorporated
herein by reference.

8.Assignment/Subletting. This Agreement shall not be assigned or sublet by
Lessee or the obligations set forth herein be subcontracted in whole or in part
by Lessee without the prior written consent of the Association, which may be
withheld in Association's reasonable discretion. Notwithstanding the foregoing,
Lessee may, without the prior written consent of the Association, assign or
subcontract the obligations set forth in this Agreement to an Affiliate. The
term "Affiliate" for purposes of this Agreement shall mean an affiliate or
subsidiary of Lessee, performing services similar to those performed by Lessee
at the Standard or with respect to the Parking Garage, a third-party nationally
reputable garage operator that meets the Standard. If Lessee proposes an
assignment or sublease that does not meet the above requirements, then at any
time within twenty (20) business days after the Association's receipt of
Lessee's request for the Associations' consent to the non-conforming transfer,
the Parties shall meet to determine a good faith resolution to such issue.

9.Parking Rates. Lessee agrees that the parking rates will be commensurate with
other similar resort-style hotels consistent with the Standard.

 

--------------------------------------------------------------------------------

 

10.Nature of Relationship. For purposes of this Agreement, Lessee shall be
independently engaged in the business of performing management and operation of
the Parking Garage on its own behalf as an independent contractor. Further it is
understood and agreed that in no event shall the relationship between the
Parties be construed or deemed to be a partnership, joint venture or any other
business combination. It is further understood and agreed by and between the
Parties that nothing in this Agreement shall constitute or be construed to be an
employment or joint employer relationship between the Association, its
successors or assigns on the one part, and the Lessee, its successors or assigns
on the other part. The Lessee shall, subject to the terms and provisions of this
Agreement, have complete and independent control and discretion over the
operation of the Parking Garage. Without limiting the foregoing, all matters
pertaining to the employment, supervision, compensation, promotion, and
discharge (except as expressly provided herein) of employees are the
responsibility of Lessee, who is in all respects, except as required under or
dictated by applicable union agreements, the employer of such employees. Lessee
agrees to fully comply with all applicable laws and regulations related to
workers' compensation, social security, ERISA, and other applicable pension
matters, unemployment insurance, hours of labor, wages, working conditions, and
other employer-employee related subjects.

11.Maintenance Obligations of Lessee. Lessee agrees to: (a) keep the Parking
Garage and Cabanas in clean and presentable condition at all times and not to
permit anything thereon which would vitiate, void, or directly increase the cost
of any insurance carried by Association on the Parking Garage or the Condominium
and (b) ensure that the Parking Garage, appurtenances thereto, and all
machinery, equipment and facilities used in connection with and located in the
Parking Garage, are kept in good repair and condition at all times; provided,
however, the costs of any such cleaning, repair, replacement or any other costs
relating to the upkeep of the Parking Garage and Cabanas shall be at the
Association's sole cost and expense as Common Expenses to the members.

12.Insurance.

 

A.

Association shall maintain commercially reasonable levels of insurance with
respect to the Parking Garage and Cabanas at all times during the Term at
Association's sole cost and expense. All policies shall be issued to the
Association as the first named insured and name Lessee (and/or its affiliated or
related entities) as an additional insured.

 

B.

Lessee shall maintain or cause to maintain insurance with respect to the Parking
Garage and Cabanas as set forth below at all times during the Term. All policies
shall be issued to the Lessee as the first named insured. Each policy evidencing
insurance required to be carried by Lessee pursuant to this Section shall
contain the following clauses and provisions: (i) a provision that such policy
and the coverage evidenced thereby shall be primary and non-contributing with
respect to any policies carried by Association and that any coverage carried by
Association be excess insurance; (ii) a waiver by the insurer of any right to
subrogation against the Indemnified Parties which could arise by reason of any
payment under such policy or by reason of any act or omission of any of the
Indemnified Parties; (iii) a severability of interest clause or endorsement;
(iv) a provision (in endorsement form if requested by Landlord) that the insurer
or insured will not cancel or change the coverage provided by such policy
without giving Association thirty (30) days' prior written notice:

 

(1)

Worker's Compensation & Employers Liability Insurance covering statutory workers
compensation benefits in each state where the parties contemplate the
performance of services under this Agreement. Such insurance shall include the
employers liability coverage part, including stop gap coverage for the
monopolistic states, with limits of not less than $1,000,000 each accident for
bodily injury by accident and $1,000,000 each employee and policy limit for
bodily injury by disease. Lessee shall maintain workers compensation

 

--------------------------------------------------------------------------------

 

 

insurance regardless of eligibility for waiver or exemption of coverage under
state statute.

 

(2)

Employment Practices Liability Insurance with limits of not less than One
Million Dollars ($1,000,000) each insured event and One Million Dollars
($1,000,000) annual aggregate covering claims of discrimination, sexual
harassment, wrongful termination, and workplace torts brought by Parking
Lessee's employees with respect to their employment at the Parking Garage.
Workplace torts shall include but not be limited to retaliation, defamation,
infliction of emotional distress, invasion of privacy, negligent evaluation,
wrongful discipline, wrongful failure to employ, and wrongful demotion. Policy
shall be endorsed with a third party endorsement covering discrimination and
sexual harassment to non-employees.

 

(3)

Commercial General Liability Insurance with limits of not less than One Million
Dollars ($1,000,000) per occurrence for bodily injury and property damage,
$1,000,000 each person or organization for personal and advertising injury, One
Million Dollars ($1,000,000) any one premises for fire legal liability, Two
Million Dollars ($2,000,000) general aggregate, and Two Million Dollars
($2,000,000) products completed operations aggregate covering (i)
premises/operations liability, (ii) products/completed operations liability,
(iii) personal and advertising injury liability, (iv) independent contractors
liability, and (v) broad form contractual liability.

 

(4)

Umbrella Liability Insurance in excess of the commercial general liability, and
business automobile liability coverages required herein with limits of not less
than Two Million Dollars ($2,000,000) per occurrence, Two Million Dollars
($2,000,000) general aggregate, and Two Million Dollars ($2,000,000) products
and completed operations aggregate. Policies shall be excess to the primary
commercial general liability, employers liability, and business automobile
liability coverage and shall be written as follow form or alternatively with a
form that provides coverage that is at least as broad as the primary insurance
policies.

 

(5)

Crime insurance covering employee, dishonesty coverage throughout the term of
this Agreement covering money, securities, and other property owned by, held by,
or the legal responsibility of Lessee in connection with the Parking Facilities
with a limit of not less than One Million Dollars ($1,000,000) each occurrence.
The policy shall be endorsed to extend coverage for money, securities or other
property of Association which is held by, or the legal responsibility of Lessee
in connection with the Parking Facilities. Employment Practices Liability
Insurance with limits of not less than Two Million Dollars ($2,000,000) each
insured event and Two Million Dollars ($2,000,000) annual aggregate covering
claims of discrimination, sexual harassment, wrongful termination, and workplace
torts brought by Lessee's employees with respect to their employments at the
Parking Garage.

 

(6)

Garage Liability Insurance and Garagekeepers Liability Insurance on an
occurrence form basis with limits of not less than $1,000,000 per occurrence
with an annual aggregate limit of $2,000,000 per location. Garagekeepers
Liability Insurance insuring any and all automobiles that are parked at the
Parking Garage by Lessee's attendants or for which a bailment otherwise is
created, with such limits of liability on a per vehicle basis as are established
by the insurer and approved by Association. Lessee's General Liability Insurance
shall name Association as additional insured.

 

--------------------------------------------------------------------------------

 

 

C.

Lessee agrees:

 

(7)

All insurance shall be with companies as shall be reasonably satisfactory to
Association and all such policies shall provide that the insurer shall provide
at least thirty (30) days' prior written notice to Association of any
cancellation or reduction in coverage. Lessee shall deliver satisfactory
certificates of insurance to Association (or other evidence of insurance
required by Association) and renewal policies shall be obtained, and
certificates delivered to Association, at least thirty (30) days prior to
expiration.

 

(8)

If at any time the Association is not in receipt of a Certificate of Insurance
or other written evidence confirming that all insurance required of Lessee
hereunder is in full force and effect, the Association shall have the right,
following five (5) business day's written notice to the Lessee and Lessee's
failure to provide a Certificate of Insurance within said five (5) business day
period, to take such action as Association deems necessary to protect its
interest in the Parking Garage, including, without limitation, obtaining such
insurance coverage as Association in its reasonable discretion deems
appropriate.

 

(9)

Each insurance company listed in the Certificate shall be (i) admitted to do
business in the state where the Project is located and (ii) rated by AM Best
Company as having a financial strength rating of "B+" or better and a financial
size category of "Vll" or greater.

 

(10)

Lessee shall cause all subcontractors engaged by Lessee to be insured consistent
with the requirements recited in this Section 12. To the extent a subcontractor
requests waiver of the umbrella requirements, Association's prior approval must
be obtained.

13.Indemnities. Except as otherwise set forth in this Agreement, Lessee shall
defend, indemnify and hold Association, and Association 's agents, members,
officers, directors, and employees (collectively, "Association Related Parties")
harmless from and against any and all actions, costs, claims, losses, expenses,
and/or damages, sustained by Association and/or any such Association Related
Parties attributable to (a) the willful acts, misconduct, or gross negligence of
Lessee or its affiliate or any of their agents, officers, servants, or employees
from any cause, including, without limitation by specification, property damage
and/or injury or death to any person or persons, and (b) to any death, physical
injury, and/or loss or damage to property of a type covered by valid and
collectible insurance which Lessee is required to maintain pursuant to the terms
of this Agreement. Association shall defend, indemnify and hold Lessee and its
shareholders, directors, officers, employees, affiliates, related parties, and
agents (collectively "Lessee Related Parties") harmless from and against any and
all actions, costs, claims, losses, expenses and/or damages sustained by Lessee
and/or any such Lessee Related Parties arising from any damage and/or injury to
the extent caused by the gross negligence or willful misconduct of Association
or its agents, employees, contractors, and subcontractors; provided, however,
that Association shall not be liable for that portion of any damages or injury
caused by direct failure of Lessee to comply with its obligations hereunder or
by reason of the willful acts or omissions of Lessee, its employees, contractors
or agents. The rights and obligations of this Section shall survive the
termination or expiration of this Agreement

14.Waiver of Subrogation. To the extent permitted by their respective insurance
policies, the Parties shall obtain and maintain throughout the term of this
Agreement, in their respective insurance policies and other policies required to
be maintained hereunder, provisions to the effect that such policies shall not
be invalidated should the insured waive, in writing, before loss, any or all
right of recovery against any party for loss occurring. Assuming such or similar
provisions are included in the respective party's insurance policies then in
force and other policies required to be maintained hereunder, that Party hereby
waives any right of recovery against the other Party for any loss occasioned by
fire or other casualty that is

 

--------------------------------------------------------------------------------

 

an insured risk covered under such policies, irrespective of applicable
deductibles. The rights and obligations of this Section shall survive the
termination or expiration of this Agreement. The Association shall not be liable
to Lessee for any damage by or from any act or negligence of any owner or
occupant of adjoining or contiguous property.

15.Entry. Association and its agents, employees, and authorized representatives
shall have the right during reasonable business hours (except in the case of an
emergency or to ensure the safety of the Common Elements, wherein the
Association shall have unfettered access) to inspect the Parking Garage and
Cabanas or access the Parking Garage and Cabanas for such purposes as
Association deems fit in its reasonable discretion and such parties shall
further have the right during reasonable business hours to affect such
maintenance, repairs, replacements, alterations, and improvements to the Parking
Garage and Cabanas as Association deems fit in its reasonable discretion
(collectively, the "Repairs"); provided, however, that any such inspections or
Repairs must be done in a way to best minimize the impact to Lessee's business
operations contemplated hereunder and further that any such areas shall be fully
restored, cleaned and otherwise left in the same or better condition than
originally found by the Parties. In no event shall Association be liable to
Lessee for economic damages, or shall Lessee be relieved from full performance
of its obligations under the Agreement, as a result of such inspections, access,
or Repairs, except to the extent Lessee's performance hereunder is prevented as
a direct result of such inspections, access, or the Repairs.

16.Notices. All notices required or desired to be given under this Agreement
shall be in writing and shall be deemed given when either delivered personally
or deposited in the United States mail, certified mail, postage prepaid, return
receipt requested, or by overnight courier with tracking (such as FedEx) to the
Parties at the following addresses, or such other addresses as hereinafter
indicated by appropriate written notice:

 

If to Association:

4010 South Ocean Condominium Hollywood Association, Inc.

315 S. Biscayne Boulevard, 4th Floor

Miami, Florida 33131

Attention: President

 

 

 

If to Lessee:

 

 

 

410 West Francis Street

Williamsburg, Virginia 23185

Attention: David Folsom, President

 

17.No Recording. The Parties acknowledge and agree that this Agreement shall not
be recorded in the public records; This Agreement shall also constitute an
official record of the Association pursuant to F.S. 718. 111.

18.Sales Tax. The Parties acknowledge and agree that all Rent Payments due by
Lessee to the Association hereunder include any applicable sales and use taxes
or other similar taxes, if any, now or hereafter levied or imposed by any city,
state, county or other governmental body having authority on Rent and that
Lessee shall not be responsible for any such additional amounts and/or to remit
the same.

19.Radon Gas. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, may present health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county health
department. [Note: This paragraph is provided for informational purposes
pursuant to section 404.056(5), Florida Statutes.]

20.Florida Chapter 713.10. In accordance with the applicable provisions of
Chapter 713 of the Florida Statutes, Lessee has no authority to and shall not
create any liens for labor or material on or against the Condominium or any
interest therein, and no such liens shall extend to the interest of the
Association in the Condominium under any circumstances. Lessee agrees to notify
all materialmen,

 

--------------------------------------------------------------------------------

 

suppliers, contractors, mechanics, or laborers involved with demolition,
construction, installation, alteration or repair of any improvements on, within
or about the Condominium at Lessee's request, that such party must look only to
Lessee or Lessee's other property interests for payment. All such materialmen,
suppliers, contractors, mechanics and laborers may be put on notice that they
must look only to Lessee and to Lessee's interest in the Premises for such work
or improvements as provided in this Section by the recordation, at the
Association's option, of a notice in accordance with Florida Statutes 713.10 in
the Public Records of Broward County, Florida. Additionally, Association has no
authority to and shall not create any liens for labor or material on or against
the Unit, the Parking Garage and/or Cabanas, or any interest therein.
Association agrees to notify all materialmen, suppliers, contractors, mechanics,
or laborers involved with demolition, construction, installation, alteration or
repair of any improvements on, within or about the Condominium at Lessee's
request, that such party must look only to the Association or Association's
other property interests for payment. All such materialmen, suppliers,
contractors, mechanics and laborers may be put on notice that they must look
only to the Association for such work or improvements as provided in this
Section by the recordation, at the Lessee's option, of a notice in accordance
with Florida Statutes 713.10 in the Public Records of Broward County, Florida

21.Uncured Event of Default; Landlord Remedies: Lessee Termination Right.

 

(a)

The happening of any of the following events shall constitute an "Uncured Event
of Default": (a) Lessee has failed to pay when due any Rent Payment, and such
failure has continued for more than sixty (60) days after receipt of written
notice from the Association regarding same, or (b) Lessee has materially failed
to comply' with its obligations under this Agreement (other than the failure to
pay any Rent Payment) or the Association has materially failed to comply with
its obligations under this Agreement, and in each event such material
non-compliance has continued for a period of thirty (30) days or more after
written notice of such material non-compliance is delivered to the defaulting
party by the non-defaulting party; provided, however that if the defaulting
party commenced reasonable actions to cure such material non-compliance within
the thirty (30) day period, and the defaulting party is thereafter is diligently
and continuously working to cure such material non-compliance and keeping the
non-defaulting party reasonably informed of its actions to attempt to cure the
material non-compliance, the defaulting party shall have an additional sixty
(60) days after the expiration of the thirty (30) day period to cure such
material non-compliance; provided further, that if such material non-compliance
is capable of being cured but could not reasonably be cured within the previous
sixty (60) day cure period, the defaulting party commenced reasonable actions to
cure such material non-compliance within the thirty (30) day period and
thereafter continued to diligently and continuously work to cure the material
non-compliance within the additional sixty (60) day cure period, and the
defaulting party is thereafter is diligently and continuously working to cure
such material non-compliance and keeping the non-defaulting party reasonable
informed of its actions to attempt to cure the material non-compliance, the
defaulting party shall have such additional period of time after the expiration
of the previous additional sixty (60) day cure period as is reasonably necessary
to cure such material non-compliance however such additional time shall not
exceed thirty (30) additional days. Upon the occurrence and during the
continuance of an "Uncured Event of Default" the non-defaulting party shall have
the right, but not the obligation, to terminate this Agreement by providing
written notice of termination to the defaulting party in addition to all other
rights and remedies now or hereafter allowed by law, whether legal or equitable,
and all rights and remedies shall be cumulative and none shall exclude any other
right or remedy.

 

(b)

Notwithstanding anything contained herein to the contrary, in the event the
Association Management Agreement between the Association and Lessee or an
affiliate of Lessee is terminated, Lessee may terminate this Agreement by
providing written notice thereof to Association.

 

--------------------------------------------------------------------------------

 

22.Miscellaneous. The unenforceability, invalidity or illegality of any
provision of this Agreement shall not render the other provisions unenforceable,
invalid or illegal. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Florida, without giving effect to
conflict-of-law rules and principles of said State. This Agreement constitutes
the entire agreement of the Parties with respect to the subject matter hereof,
and there are no prior or contemporaneous oral or written representations,
promises or agreements not expressly referred to herein. This Agreement may not
be amended or modified hereafter except by a written agreement signed by the
Parties. All of the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of the Parties hereto and their respective legal
representatives, and permitted successors, transferees and assigns. Paragraph
headings are included solely for convenience, are not to be considered part of
this Agreement and are not intended to modify, explain or to be a full or
accurate description of the content thereof. This Agreement may be executed in
counterparts with the same effect as if both Parties had executed the same
document. Both counterparts shall be construed together and shall constitute a
single Agreement. This Agreement embodies the entire agreement between the
Parties hereto with relation to the transaction contemplated hereby, and there
have been and are no covenants, agreements, representations, warranties or
restriction between the Parties hereto with regard thereto other than those
specifically set forth herein. It is understood and agreed that this Agreement
shall be binding upon and inure to the benefits of the heirs, personal
representatives, successors and assigns of the Parties. In the event that either
Party should retain counsel and/or institute any suit against the other for
violation of or to enforce any of the covenants or conditions of this Agreement,
or should either Party intervene in any suit in which the other is a Party to
enforce or protect its interest or rights hereunder, the prevailing Party in any
such suit shall be entitled to all of its costs, expenses and reasonable fees of
its attorney(s) (if and to the extent permitted by law) in connection therewith.
This Agreement shall be governed by the law of the State of Florida. All
judicial proceedings brought by or against any Party, shall be brought in the
courts of the State of Florida sitting in Broward County, Florida, and, by
execution and delivery of this Agreement. The Parties each acknowledge and agree
that the undersigned representative of each Party has the legal requisite
authority to bind the applicable Party to the terms of this Agreement and that
such Party does so knowingly with a full understanding of the nature and meaning
of each provision of this Agreement. Additionally, that each Party had the
benefit of professional advice rendered by independent legal counsel of their
own selection prior to entering into this Agreement (or knowingly waived same)
and has executed this Agreement only after carefully considering each term of
this Agreement and fully discussing the same with counsel of their choice. The
Parties further acknowledge and agree that each of them and their respective
counsel have reviewed and revised this Agreement and that this Agreement has
been voluntary and consensually negotiated at "arm's length." Accordingly, this
Agreement shall be deemed to have been written jointly by the Parties, and the
Parties agree and acknowledge that no rule of construction which would result in
an interpretation or construction of this Agreement in favor or to the detriment
of one of the Parties or the other shall apply in construing or interpreting
this Agreement or any part of it.

THE PARTIES EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY. The rights and
obligations of this Section shall survive the termination or expiration of this
Agreement.

[SIGNATURES FOLLOW ON NEXT PAGE]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties hereto have each caused this instrument to be
executed in its respective corporate name by its duly authorized officer as of
the day and date first above written.

 

WITNESSES:

 

ASSOCIATION:

 

 

 

 

By:

 

 

4010 SOUTH OCEAN CONDOMINIUM

 

 

 

HOLLYWOOD ASSOCIATION, INC., a

Name:

 

 

Florida not for profit corporation

 

 

 

 

By:

 

 

By:

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

WITNESSES:

 

LESSEE:

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

By:

 

 

 

 

 

 

By:

 

 

Name:

 

 

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "A"

SERVICES

 

--------------------------------------------------------------------------------

 

EXHIBIT "B"

UNITS WITH

COMMITTED PARKING SPACES

CU-1

CU-4

R-378

TO BE UPDATED AT CLOSING

 

--------------------------------------------------------------------------------

 

EXHIBIT "C"

RULES AND REGULATIONS

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "D"

Form of Association Management Agreement

 

 

EXHIBIT D -1

--------------------------------------------------------------------------------

 

ASSOCIATION MANAGEMENT AGREEMENT

THIS ASSOCIATION MANAGEMENT AGREEMENT (this "Agreement") is made effective as of
this _______ of _________________, 2017, by and between 4010 SOUTH OCEAN
CONDOMINIUM HOLLYWOOD ASSOCIATION, INC., a Florida not-for-profit corporation
(the "Association") and __________________________________ (collectively, the
"Management Company"). The Association and the Management Company may
hereinafter each be referred to as a "Party" or, collectively, as the "Parties."

WITNESSETH:

A.WHEREAS, the Association is the entity responsible for the operation of 4010
SOUTH OCEAN CONDOMINIUM HOLLYWOOD (the "Condominium") located in Hollywood,
Florida, pursuant to that certain Declaration of Condominium to be recorded in
the Public Records of Broward County, Florida (as modified or amended from time
to time, collectively the "Declaration"), which Condominium consists of a total
of 342 Residential Units (consisting of 265 Resort Units, 77 Traditional Units
and 4 Commercial Units) (collectively, the "Units"); and

B.WHEREAS, the Association desires to retain the Management Company, and the
Management Company desires to be so retained, to operate and manage the
Association, the Common Elements (as defined in the Declaration) and the
Condominium and to furnish management services to the Condominium for the
Association.

C.WHEREAS, the Management Company consists of a group of companies formed in the
customary UPREIT structure inclusive of its independent management company,
Chesapeake Hospitality, and it is acknowledged and agreed to by the Parties that
the services to be provided hereunder by the Management Company may be provided
by any one or more of such entities.

NOW, THEREFORE, for and in consideration of the mutual promises contained herein
and Ten and No/100 dollars ($10.00) and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, it is agreed by
and between the Parties as follows:

1.Recitals and Terms. The above recitals are true and correct and are
incorporated herein by this reference. Unless otherwise defined in this
Agreement, any defined terms used herein shall have the meaning set forth in the
Declaration, unless the context otherwise requires.

2.Engagement. The Association does hereby engage the Management Company as the
manager of the Condominium and the Association, and the Management Company
hereby accepts such engagement, on the terms and conditions hereinafter set
forth. The Management Company, by the execution of this Agreement, assumes and
undertakes to perform, carry out and administer all management, operational and
maintenance responsibilities set forth in Section 5 and Section 6 hereof and
otherwise in this Agreement, in accordance with the Condominium Documents (as
hereafter defined), this Agreement and applicable laws. Such assumption of
obligations is limited, however, to operation and management of the Association
and maintenance of the Condominium, as agent and does not require the Management
Company to pay any of the costs and expenses which are the obligation of the
Association, except as specifically assumed by the Management Company in this
Agreement.

3.Term. The term of this Agreement shall commence as of the date that 4000 South
Ocean Property Owner, LLP, a Florida limited liability limited partnership (the
"Developer") obtains a temporary certificate of occupancy for the Condominium,
or such earlier date as may be mutually agreed upon in writing by the Parties
(the "Commencement Date"), and shall be for a period of twenty (20) years, with
the services described herein commencing on the Commencement Date and
terminating on the 20th anniversary date of the Commencement Date (the "Initial
Term"). Following the Initial Term, this Agreement shall automatically renew for
four (4) consecutive periods of five (5) years each (each a "Renewal Term"). The
Initial Term together with the Renewal Term shall be collectively referred to
herein as the "Term". The

Schedule 2

--------------------------------------------------------------------------------

 

Parties agree that the Association shall not have the right to terminate this
Agreement during the Term or any Renewal Term except for: (i) an uncured Event
of Default as set forth in Section 17 hereof, (ii) as otherwise authorized under
Section 718.302, F.S, . or (iii) upon the mutual written agreement of the
Parties. Without limiting the foregoing, the Management Company may also cancel
this Lease (i) its sole discretion (i) upon written notice to the Association if
the Lease Agreement for the parking facilities and the cabanas between the
Association and the Management Company or any affiliate thereof is also
terminated or (ii) at any time for any reason or no reason upon providing ninety
(90) days written notice to the Association.

4.Materials. The Parties acknowledge that all of the Management Company's
personal and intellectual property related to its operation of the Association
and the Condominium including, but not limited to, the Management Company's
trade name, trademarks, service marks, and software programs and the trade
names, trademarks, service marks, equipment, inventory, the License Agreement
(hereinafter defined) and software programs of the Management Company's
affiliates or subsidiaries (collectively, the "Materials") are, and always shall
be, the personal property of the Management Company. The Parties further
expressly agree that upon termination of this Agreement for any reason
hereunder, the Association shall abstain from using the Materials and shall
return any Materials in its possession to the Management Company within fifteen
(15) days after termination of this Agreement, and similarly the Management
Company shall within the same time period leave or return all materials that are
the personal property of the Association. Immediately upon such termination, all
interior and exterior signs and graphics bearing any of the Materials, shall be
physically removed from the premises or otherwise covered or obliterated so as
not to be visible to the public, all at the Association's sole cost and expense.
After termination of this Agreement, under no circumstances shall the
Association, or any person acting on behalf of the Association, directly or
indirectly hold itself or the Condominium out to the public as being or
remaining affiliated with the Management Company. Notwithstanding the foregoing,
any turnover of management responsibility shall be conducted in a professional
manner so as not to unreasonably interfere with ongoing management of the
Condominium, including such matters as reservation systems and the like (giving
respect and operation to the ownership of any proprietary software or hardware
systems that may belong solely to the Management Company), and to this end the
Management Company shall sign any and all consents, assurances and assignments
or similar agreements reasonably necessary to permit the Board to continue or
replace any nonproprietary reservation systems provided by third parties under
lease, license or other agreement. Notwithstanding anything to the contrary in
this Agreement, within thirty (30) days of any termination of this Agreement,
the Association shall pay to the Management Company any and all accrued
management fees, costs and/or other reimbursements due under this Agreement
without delay.

5.Management Company's Responsibilities. The Management Company shall be
responsible for the efficient and satisfactory proper management and operation
of the Association and maintenance of the Condominium in accordance with the
Agreed Standard (as hereinafter defined) and otherwise as required by this
Agreement, subject to the limitations of the Association's budget established
from time to time pursuant to Section 6(d) below. The Association hereby
acknowledges and agrees that pursuant to the terms of this Agreement and in
consideration of the Management Fee described in Section 12 below, the
Management Company shall perform itself, hire personnel to perform, or procure
providers to perform all services necessary for the performance of the
Management Company's obligations hereunder, and shall supervise the performance
of all services provided to, or on behalf of, the Association pursuant to this
Agreement. Such services shall include, but not be limited to, management
information systems services provided by or through the Management Company,
which shall be reimbursed to the Management Company in an amount provided in the
Association's budget.

 

(a)

Employees. The Management Company shall, on behalf of the Association, hire, pay
and supervise the necessary employees (which shall not be less than one (1)
employee) to properly, efficiently, and prudently perform the duties and
responsibilities of the Management Company set forth herein; and the Management
Company shall hire, pay and supervise employees to provide for services not
obtained by a separate provider pursuant to Section 5(b) below. Any persons
actually hired by the Management Company shall be the employees of the
Management Company, the expense of such employees being included as an expense
in the Association's budget, such expense not to exceed the limits set forth in
Schedule "1".

Schedule 2

--------------------------------------------------------------------------------

 

The Management Company, subject to the approved budget, shall hire and supervise
such employees as may be required from time to time to perform its duties
pursuant to this Agreement in its sole discretion. All matters pertaining to the
employment, interviewing and screening process, supervision, compensation,
promotion and discharge of employees of the Management Company required to
provide the services hereunder are the responsibility of the Management Company.
The Management Company shall carry workers compensation insurance, and any other
insurance, for such employees as required by law. The Association acknowledges
that with respect to employees who are needed only on a part-time basis in
connection with the management, operation and maintenance of the Association and
the Condominium, if any, such employees may also be used by the Management
Company, or a corporation or person controlled by, under common control or
affiliated with the Management Company at other projects managed by the
Management Company, or a corporation or person controlled by, under common
control or affiliated with the Management Company (and such employees will be
paid by the Management Company or such affiliate as to such other work);
provided that the Association shall only be responsible for payment of expenses
relating to such employees incurred from performing services on behalf of the
Association and/or at the Condominium in accordance herewith.

 

(b)

Procurement of Separate Providers of Services. The Parties expressly agree that
the Management Company may procure necessary services for the Condominium from
third parties or may provide such services itself. The Management Company shall
deal at arm's length with all third parties and shall serve the Association's
interests at all times; provided, however, that nothing contained herein shall
prevent the Management Company from procuring necessary services from an
affiliate of the Management Company including, without limitation, Chesapeake
Hospitality, or a procurement services company in which an affiliate of the
Management Company has an ownership interest, on terms and conditions no less
favorable to the Association than those that would be generally required by
unaffiliated persons or entities for comparable services, if applicable, or for
the sale or lease of comparable goods, provided that the Management Company
provides prior written notice to the Board disclosing the affiliation and it is
otherwise commercially reasonable to enter into the transaction and all
discounts or incentives of any kind or nature received by the Management Company
or its affiliate inure to the benefit of the Association pursuant to Section 7
below. For purposes of this Agreement, the term "affiliate" shall mean all
partnerships, corporations, limited liability companies or other entities
controlling, controlled by, or under common control with the Management Company
or one of its members including, without limitation, Chesapeake Hospitality.
"Control" for these purposes shall mean the ability to influence, direct or
otherwise significantly affect the major policies, activities or actions of any
person or entity.

In procuring providers of specific services from any source pursuant to its
authority hereunder, the Management Company shall enter into service agreements
on behalf of the Association based upon the following factors:

 

(i)

the quality of work obtainable for the desired level of service, and

 

(ii)

a reasonable, practicable price for the service obtainable in the local market.

The Management Company shall use its reasonable judgment in good faith in
evaluating these factors with respect to each proposed service; provided,
however, if it is commercially reasonable in the given instance, nothing
contained herein shall require the Management Company to obtain the lowest price
available as to any service, material or purchase, or in instances where bids
are obtained, to accept the lowest bid.

To the extent permitted by law, the Management Company shall have the authority
to enter into (and cancel) any service agreements contemplated pursuant to this
Section,

Schedule 2

--------------------------------------------------------------------------------

 

in either the Association's or the Management Company's name, as determined by
the Management Company in its reasonable discretion, subject to the requirements
of the Board. Furthermore, subject to the constraints of the Association's
budget, the Association hereby agrees to execute on its own behalf such service
agreements as are deemed necessary or desirable by the Management Company from
time to time to effectuate the obligations set forth in this Agreement. Subject
to the constraints of the Association's budget, the costs of any agreements
entered into by the Management Company pursuant to this Section shall be a
"Common Expense" of the Association.

6.Power and Duties. To meet its obligations set forth herein, the Management
Company shall have all the powers and duties of the Association as set forth in
the Declaration, Bylaws for the Association, and the Rules and Regulations for
the Condominium (collectively, the "Condominium Documents") (except such thereof
as are specifically required to be exercised by the Board, the Association or
Unit Owners or that are non-delegable under the Condominium Documents or
applicable law). By way of illustration and not of limitation, subject to the
foregoing, the Management Company's powers and duties hereunder shall include
the following:

 

(a)

Condo-Hotel. The Management Company shall be responsible, subject to the
reasonable cooperation of the Board, for ensuring that the operation of the
Condominium is in compliance with the requirements and obligations of the
requirements of the definition of "Condo-Hotel" set forth in Section 2.2 of the
City of Hollywood's Zoning and Land Development Regulations (as same may be
renumbered) and other applicable zoning regulations and the requirements of
Chapter 509, Florida Statutes.

 

(b)

Condominium Operations. The Management Company shall select and facilitate the
engagement of third parties on behalf of the Association for, among other
things: (i) the general operation of the Association and Condominium; (ii)
security; (iii) front desk check-in and check-out services; valet services; and
(iv) any other operational matters relating to the Association and/or
Condominium including, without limitation, legal counsel. To the extent that the
Association is so permitted; the Management Company, and persons designated by
the Management Company, shall hereby be permitted to enter into Condominium
Units for the purposes of fulfilling any provisions of this Agreement. The
Management Company shall ensure that Condominium operation services are
performed as required.

 

(c)

Accounting and Financial Reporting. The Management Company shall have the
following powers and shall be responsible for the following duties concerning
accounting and financial reporting services for the Association:

 

(i)

The Management Company shall provide the day-to-day bookkeeping services, as
needed or monthly, necessary to pay the bills of the Association. This service
shall include, but not be limited to, keeping all records of and performing all
services in connection with the payment of bills, payrolls and such other items
as may be provided for in the budget. Notwithstanding the foregoing, the
Association acknowledges and agrees that the Management Company is not the
accountant for the Association and that the Management Company will facilitate
hiring (at Association's sole cost) an outside independent certified public
accountant to perform reviews of the Association's financial records including,
without limitation, providing an annual audit, as may be required by law.

 

(ii)

The Management Company shall bill and collect, on behalf of the Association, all
regular and special assessments, as needed or monthly, from the Association's
members and other revenues, which may be due the Association. The Association
hereby authorizes the Management Company to request, demand, collect, receive
and receipt for any and all assessments and charges which may be due the
Association and to advise the Association's attorney to take such action in the

Schedule 2

--------------------------------------------------------------------------------

 

 

name, and on behalf, of the Association by way of making, recording, satisfying
or foreclosing the Association's liens therefor, initiating legal process or
taking such other action as the Management Company shall deem necessary or
appropriate, in its reasonable judgment, subject to the Board's approval (which
approval shall not be unreasonably withheld or delayed), for the collection of
such assessments and/or other charges or to enforce the rights of Association.

 

(iii)

The Management Company shall ensure that all funds collected from the
assessments of Unit Owners or otherwise accruing to the Association are timely
deposited into operating and reserve bank accounts, as applicable (the
"Account(s)") established by the Association, as custodian for the Association,
so that said funds may be withdrawn therefrom to pay all expenses of operation
and maintenance of the Condominium and the Association as needed and/or
contemplated in the budget. The Account(s) will be styled so as to indicate the
custodial nature thereof and the Management Company shall ensure that all such
funds collected are kept separately, and not commingled with other funds
collected by the Management Company as agents for other parties or otherwise.
The Management Company shall not be liable for any loss resulting from the
insolvency of any depository or the loss from any investment in connection with
Association's funds.

The Management Company is authorized to draw on the Association's Account(s) for
any payments to be made by the Management Company to discharge any liabilities
or obligations incurred pursuant to this Agreement and in accordance with the
Association's budget, for the payment of the Management Fee (as defined herein),
legal fees, or any other disbursements properly incurred on the Association's
behalf. Services to be performed pursuant to this subparagraph shall be
performed as required. Notwithstanding the above, the Management Company must be
authorized by the President of the Board, or by another Officer of the Board if
the President of the Board cannot be contacted, prior to paying or authorizing
emergency expenses exceeding [$10,000.00. CORRECT?]

 

(iv)

The Management Company shall ensure that tile Association's financial record
books, accounts and other records and Unit Owner roster are kept pursuant to the
Association's By-Laws and pursuant to Chapter 718, Florida Statutes and issue
certificates of account to Unit Owners and their mortgagees and lienors without
liability of the Management Company for errors unless as a result solely of its
gross negligence or willful misconduct. Such records shall be kept at the
Management Company's offices or at a location designated by the Management
Company in accordance with Chapter 718, Florida Statutes, and shall be available
for inspection pursuant to Section 718.111 (12), Florida Statutes, and for
review and audit pursuant to Section 718.111(13), Florida Statutes. Services to
be performed pursuant to this subparagraph shall be performed quarterly, and the
Management Company shall use commercially reasonable efforts to produce reports
more frequently upon the reasonable request of the Board, with the exception of
the issuance of certificates of account which shall be performed as required
(with fees for issuance of certificates and involvement in closings and other
transfers to be customary and reasonable).

 

(v)

The Management Company shall ensure that an annual compilation, review or audit
of the financial records shall be made by an independent certified public
accountant employed by, and at the sole cost and approval of the Association and
at such times as determined by the Management Company and/or Board. The
Association agrees to cooperate in the preparation of such financial statements
and use all reasonable efforts to have the annual audited statement completed
within 120 days after the end of the year (or as otherwise stated in the
Bylaws).

Schedule 2

--------------------------------------------------------------------------------

 

 

Services to be performed pursuant to this subparagraph shall be performed
annually or as may be otherwise required by applicable law.

 

(vi)

The Management Company shall ensure that a certified public accountant is
engaged, as necessary, for the preparation of any tax returns or forms or other
filings required by any local, state or federal agency, and the Management
Company will provide any assistance necessary or requested in the compilation of
financial data from the books and records of the Association required for the
completion of these filings and returns. Services to be performed pursuant to
this subparagraph shall be performed no less than annually.

 

(vii)

The Management Company shall prepare, as needed, all payrolls and file the
necessary forms, as needed, for employment insurance, withholding any social
security taxes and all other forms relating to employment of the Management
Company's and/or Association's employees, if any, required by federal, state or
municipal authorities. All expenses incurred in providing this service shall be
a direct pass through cost to the Association and shall be charged in accordance
with the provisions set forth in Section 12 of this Agreement.

(d)Annual Budget. Annual budget services shall include the preparation of a
recommended estimated annual operating budget and reserve budget, if applicable,
for the Association setting forth an itemized statement of anticipated receipts
and disbursements based upon the then current schedule for assessments and
taking into account the Association's financial needs and the general condition
of Condominium. Said estimated budget, together with an explanatory statement,
shall be submitted to the Association for final draft at least thirty (30) days
prior to the budget meeting. The estimated operating budget shall serve as a
supporting document for the schedule of assessments. The annual budget may be
revised from time to time during the year. Should a special assessment be
required during the year, it shall be recommended and presented by the Board for
adoption in compliance with the Condominium Documents and applicable law.
Services to be performed pursuant to this subparagraph shall be performed
annually or as needed.

The Parties acknowledge that the Association budget's Common Expenses are based
upon, among other factors, estimated projected monthly and annual expenses and
will fluctuate based upon the actual versus projected expenses. Accordingly, the
Parties recognize and acknowledge that all references to the Association budget
and the "limitations of the Association budget" throughout this Agreement imply
that, from time to time, reasonable adjustments and fluctuations, especially in
labor costs, insurance and other areas will occur and should be part of the
budget process consideration.

 

(e)

Operational Matters. The Management Company shall prepare and send, as needed,
all letters, reports and notices as may be reasonably requested by the Board of
the Association, or as required by the Condominium Documents and Chapter 718,
Florida Statutes (and regulations thereunder) with respect to letters,
documents, budgets, and notices to the Unit Owners and Board members, and attend
monthly meetings of the Board of Directors, annual meeting, budget meeting and
any other general membership meeting of the Association and file minutes
thereof, which minutes shall be prepared and recorded by the Association or its
designee. Notwithstanding the forgoing, the Parties acknowledge and agree that
all legal notices to the Unit Owners, Board members, and/or other parties shall
be prepared by the Association's legal counsel, at Association's cost, and shall
not be the responsibility of the Management Company to draft. Additionally, in
the event the Management Company representative(s) is(are) required to attend
more than one (1) afterhours night meeting per month, the Management Company may
charge reasonably additional hourly rates for such overtime services.

Schedule 2

--------------------------------------------------------------------------------

 

 

(i)

Coordination of Annual and Special Meetings of Unit Owners.

 

a.

The Management Company shall ensure that a representative of the Management
Company attends all meetings of the Unit Owners (unless excused from attendance
by the Board) and that notices of all such meetings are delivered via mall or
personal delivery (and/or email, to the extent permitted) to all Unit Owners at
the last address shown in the Association's official records and in accordance
with the Condominium Documents (or otherwise given in accordance with the Bylaws
and the Act).

 

b.

The Management Company shall be responsible for providing assistance to the
Board in preparing an agenda for all such meetings and in preparing any reports,
charts or other materials for presentation at such meetings that are requested
by the Board. The Management Company shall also be responsible for preparing a
draft of the minutes of all such meetings for review and approval by the
Association's secretary and/or legal counsel.

 

c.

Services to be performed pursuant to this subparagraph shall be performed as
reasonably required.

 

(ii)

Coordination of All Board Meetings.

 

a.

The Management Company shall ensure that a representative of the Management
Company attends all meetings of the Board (unless excused from attendance by the
Board) and that notices of all such meetings are delivered via mail, email or
personal delivery to all members of the Board.

 

b.

The Management Company shall be responsible for providing assistance to the
Board in preparing an agenda for all such meetings and any reports, charts or
other material for presentation at such meetings that are reasonably requested
by the Board. The Management Company shall also be responsible for preparing a
draft of the minutes of all such meetings for review and approval by the
Association's secretary and/or legal counsel.

 

c.

Services to be performed pursuant to this subparagraph shall be performed as
reasonably required.

 

(iii)

The Management Company shall provide regular quarterly reports to the Board of
the status of pending and completed operations affecting the Association.

 

(f)

Concierge Services. Management Company shall provide concierge services such as
those described below:

 

(i)

Base Concierge Services. Management Company shall provide concierge services to
Unit Owners pursuant to the Brand Agreement, STR (as hereafter defined), and the
Standard, all at the Association's sole cost as a Common Expense and/or
Residential Limited Common Expense. Additionally, any other services (e.g.,
seamstress, laundry, dry cleaning, spa, restaurant, transportation, etc.) that
may be facilitated by the Management Company from time to time to third parties
invitees and/or Unit Owners, their guest and invitees, shall be paid for
directly by such respective third party and/or Unit Owner, their invitees and
guests and the Management Company shall not be responsible for any charges or
costs relating to the same unless caused by the grossly negligent or willful
failure of the

Schedule 2

--------------------------------------------------------------------------------

 

 

Management Company to comply in all material respects with its obligations under
this Agreement.

 

(ii)

Valet Parking Service. Management Company shall provide valet parking services
for Unit Owners who own a Unit or Condominium tenants who lease parking spaces
in the Condominium garage (in lieu of the Unit Owner) and may assess such Unit
Owners and/or their tenants guests and invitees a valet parking fee to cover the
cost of the valet parking service, subject to the terms of the Condominium
Documents and/or may charge any costs of same as a Common Expense and/or
Residential Limited Common Expense. The Parties acknowledge the existence of a
separate lease agreement between the Parties regarding the garage area,
associated facilities, and valet operations (the "Lease"). The Parties agree
that in the event of a conflict between the Lease and this Agreement, the terms
of the Lease shall control.

 

(iii)

Additional Services. Management Company agrees to make available to each Unit
Owner certain additional services for which no price list is at this time
established, such as housekeeping and linen services, and maintenance and repair
services (collectively, "Additional Services"). In such event, each Unit Owner
will pay the Management Company directly for all costs and expenses associated
with providing and billing for the Additional Services to that Unit Owner on a
monthly or more frequent basis, as determined by the Management Company;
Management Company shall have no responsibility for the costs and expenses
thereof, nor shall any such cost be a Common Expense or Residential Limited
Common Expenses. Management Company shall require a valid credit card on file
for each Unit Owner to which such expenses may be charged in connection with any
such Additional Services.

 

(iv)

Revision of Services/Termination of Services. The Management Company shall have
the right to revise from time to time the Additional Services. Additionally,
Management Company shall have the right to terminate Additional Services to any
Unit Owner that fails to provide Management Company with a valid credit card.

 

(v)

Unit Owners' Responsibility. Each Unit Owner shall be directly liable to
Management Company for payment of Additional Services provided to that Unit
Owner, or such Unit Owner's guests, invitees and/or tenants. Nothing in this
Agreement or in the Condominium Documents is intended to prevent or shall be
used by the Association to prevent the Management Company from seeking recovery
from any delinquent Unit Owner. The Management Company shall not be obligated to
provide Additional Services to any Unit Owner that fails to pay charges for such
services on time or otherwise abuses the use of those services in Management
Company's reasonable discretion.

 

(g)

Engagement of Professionals. The Management Company shall, as needed, at the
Board's reasonable approval and at Association's expense and as agents of the
Association, retain and engage such attorneys, accountants, insurance
consultants, tax consultants and other experts and professionals whose services
may be reasonably required to effectively perform its duties and exercise its
powers hereunder and shall engage same on such basis as it deems most beneficial
as fiduciary for the Association. Services to be performed pursuant to this
subparagraph shall be performed as required.

 

(h)

Licenses and Permits. The Management Company shall maintain in the Condominium
Association's name (unless required to be maintained in the Management Company's
name on behalf of the Association), all licenses and permits required to be
obtained in connection with the management and operation of the Condominium. The
Association shall execute and deliver any applications and other documents and
otherwise cooperate to the

Schedule 2

--------------------------------------------------------------------------------

 

 

fullest extent with the Management Company in applying for, obtaining, and
maintaining such licenses and permits. The cost of obtaining and maintaining any
of the foregoing licenses or permits, including satisfaction of any requirements
therefor, shall be a Common Expense at the sole cost of Association, except that
the Management Company shall bear the costs of the community association
management (CAM) license required to be maintained by the Management Company for
management of the Association.

 

(i)

Compliance with Laws. The Management Company is authorized to and shall be
responsible for taking such action as may be reasonably necessary for
Association to materially comply with all laws, statutes, ordinances, and rules
of all appropriate governmental authorities. Services to be performed pursuant
to this subparagraph shall be performed as required. Notwithstanding the
foregoing, the Management Company shall not be responsible for any
non-compliance issues relating to the Condominium and/or the costs relating to
Association curing the same including, without limitation ADA compliance.

Additionally, the Management Company shall take such actions, as may be
reasonably prudent in the Management Company's opinion, to timely report to the
Board any violations actually known by the Management Company of, all pertinent
laws, statutes, ordinances and rules of all appropriate governmental authorities
having jurisdiction, and to advise Unit Owners and occupants of Units of the
need to comply with, any of any violations actually known by the Management
Company of, the Declaration, Articles of Incorporation and By-Laws of the
Association and applicable rules and regulations (the "Condominium Documents"),
in connection with the operation of the Association and/or conditions relating
to the Condominium; provided, however, that notwithstanding anything contained
in this Agreement to the contrary, in no event shall the Management Company be
liable for the failure of the Association, the Board, the Unit owners, their
invitees or guests, occupants of Units, and/or third parties to comply with all
laws, statutes, ordinances and rules of governmental authorities and the
Declaration, Articles of Incorporation, By-Laws of the Association and
applicable rules and regulations of the Condominium.

 

(j)

Condominium Documents and Rules and Regulations. The Management Company may,
from time to time, suggest to the Board amendments to the Condominium Documents
and Rules and Regulations as the Management Company deems advisable and shall be
consulted by the Board prior to adoption of any amendments to the Condominium
Documents and/or Rules and Regulations. Management Company shall provide (or
make available) to the Unit Owners a copy of the Rules and Regulations as
adopted by the Board from time to time in accordance with the Condominium
Documents. Management Company shall use commercially reasonable efforts to
enforce the Rules and Regulations and to enforce the same in a
non-discriminatory manner.

 

(k)

Maintenance and Repair. The Management Company shall cause the Common Elements
to be maintained and repaired including, but not limited to, landscaping,
painting, cleaning and such other normal and extraordinary maintenance and
repair work as may be necessary (all such maintenance and repairs to be at the
sole cost of the Association). The Management Company shall have the right.
without first obtaining the approval of the Association, to make emergency
repairs and replacements to the Common Elements which, according to the
Management Company's reasonable belief, are required to eliminate or avoid
danger to persons or to property, or as are necessary in the Management
Company's reasonable belief for the preservation of the Condominium and
Association or for the welfare of persons or in order to avoid suspension of any
necessary service to the Association. To the extent that the Association is so
permitted, the Management Company, and persons designated by the Management
Company, shall hereby be permitted to enter into Condominium Units for the
purposes set forth in this subparagraph. Maintenance and repair services shall
be performed as required.

Schedule 2

--------------------------------------------------------------------------------

 

 

(I)

Alterations and Additions. The Management Company shall coordinate all
alterations or additions to the Common Elements or Limited Common Elements of
the Condominium as authorized by the Board from time to time, pursuant to and in
accordance with the Condominium Documents, and as permitted by law. Services to
be performed pursuant to this subparagraph shall be performed as required.

 

(m)

Damage to Property. If repair or restoration of the Condominium, or any portion
thereof, including any Unit, Units or the Common Elements, is required due to
loss by act of God,.or by other cause, which is other than normal wear and tear,
and which loss is less than "Major Damage," as defined in the Condominium
Documents, then in such event the Management Company shall perform such tasks as
the Board may specifically authorize and empower the Management Company to
perform in connection with repairing and restoring such loss consistent with the
provisions in the Condominium Declaration and By-laws, including any
requirements as to repair after casualty. Services to be performed pursuant to
this subparagraph shall be performed as required.

 

(n)

Insurance. The Management Company shall be responsible for obtaining and
maintaining, as needed, all insurance policies required to be obtained and
maintained by the Association pursuant to the Condominium Documents and
applicable law, including, directors' and officers' liability insurance. To the
extent permitted by law, the Management Company is hereby authorized to act as
agent for the Association, each Unit Owner, and for each owner of any other
insured interest and, further, if authorized by the Board, to adjust all claims
arising under the insurance policies, subject to the provisions of the
Condominium Documents. The Management Company, if authorized by the Board, may
also file lawsuits and deliver releases upon payments of claims; to otherwise
exercise all of the rights, powers and privileges of the insured parties, and to
receive on behalf of the insured parties, all insurance proceeds, subject to the
provisions of the Condominium Documents. The cost of all insurance obtained
hereunder shall be a Common Expense of the Association. Services to be performed
pursuant to this subparagraph shall be performed as required. The Management
Company will name the Association as an additional insured on appropriate
policies and the Association will name the Management Company as additional
insured on its insurance policies.

 

(o)

Board Authority. Notwithstanding the provisions of this Section 6 or other
provisions of this Agreement to the contrary, management of the Condominium
shall be at the discretion of the Board and subject to the requirements of the
Board that do not conflict with this Agreement. No provision of this Agreement
shall operate to amend or supersede any conflicting provision of the Condominium
Documents, and in the event of any conflict between this Agreement and the
Condominium Documents the Condominium Documents shall control.

7.Right of Access. The Management Company shall have access to the Common
Elements at all times, and to the Units to the extent permitted by law, as may
be necessary to perform any of its obligations hereunder for the maintenance,
repair or replacement of any portion of the Condominium and/or any Common
Element contained therein or accessible therefrom, or for the making of
emergency repairs therein necessary to prevent damage to any portion of the
Condominium, Units and/or the Common Elements.

8.Fiduciary Duty. The Management Company shall act in a fiduciary capacity with
respect to the proper protection of and accounting for the Association's assets.
In this capacity, the Management Company shall deal at arm's length with all
third parties and shall serve the Association's interests at all times;
provided, however, that nothing contained herein shall prevent the Management
Company from procuring necessary services from an affiliate of the Management
Company or a procurement services company in which an affiliate of the
Management Company has a minority ownership interest, on terms and conditions no
less favorable to the Association than those that would be generally required by
unaffiliated persons or entities for comparable services, if applicable, or for
the sale or lease of comparable

Schedule 2

--------------------------------------------------------------------------------

 

goods, provided that the Management Company provides prior written notice to the
Board disclosing the affiliation and it is otherwise commercially reasonable to
enter into the transaction.

Inasmuch as the Management Company has a fiduciary relationship to the
Association, the Management Company shall not solicit, offer to accept, or
accept anything or service of value from any person providing or proposing to
provide goods or services to the Association and/or propose or enter into any
agreement and/or arrangement wherein Management Company (or any affiliate of
Management Company) may benefit, directly or indirectly ("self-dealing"),
without first fully disclosing the potential relationship and benefit to the
Board and then obtaining the President of the Association's written
authorization, which authorization shall not be unreasonably withheld or
delayed. Notwithstanding the foregoing, however, Association recognizes and
agrees that the Management Company may at times give to its direct guests,
and/or receive, a complimentary meal, spa service, rental unit stay, and/or
other potential service for promotional and/or other reasons, and that the
Management Company need not receive prior authorization to receive a benefit of
less than $500 per instance (although the receipt of such benefit, just in each
instance, be reported to Association in writing within ten (10) business days
following Management Company's knowledge of the receipt of such benefit) because
the same shall be considered de minimus; provided further, however, that any
such benefits given or received by the Management Company shall in no way cost
the Association any cost or expense whatsoever or be self-dealing in nature.

This Agreement shall not be construed as prohibiting the Management Company, or
any firm or corporation or any related person or entity controlled by the
Management Company, from conducting or possessing an interest in any other
business or activity, including, but not limited to, the ownership, financing,
leasing, operation, development, management, advisory services and brokerage of
real property, hotels, resorts and other hospitality businesses.

9.Authority to Purchase Materials and Supplies. The Management Company shall
have the authority to purchase or lease, as needed, on behalf of the
Association, all supplies, equipment, tools, vehicles, appliances, goods, and
materials as may be necessary or desirable for the maintenance, upkeep, repair,
replacement and preservation of the Condominium, the Common Elements and/or
Units and to otherwise perform its duties and responsibilities for the
Association pursuant to this Agreement; provided, however, any and all such
purchases shall be made in the name of and at the expense of the Association.

The Management Company may contract with its affiliates, provided that such
contracts are commercially reasonable, subject to the requirements of Sections
5(b) and 7 hereof. Provided that it Is otherwise commercially reasonable to do
so, nothing contained herein shall be construed to require the Management
Company to accept the lowest bid. Purchases shall be in the name of the
Association and shall be a Common Expense of the Association. All purchases made
pursuant to this paragraph shall be made on an as required or desirable basis.
The Management Company may purchase such materials from an affiliate of the
Management Company or a procurement services company in which an affiliate of
the Management Company has a minority ownership interest, on terms and
conditions no less favorable to the Association than those that would be
generally required by unaffiliated persons or entities for comparable services,
if applicable, or for the sale or lease of comparable goods, provided that the
Management Company provides prior written notice to the Board disclosing the
affiliation and it is otherwise commercially reasonable to enter into the
transaction. Notwithstanding anything contained herein to the contrary, all
personal property of the Management Company, including property acquired by the
Management Company with its own funds, during the term of this Agreement, shall
remain the property of the Management Company regardless of the use of such
property in carrying out the Management Company's duties and obligations under
this Agreement.

Discounts or incentives of any kind or nature obtained by the Management Company
or an affiliate of the Management Company for such purchases of goods or
services shall inure to the benefit of the Association in equal proportion to
the other properties benefiting from the purchasing relationship in the
reasonable discretion of the Management Company.

Schedule 2

--------------------------------------------------------------------------------

 

By not later than two (2) months after the Commencement Date, the Management
Company shall establish for the Association, to the Board's satisfaction, a
clearly defined program and policy for identifying, tracking, and inventorying
all existing and after-acquired personal property and materials.

10.Agency. All actions taken by the Management Company with respect to
management and maintenance under the provisions of this Agreement shall be taken
as agent for the Association and all obligations or expenses incurred in the
performance of the Management Company's duties and obligations shall be, to the
extent incurred in accordance with this Agreement, for the account, on behalf,
in assistance and at the expense of the Association, except as is otherwise
expressly provided herein.

Notwithstanding any provision contained in this Agreement or the Condominium
Documents to the contrary, the Management Company shall not be required to
undertake to pay any costs or expenses for the benefit of the Association or
Unit Owners from its own funds, and shall only be required to perform its
services and make disbursements to the extent that, and as long as, the payments
of assessments received from the Unit Owners are sufficient to pay said costs
and expenses in full. If it shall appear to the Management Company that said
assessments are insufficient to pay the same and to adequately provide full
reserves, if budgeted for, then the Management Company shall forthwith notify
the Board and request a special assessment to be levied upon the Unit Owners,
and such request is to be promptly and reasonably approved by the Board.

The Management Company agrees to indemnify and hold the Association, its
officers, directors, employees, agents, and attorneys harmless and to save and
defend them from and against all liabilities, including associated attorneys'
fees and costs on the trial and appellate levels, for injury, damage or accident
to person or property and/or arising out of (a) the gross negligence, fraud or
willful misconduct of the Management Company, (b) a breach of Management
Company's representations and warranties under this Agreement and/or (c) a
material breach of this Agreement by Management Company. Similarly, the
Association agrees to indemnify and hold the Management Company, its officers,
directors, agents, employees, affiliated entities, and attorneys harmless and to
save and defend them from and against all liabilities, including associated
attorneys' fees and costs on the trial and appellate levels, for injury, damage
or accident to person or property and/or arising out of the gross negligence,
fraud or willful misconduct of the Association.

The covenants to indemnify hereunder shall survive the expiration or earlier
termination of this Agreement.

11.Independent Contractor. The Parties hereby agree and acknowledge that the
Management Company is an independent contractor of the Association.

12.Management Fee. The Management Company shall provide the services required of
it hereunder, for which services the Association shall pay to the Management
Company an annual management fee of Eighty Six Thousand One Hundred Eighty Four
Dollars ($86,184) (the "Management Fee”). Payment of the annual Management Fee
shall be in addition to any other Reimbursable Costs (as defined below) paid to
the Management Company by the Association pursuant to the terms of this
Agreement. The Management Fee shall be payable by the payment on the first of
each month in advance of an amount equal to one-twelfth (1/12th) of the annual
fee (e.g., $7,182.00 per month). The Management Fee shall after the second
calendar year following the issuance of the Certificate of Occupancy for the
Condominium, be increased by 3% per annum over the fee for the immediately
preceding calendar year, and shall continue to increase by 3% per annum each
year thereafter.

Notwithstanding the provisions of the foregoing, the Parties understand and
agree that (i) the provisions of this paragraph which, subject to its terms, fix
the fees hereunder for a specified time, are made in recognition of the fact
that virtually all of the management functions of the Association have been
delegated to the Management Company hereunder, and (ii) if the term is renewed
pursuant to the provisions of Section 3 hereof, the Management Fee shall be such
fee as is mutually agreed to in advance by the Parties or if no such fee is
mutually agreed to, then the fee shall be increased by three percent (3.0%) in
each calendar year over the fee for the immediately preceding calendar year.
Additionally, if the Association

Schedule 2

--------------------------------------------------------------------------------

 

undertakes any action or incurs any expense in addition to those actions or
expenses incurred by the Management Company, or as set forth in the• budget
prepared by the Management Company, the same shall be paid solely by the
Association. If this Agreement is terminated pursuant to Section 3 above, then
the Association shall continue to make the monthly payments of the Management
Fee, together with any Reimbursable Costs (as hereafter defined) to be paid to
the Management Company, on the first day of each month in advance during any
termination or wind-up period, but in no event shall such period exceed sixty
{60) days from the date of such termination or any prorated portion of the final
month during which the Management Company continues to provide services to the
Association.

13.Cost Reimbursement.

 

(a)

To the extent provided for in the Association's budget, and except as is
otherwise expressly provided herein, to the extent incurred in accordance with
this Agreement, the Association shall pay or reimburse the Management Company
for the reasonable costs which may be incurred by the Management Company in
providing services, materials and/or supplies (as are more particularly set
forth by illustration in Exhibit "A" hereto, made a part hereof by the
reference, the "Reimbursable Costs"), within fifteen (15) days of receipt of an
invoice therefor. However, the Management Company shall not be entitled to
reimbursement for salaries of the officers of the Management Company and
corporate office overhead of the Management Company, as said items are actually
included within the Management Fee.

 

(b)

Without limiting the provisions of Section 13(a) above, for restoration of
Common Elements after Acts of God and/or other insurable claims such as, without
limitation, hurricanes, fire or floods, the Association agrees to reimburse the
Management Company five percent (5%) of the total costs of the project for
overseeing the project to completion.

 

(c)

Notwithstanding anything contained herein or in the Agreement to the contrary,
to the extent that any Reimbursable Cost or other expenditure will exceed the
line item amount allocated in the budget by an amount greater than $10,000, the
Management Company shall receive written approval of the President of the Board
prior to incurring such expense, except in the case of emergency.

14.Grievance Procedure. If the Board in its commercially reasonable opinion has
a grievance relating to the management and operations of the Association or
Condominium by the Management Company, then the Board shall promptly bring such
matter to the attention of the general manager of the Management Company (the
"General Manager") in writing with copy to the Management Company. The
Management Company will take such steps as are commercially reasonable in its
discretion to promptly and appropriately address the grievance while complying
with Federal, State and local laws. If the Board makes the recommendation that
an individual employee be removed, then the General Manager shall conduct an
investigation into the allegations and, if the grievance has merit, then the
General Manager shall work with the Board to take such appropriate actions that
are permitted by Federal, State and local laws to mitigate the problem to the
reasonable satisfaction of the Board, if possible.

15.Interference. For so long as this Agreement remains in effect and is not
properly terminated by the Association as herein provided, the Association shall
not unreasonably interfere nor permit, allow or cause any of its officers,
managers or Unit Owners to unreasonably interfere with the Management Company in
the performance of its duties or the exercise of any of its powers hereunder.
Conversely, while this Agreement is in effect, the Management Company will not
interfere with the Board's and Unit Owners' rights of access to the books and
records and budget information relating to the Condominium.

16.Indemnification. The Management Company agrees to indemnify and hold the
Association, its officers and directors harmless and to save and defend them
from and against all liabilities (including reasonable attorneys' fees and costs
whether pre-trial, at trial, mediation or arbitration and/or in connection with
any appeal), for injury, damage, or accident to persons or property to the
extent resulting

Schedule 2

--------------------------------------------------------------------------------

 

from the gross negligence or willful misconduct of Management Company, or from
Management Company's material breach of this Agreement

The Association shall defend, indemnify and hold the Management Company (and its
officers, directors, managers, members and employees) harmless from any
liability (including reasonable attorneys' fees and costs whether pre-trial, at
trial, mediation or arbitration and/or in connection with any appeal) for any
claim including but not limited to injury, damage or accident to any member of
the Association, a guest, lessee or invitee or to any other party, and for
damage to property arising out of, or in the course of the performance of the
duties contemplated hereunder, except such liabilities arising from the gross
negligence or willful misconduct of the Management Company, or resulting from
Management Company's default of this Agreement.

All personal property moved into the Condominium shall be at the sole risk of
the Association or the Unit Owner(s) as the case may be. The Management Company
shall not be liable to the Association or others for any damage or injury to
persons or property whatsoever including, without limitation, real or personal,
arising from theft, vandalism, HVAC malfunction, bursting or leaking of water
pipes, the presence of mold, mildew or any pollutant and any act or omission of
any Unit Owner or occupant of the property, or of any other person,except if
such damages or injuries are a result of gross negligence or willful misconduct
of the Management Company. To the extent that such liability results from the
Management Company's gross negligence or willful misconduct, Management Company
shall indemnify and hold harmless the Association, its officers, directors and
members. The provisions set forth in this Section shall survive the expiration
or earlier termination of this Agreement.

17.Default:

 

(a)

Default by Association. If the Board, Association or Unit Owners shall
materially interfere with the Management Company in the performance of its
duties or exercise of its powers hereunder, or if the Association has materially
failed to comply with its obligations under this and such material
non-compliance has continued for a period of thirty (30) days or more after
written notice of such material non-compliance is delivered to the Association
by the Management Company; provided, however that if the Association commenced
reasonable actions to cure such material non­compliance within the thirty (30)
day period, and the Association is thereafter is diligently and continuously
working to cure such material non-compliance and keeping the Management Company
reasonably informed of its actions to attempt to cure the material
non-compliance, the Association shall have an additional sixty (60) days after
the expiration of the thirty (30) day period to cure such material
non-compliance; provided further, that if such material non-compliance is
capable of being cured but could not reasonably be cured within the previous
sixty (60) day cure period, the Association commenced reasonable actions to cure
such material non-compliance within the thirty (30) day period and thereafter
continued to diligently and continuously work to cure the material
non-compliance within the additional sixty (60) day cure period, and the
Association is thereafter is diligently and continuously working to cure such
material non-compliance and keeping the Management Company reasonably informed
of its actions to attempt to cure the material non­compliance, the Association
shall have such additional period of time after the expiration of the previous
additional sixty (60) day cure period as is reasonably necessary to cure such
material non-compliance. Upon a default by the Association past all cure periods
as set forth herein, the Management Company shall be entitled to pursue any
adequate remedy at law or in equity Including, without limitation, injunctive
relief.

 

(b)

Default by Management Company. If the Management Company has materially failed
to comply with its obligations under this Agreement and such material
non-compliance has continued for a period of thirty (30) days or more after
written notice of such material non-compliance is delivered to the Management
Company by the Association; provided, however that if the Management Company
commenced reasonable actions to cure such material non-compliance within the
thirty (30) day period, and the Management Company

Schedule 2

--------------------------------------------------------------------------------

 

 

is thereafter is diligently and continuously working to cure such material
non-compliance and keeping the Association reasonably informed of its actions to
attempt to cure the material non-compliance, the Management Company shall have
an additional sixty (60) days after the expiration of the thirty (30) day period
to cure such material non­ compliance; provided further, that if such material
non-compliance is capable of being cured but could not reasonably be cured
within the previous sixty (60) day cure period, the Management Company commenced
reasonable actions to cure such material non-compliance within the thirty (30)
day period and thereafter continued to diligently and continuously work to cure
the material non-compliance within the additional sixty {60) day cure period,
and the Management Company is thereafter is diligently and continuously working
to cure such material non-compliance and keeping the Association reasonably
informed of its actions to attempt to cure the material non-compliance, the
Management Company shall have such additional period of time after the
expiration of the previous additional sixty (60) day cure period as is
reasonably necessary to cure such material non-compliance; however such
additional time shall not exceed thirty {30) additional days. In the event the
Association terminates this Agreement, Management Company shall only be entitled
to Management Fees through the date of termination (which fees will be prorated
in the event the termination date occurs on a date other than the last day of a
calendar month), and the Management Company shall reimburse the Association for
any excess Management Fees that may have been previously paid to the Management
Company.

 

(c)

Remedies. Upon the occurrence of an uncured default by either Party, the
non-defaulting Party may, in addition to any other remedy given it by agreement
or in law or in equity, bring an action against the defaulting Party for
damages, specific performance, injunctive relief, and/or such other rights and
remedies as it may have in law or in equity. The non-prevailing Party shall be
liable for the reasonable attorneys' fees and costs incurred by the prevailing
Party. All of such rights of the Parties on default shall be cumulative, and the
exercise of one or more remedies shall not be deemed to exclude or constitute a
waiver of any other or additional remedy.

18.Miscellaneous.

 

(a)

Assignment. This Agreement shall not be assigned by the Management Company
without the prior written consent of the Association, which approval shall not
be unreasonably withheld or delayed. Notwithstanding the foregoing, the
Management Company may, without the prior written consent of the Association,
assign or subcontract the obligations set forth in this Agreement to an
Affiliate of the Management Company including, without limitation, Chesapeake
Hospitality. The term "Affiliate" for purposes of this Agreement shall mean an
affiliate or subsidiary of Lessee, performing services similar to those
performed by Management Company at the Agreed Standard.

 

(b)

Governing Law: Waiver of Jury Trial; Venue of Actions. This Agreement shall be
governed by, and shall be construed in accordance with, the laws of Florida. The
Parties hereby waive any right they may have under any applicable law to a trial
by jury with respect to any suit or legal action which may be commenced by or
against the other concerning the interpretation, construction, validity,
enforcement or performance of this Agreement or any other agreement or
instrument executed in connection with this Agreement.  In the event any such
suit or legal action is commenced by either Party, the other Party hereby
agrees, consents and submits to the personal jurisdiction of the courts in and
for the county in which the Condominium is located ("Courts"), with respect to
such suit or legal action, and each Party also hereby consents and submits to
and agrees that venue in any such suit or legal action is proper in said Courts,
and each Party hereby waives any and all personal rights under applicable law or
in equity to object to the jurisdiction and venue in said Courts. Such
jurisdiction and venue shall be exclusive of any other jurisdiction and venue.

Schedule 2

--------------------------------------------------------------------------------

 

 

(c)

Waiver. No waiver of a breach of any of the covenants contained in this
Agreement shall be construed to be a waiver of any succeeding breach of the same
or any other covenant.

 

(d)

Modification. No modification, release, discharge or waiver of any provision
hereof shall be of any force, effect or value unless in writing and signed by
the parties to this Agreement.

 

(e)

Entire Agreement. This Agreement constitutes the entire agreement between the
Parties with regards to the subject matter contained herein, and neither Party
has been induced by the other by representations, promises or understandings not
expressed herein, and there are no collateral agreements, stipulations, promises
or understandings whatsoever, in any way touching the subject matter of this
instrument, or the instruments referred to herein that are not expressly
contained herein or in the Condominium Documents.

 

(f)

Partial Invalidation. The invalidity in whole or in part of any covenant,
promise or undertaking, or any paragraph, subparagraph, section, subsection,
sentence, clause, phrase or words, or of any provision of this Agreement shall
not affect the validity of the remaining portions hereof.

 

(g)

Gender and Number. Whenever the context hereof so permits, the use of plural
will include the singular, the singular the plural, and the use of any gender
will be deemed to include all genders.

 

(h)

Notices. Except as may be otherwise provided herein, any notice, demand,
request, consent, approval or communication under this Agreement shall be in
writing and shall be deemed duly given or made: (i) three days after being
deposited, postage prepaid, in the U.S. mail, certified or registered mail with
a return receipt requested, addressed to the Party at the address shown below;
(ii) when delivered personally to the Party at the address specified below;
(iii) when delivered by a reliable overnight courier service, fee prepaid, with
receipt of confirmation requested, addressed to the Party as specified below; or
(iv) when delivered by facsimile transmission with confirmed receipt of
transmission. A Party may designate a different address or preference for
transmittal of notice including email for receiving notices hereunder by notice
to the other parties.

 

To Association:

4010 South Ocean Condominium Hollywood

 

Association, Inc.

 

315 S. Biscayne Boulevard, 4th Floor

 

Miami, Florida 33131

 

Attn: President

 

 

 

 

 

 

To Management Company:

[____________________________]

 

410 West Francis Street

 

Williamsburg, Virginia 23185

 

Attention: David Folsom, President

 

 

 

and a copy that does not constitute Notice to:

 

 

 

 

 

Solomon & Furshman, LLP

 

1200 Brickell Avenue, PH 2000

 

Miami, Florida 33131

 

Attn: Ben Solomon, Esq.

Schedule 2

--------------------------------------------------------------------------------

 

 

(i)

Excusable Delays. In the event that a Party shall be delayed, hindered in or
prevented from the performance of any act required hereunder by reason of
strikes, lockouts, labor troubles, inability to procure materials, failure of
power, restrictive governmental laws or regulations, riots, insurrection, war,
Act of God, or any other reason beyond the Party's control, then performance of
such act shall be excused for the period of the delay, and the period for the
performance of any such act shall be extended for a period equivalent to the
period of such delay.

 

(j)

Termination of Condominium. If the Condominium is ever legally terminated as set
forth in the Declaration, then this Agreement shall automatically terminate.

 

(k)

Agreed Standard. For so long as this Agreement remains in effect, the Parties
agree that the Condominium shall be maintained in a manner consistent with the
Project Quality Standards, as described in the First Amendment to the
Declaration, and with the Zoning Regulations The Management Company shall be
excused from its obligation to manage, operate and maintain the Association and
Condominium Property in conformity with this agreed standard (i) to the extent
and whenever the Management Company shall be prevented from compliance with such
standard by causes beyond the reasonable control of the Management Company,
including, without limitation, casualties, war, insurrection, strikes, lockouts,
Acts of God and governmental actions; and (ii) to the extent and whenever budget
limitations will not reasonably permit the Management Company to comply with
such Agreed Standard, including limitations relating to the nature, quality, and
quantity of services and support personnel.  Any failure of the Association to
maintain the Condominium in accordance with said agreed standard, which failure
is not caused by the acts or omissions of the Management Company, shall
constitute a default under this Agreement as contemplated by Section 17 above.

 

(I)

Employment Matters upon Termination. The Association acknowledges that the
termination of this Agreement by the Association will result in the termination
of the employment of any employees hired by the Management Company to perform
the duties and responsibilities of the Management Company set forth herein;
provided, however, that the Association acknowledges that the Management Company
shall have the right to make offers of employment to any management personnel
then employed for employment at other resorts managed by the Management Company
or its affiliates. The Association agrees that with respect to termination it
shall indemnify, defend and hold the Management Company, and each of the
Management, it Company's shareholders, officers, directors, employees, agents,
and attorneys completely free and harmless from any and all manner of liability,
claim, loss, damage or expense of any employees of the Management Company
(notwithstanding the continuation of their employment at the Condominium as
employees of the Association or a successor manager), including, without
limitation, accrued payroll, accrued benefits such as paid time off and other
employment liabilities (including severance obligations) up to the date of such
termination.

 

(m)

Affiliation. The Association acknowledges and agrees that the Management Company
may have an affiliation and/or other contractual relationships with the
Developer and/or certain affiliates of the Developer including, without
limitation, the spa, restaurant, and/or beach club owner(s) and operators(s) and
that the same is permitted.

 

(n)

Reasonableness Standard for Consents. Under any circumstance in which this
Agreement requires one Party to consent to the actions of the other Party, the
Party whose consent is required shall not withhold or delay such consent
unreasonably, unless explicitly permitted to do so by a particular provision.

 

(o)

Attorney's Fees. In the event any Party initiates action to enforce its rights
hereunder, the prevailing Party shall recover from the non-prevailing Party or
parties its reasonable expenses, court costs and reasonable attorneys' and
paralegal fees and disbursements,

Schedule 2

--------------------------------------------------------------------------------

 

 

whether suit be brought or not. As used herein, expenses, court costs and
attorneys' and paralegal fees include expenses, court costs and attorneys' fees
incurred in any appellate proceeding. All such expenses shall bear interest at
the legal rate provided by the Florida Civil Practice Law and Rules from the
date the prevailing Party pays such expenses until the date the non-prevailing
Party repays such expenses. Expenses incurred in enforcing this paragraph shall
be covered by this paragraph.

 

(p)

Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument.

 

(q)

No Liability of Board Members. It is agreed that with respect to this Agreement,
the Board of Directors and the members of the Board of Directors of the
Condominium are acting and shall act only as agents for the Unit Owners and
shall have no personal liability hereunder, except to the extent such liability
arises from the gross negligence or willful misconduct of any such member of the
Board of Directors and that each Unit Owner's liability hereunder shall be
limited to such proportion of the total liability hereunder as such Unit Owner's
Common Interest in the Common Elements bears to the Common Interest of all Unit
Owners in the Common Elements.

 

(r)

License Agreement. The Association has entered into that certain Brand License
Agreement dated March _, 2017 (the "License Agreement") with SBE Hotel
Licensing, LLC, a Nevada limited liability company to operate the Condominium
using the "Hyde Beach House Resort" and "Hyde Beach House Resort & Residences"
names, and that the Condominium is subject to such License Agreement.
Accordingly, Association and the Management Company shall cooperate with each
other at all times to ensure operation of the Condominium in accordance with the
License Agreement.

Schedule 2

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused these presents to be executed on the
day and year first above written.

 

"Association"

 

 

 

4010 South Ocean Condominium Hollywood, Inc., on behalf of the Unit Owners

 

 

 

 

By:_______________________________________

 

Name:____________________________________

 

Title:

President

 

 

 

 

By:_______________________________________

 

Name:____________________________________

 

Title:

Secretary

 

 

"Management Company"

 

 

 

_________________________________________

 

 

 

 

 

By:_______________________________________

 

Name:____________________________________

 

Title:_____________________________________

 

 

Schedule 2

--------------------------------------------------------------------------------

 

EXHIBIT “E”

Form of Lender Side Letter

 

 

 

EXHIBIT E - 1

--------------------------------------------------------------------------------

 

LETTER AGREEMENT

June 1, 2017

Guggenheim Corporate Funding, LLC,

as agent for the Lender (“Agent”)

 

Re:

4010 South Ocean Condominium Hollywood - Management Agreement, Lease Agreement,
Purchase Agreement and Pre- Opening Services Agreement

To Whom It May Concern:

Midland National Life Insurance Company, an Iowa insurance company, HB Lender,
LLC, a Delaware limited liability company, Loco Condo LLC, a Florida limited
liability company, and JMP HBH Lender, LLC, a Florida limited liability company,
together with the lenders from to time a party to the Loan Agreement executed in
connection with the Loan and their respective successors and assigns
(collectively, the “Lender”) has given a construction loan (the “Loan”) to 4000
South Ocean Property Owner, LLLP (“Developer”), the developer of the 4010 South
Ocean Condominium Hollywood (the “Condominium”), which loan will be secured in
part by a Mortgage, Security Agreement and Fixture Filing executed by Developer
in favor of Agent to be recorded in the Public Records of Broward County,
Florida (the "Mortgage") and that certain Pledge and Security Agreement made by
4000 South Ocean, LLC and 4000 South Ocean GP, LLC in favor of Agent (the
"Pledge" and collectively with the Mortgage and all other documents evidencing
the Loan, the “Loan Documents”).

Sotherly Hotels, Inc. ("Sotherly") has entered into that certain 4010 South
Ocean Condominium Hollywood Commercial Unit Purchase Agreement dated as of May _
2017 with Developer, together with that certain Addendum to Commercial Unit
Agreement of even date therewith, for the purchase of Commercial Unit CU-2 in
the Condominium ("Purchase Agreement"). Simultaneously with the execution of the
Purchase Agreement, Sotherly hasentered into that certain Pre-Opening Services
Agreement with Developer ("Pre-Opening Services Agreement") with respect to
certain services to be provided by Sotherly with respect to Unit CU-2 and the
condominium hotel that Sotherly will operate at the Condominium prior to
closing. The Purchase Agreement requires that certain affiliates of Sotherly
enter into an Association Management Agreement with 4010 South Ocean Condominium
Hollywood Association, Inc. (“Association”) for the operation and maintenance of
the Condominium in the form attached to the Purchase Agreement (the “Management
Agreement’) and that certain Lease Agreement with the Association for the
operation of the  parking garage and certain cabanas in the form attached to the
Purchase Agreement ("Lease").

Pursuant to the Management Agreement, Sotherly (or its affiliate), as the
Management Company thereunder, has the right to cancel the Management Agreement
in its discretion by providing ten (10) days'  written notice to the Association
in the event Agent commences a foreclosure action on the Mortgage, accepts a
deed-in-lieu of foreclosure or exercises its default remedies under the Pledge,
and (b) pursuant to the Lease, Sotherly (or its affiliate), as the Lessee
thereunder, has the right to cancel the Lease in its discretion upon providing
written notice to the Association in the event Agent commences a foreclosure
action on the Mortgage, accepts a deed­ in-lieu of foreclosure or exercises its

 

 

--------------------------------------------------------------------------------

 

default remedies under the Pledge provided Sotherly concurrently terminates the
Management Agreement.

As a material inducement for  Lender making the Loan and for Agent consenting to
the Association, which is currently controlled by the Developer, entering into
the Management Agreement and the Lease, and for $100.00 and other good and
valuable consideration, Agent has requested and Sotherly has agreed that in the
event that (each a “Lender Enforcement Action”): (i) Agent commences a
foreclosure action on the Mortgage (as evidenced by the filing of a foreclosure
complaint in a legal action) or on the Pledge, or (ii) Agent accepts a
deed-in-lieu of foreclosure with respect to the Mortgage or an
assignment-in-lieu of foreclosure with respect to the Pledge or (iii) Agent or
its nominee or designee or any other individual or entity acquires title to, or
assumes or obtains possession or control of, the collateral set forth in the
Mortgage or the Pledge (the acquiring entity, together with its successors and
assigns, “Subsequent Owner") at, during or by a foreclosure, then Subsequent
Owner shall have the right, in its sole and absolute discretion, exercisable
during the sixty (60) day period following Subsequent Owner's acquisition of
title, possession or control of the collateral (the "Election Period"), to
either (a) terminate the Purchase Agreement (and unwind the escrow closing of
Unit CU-2 if it has already occurred under the Purchase Agreement) and
Pre-Opening Services Agreement and cause Sotherly to terminate the Management
Agreement (if executed) and Lease (if executed) (collectively, the "Sotherly
Agreements"), or (b) assume the obligations of Developer under the Purchase
Agreement and Pre-Opening Services Agreement and not require Sotherly to
terminate the Management Agreement and Lease; however, Subsequent Owner shall
not have the right to terminate (or cause to be terminated) only some of the
Sotherly Agreements and not all of the Sotherly Agreements (the “Termination
Right”). Lender shall use commercially reasonable efforts to provide a copy to
Sotherly of any notice of default delivered by Lender to Developer pursuant to
the Loan Documents within ten (10) days following delivery of such notice to
Developer.

 

1.

If Subsequent Owner elects to terminate the Sotherly Agreements, it shall
provide written notice to Sotherly during the Election Period, with a
simultaneous copy to the Funds Escrow Agent and Closing Documents Escrow Agent
(as defined in the Escrow Agreement) if the escrow closing of Unit CU-2 has
occurred, terminating the Purchase Agreement and the Pre-Opening Services
Agreement, and directing Sotherly to terminate the Management Agreement and
Lease with the Association, if executed and in effect at that time (the
"Termination Notice").

 

2.

If at the time the Termination Notice is sent by Subsequent Owner, the purchase
of Unit CU-2 has been closed in escrow as contemplated by the Purchase
Agreement, (a) Sotherly and Subsequent Owner shall cause the applicable funds
deposited by Sotherly into escrow to be returned to Sotherly pursuant to the
terms of the Escrow Agreement executed and delivered on or before the date
hereof by Sotherly, Developer, the Funds Escrow Agent and Closing Documents
Escrow Agent (as such terms are defined therein) (the "Escrow Agreement") and
the escrowed closing documents to be destroyed pursuant to the terms of the
Escrow Agreement, including without limitation the deed, bill of sale and
partial release of mortgage for Unit CU-2, (b) the Purchase Agreement shall
terminate, and (c) Sotherly and its affiliates shall promptly vacate Unit CU-2
and all other portions of the Condominium in accordance with the terms of this
Agreement, the Escrow Agreement and the Pre-Opening Services Agreement.

 

 

--------------------------------------------------------------------------------

 

 

3.

Southerly will exercise its termination right under the Management Agreement and
Lease within ten (10) days after its receipt of the Termination Notice from
Subsequent Owner in item 1 above.

 

4.

Within the thirty (30) day period following receipt of the Termination Notice
from Subsequent Owner, Sotherly and its affiliates shall (even if they are not
otherwise in default under the applicable Sotherly Agreement(s)) (a) cause the
Sotherly Agreements to be  terminated, (b) turn over to Subsequent Owner
exclusive possession of Unit CU-2 and all other portions of the Condominium
property that were being used, occupied, controlled or operated by Sotherly
and/or its affiliates and vacate the same, (c) remove all of the personal
property, equipment and inventory belonging to Sotherly, (d) cooperate with and
use good faith efforts to facilitate a smooth transition to the successor
operator(s) of the condominium hotel, parking garage and cabanas, and the
successor manager of the Association, and (e) comply with all other
post-termination requirements set forth in the Sotherly Agreements.

 

5.

If Subsequent Owner elects not to terminate the Sotherly Agreements, it shall
deliver written notice to Sotherly during the Election Period, with a
simultaneous copy to the Funds Escrow Agent and Closing Documents Escrow Agent
(as defined in the Escrow Agreement) if the escrow closing of Unit CU-2 has
occurred, informing Sotherly of such election (the "Non-Termination Notice").
After delivery of the Non-Termination Notice, Sotherly and its affiliates and
Subsequent Owner shall take such actions as are reasonably necessary to
effectuate the purpose and intent of the Sotherly Agreements.

 

6.

Agent, on behalf of Lender and Subsequent Owner, acknowledges and agrees that at
no time shall Agent, Lender or Subsequent Owner have any right, claim or
entitlement to the Pre-Opening Services Payment or the Construction Disruption
Payments (as such terms are defined in the Escrow Agreement), nor shall Agent,
Lender or any Subsequent Owner have any obligation to Sotherly or any affiliate
of Sotherly or to HHA (as defined in the Escrow Agreement) or their respective
successors or assigns to pay any such amounts.

For purposes of this paragraph, Agent, Sotherly and the Sotherly affiliate(s)
signing below  shall be collectively referred to as the "Parties" and singly as
a "Party." The unenforceability, invalidity or illegality of any provision of
this letter agreement (this "Agreement") shall not render the other provisions
unenforceable, invalid or illegal. This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without giving
effect to conflict-of.law rules and principles of said State. This Agreement
constitutes the entire agreement of the Parties hereto with respect to the
subject matter hereof, and there are no prior or contemporaneous oral or written
representations, promises or agreements not expressly referred to herein. This
Agreement may not be amended or modified hereafter except by a written agreement
signed by the Parties. All of the terms and provisions of this Agreement shall
be binding upon and inure to the benefit of the Parties hereto and their
respective legal representatives, and permitted successors, transferees and
assigns. This Agreement may be executed in counterparts with the same effect as
if the Parties had executed the same document. The counterparts shall be
construed together and shall constitute a single Agreement. In the event that
any Party should retain counsel and/or institute any suit against the other for
violation of or to enforce any of the covenants or conditions of this Agreement,
or should a Party intervene in any suit in which the other is a party to enforce
or protect its interest or rights hereunder, the prevailing Party in any such
suit shall be entitled to all of its costs, expenses and

 

 

--------------------------------------------------------------------------------

 

reasonable fees of its attorney(s) (if and to the extent permitted by law) in
connection therewith. All judicial proceedings brought by or against any Party,
shall be brought in the courts of the State of Florida sitting in Broward
County, Florida. The Parties each acknowledge and agree that the undersigned
representative of each Party has the legal requisite authority to bind the
applicable Party to the terms of this Agreement and that such Party does so
knowingly with a full understanding of the nature and meaning of each provision
of this Agreement. Additionally, that each Party had the benefit of professional
advice rendered by independent legal counsel of their own selection prior to
entering into this Agreement (or knowingly waived same) and has executed this
Agreement only after carefully considering each term of this Agreement and fully
discussing the same with counsel of their choice.  The Parties further
acknowledge and agree that each of them and their respective counsel have
reviewed and revised this Agreement and that this Agreement has been voluntary
and consensually negotiated at ''arm's length." Accordingly, this Agreement
shall be deemed to have been written jointly by the Parties, and the Parties
agree and acknowledge that no rule of construction which would result in an
interpretation or construction of this Agreement in favor or to the detriment of
one of the Parties or the other shall apply in construing or interpreting this
Agreement or any part of it. The Parties each acknowledge and agree that all of
the Sotherly Agreements, including this Agreement, are subject and subordinate
to the lien of the Mortgage given to Agent on behalf of the Lender to secure the
Loan and to the rights of Agent and_Lender under the Loan and all of the
documents executed in connection with the Loan.  This Agreement shall not be
recorded in the public records.

THE PARTIES EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE.  EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY.

 

 

 

[SIGNATURE PAGES TO FOLLOW]

 

 

 

 

--------------------------------------------------------------------------------

 

By executing below, Agent and Sotherly and its affiliates signing below hereby
agree to the above terms and to be bound by the terms of this letter.

 

 

Very truly yours,

 

 

 

 

Sotherly Hotels, Inc.

 

 

 

 

By:

 

 

 

 

David Folsom, President

 

 

 

 

 

(SIGNATURE PAGE TO LETTER AGREEMENT #MIAMI 5405327)

--------------------------------------------------------------------------------

 

HEREBY ACCEPTED, AGREED AND ACKNOWLEDGED

THIS______DAY OF MAY, 2017

 

Guggenheim Corporate Funding, LLC,

as Agent

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

(SIGNATURE PAGE TO LETTER AGREEMENT #MIAMI 5405327)

--------------------------------------------------------------------------------

 

Exhibit "F'

Form of Pre-Opening Services Agreement

 

 

 

--------------------------------------------------------------------------------

 

PRE-OPENING SERVICES AGREEMENT

THIS PRE-OPENING SERVICES AGREEMENT (this "Agreement") is made as of the 1st day
of June, 2017, by and between 4000 South Ocean Property Owner, LLLP, a Florida
limited liability limited partnership ("Seller") and Sotherly Hotels, Inc.
(NASDAQ: "SOHO"), a publicly traded real estate investment trust
("Buyer").  Seller and Buyer may hereinafter each be referred to as a "Party" or
collectively, the "Parties."

RECITALS

A.Seller is the developer of 4010 South Ocean Condominium Hollywood (the
"Condominium"), a condominium to be located upon the real property having an
address of 4000 South Ocean Drive, Hollywood, Florida 33019 (the "Condominium
Property").  In connection with the development of the Condominium, Seller
obtained a construction loan (the "Loan") from Guggenheim Corporate Funding, LLC
("Agent"), as Agent for Midland National Life Insurance Company, an Iowa
insurance company, HB Lender, LLC, a Delaware limited liability company, Loco
Condo LLC, a Florida limited liability company, and JMP HBH Lender, LLC, a
Florida limited liability company (together with the lenders from to time a
party to the Loan Agreement executed in connection with the Loan and their
respective successors and assigns, collectively "Lender"), which Loan is secured
in part by (i) a Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture Filing to be recorded in the Public Records of Broward County,
Florida (the "Mortgage") and (ii) that certain Pledge and Security Agreement
made by 4000 South Ocean, LLC and 4000 South Ocean GP, LLC in favor of Lender.

B.The Parties have entered into that certain Commercial Unit Purchase Agreement
and Addendum to Commercial Unit Purchase Agreement (the ''Purchase Agreement")
of even date herewith with respect to the purchase and sale of Unit CU-2 (the
"Unit") in the Condominium.  All references to the Purchase Agreement shall be
deemed to refer to the Purchase Agreement as modified by the Parties from time
to time.

C.The Purchase Agreement provides that the closing of the purchase and sale of
the Unit will occur in escrow pursuant to the terms of that certain Escrow
Agreement of even date herewith (the "Escrow Agreement") between Seller and
Buyer and the escrow agents named thereunder.

D.Buyer is a hotel owner/operator with significant experience in hotel
management, valet operations, and implementing rental programs for units.

E.The Condominium is subject to certain land use and zoning restrictions (the
"zoning Requirements") that require the Condominium to be operated as a
Condo-Hotel (as defined by applicable zoning regulations) and limit unit owners
to only occupying their units for 150 days or less per year, making it
convenient for such unit owners to subject their units to a rental program that
will be created and operated by Buyer.

F.Buyer or an affiliate of Buyer will be responsible for, among other services,
operating the valet parking facilities and some of the cabanas at the
Condominium pursuant to a Lease agreement (the "Lease") with 4010 South Ocean
Hollywood Association, Inc. ("Association"), managing the Association pursuant
to a Management Agreement (the "Management Agreement") with the Association and
running the rental program associated with the Condominium at significant cost
and expense to Buyer.

G.Creation and implementation of the valet operations, management of the
Association, hotel operations, and the rental program is an integral part of the
Condominium.

H.As such, Seller agrees to pay Buyer the Pre-Opening Services Fee (as defined
below) for the pre- opening services described in this Agreement in
consideration for Buyer commencing operations early, prior to closing, in order
to ensure that, among other things, the rental program, hotel operations, and

 

--------------------------------------------------------------------------------

 

garage facilities including valet operations, are ready to be offered to
purchasers of Seller upon (or shortly after) their respective closings.

I.The Parties desire to enter into this Agreement as more particularly set forth
below.

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00), the
execution and delivery of the Agreement and
other  good  and  valuable  consideration, the receipt and sufficiency of which
are hereby acknowledged, the Parties hereby agree as follows:

1.The foregoing recitals are true and correct and are incorporated herein as if
repeated at length.

2.Subject to the terms hereof, Seller hereby grants Buyer a non-exclusive
license to occupy the Unit, the limited common elements appurtenant thereto, and
the various common elements of the Condominium (the "Common Elements"), from and
after the Pre-Occupancy Date (as hereafter defined), for the limited purpose of
Buyer conducting certain pre-opening preparations including, without limitation:
training of staff; pre-opening payroll; housekeeping and operational inventory
(i.e., cleaning supplies, linens, kitchen and bathroom consumables); stocking of
staff uniforms: valet operation set up; meeting room operation set up and the
like; and creation and implementation of a rental program for all units
(collectively, the "Pre-Opening Activities") commencing approximately 180 days
prior to the Seller’s estimated receipt of the temporary certificate of
occupancy for the Condominium (the "Pre-Occupancy Date") and continuing until
expiration or termination of the term of this Agreement.  Additionally, from and
after the time that Seller receives a TCO for the Condominium, the Pre-Opening
Activities shall also include the touring of prospective vendors, Seller's
purchasers, and other clients and prospective clients of Buyer and prospective
rental program participants through the Unit and Common Elements and, from and
after the Opening Date, operating the rental program and offering the
Condo-Hotel services in compliance with the Zoning Requirements.  Seller agrees
to pay Buyer a fee in the amount of $750,000 (the "Pre-Opening Services Fee") in
consideration for Buyer’s performance of the Pre-Opening Activities.

3.Buyer agrees, at Buyer's sole cost and expense, to diligently perform the
Pre-Opening Activities and, within ten (10) days after the closing of the Unit
in escrow (the "Opening Date"), commence operating Buyer's rental program and
condominium hotel activities. Buyer shall be required to operate in accordance
with the applicable condominium documents and all applicable laws and
regulations. Without limiting the foregoing, Buyer shall operate the Unit at all
times after the Opening Date as a condominium hotel in accordance with the
Project Standards and in compliance with the Condo-Hotel Requirements (as such
terms are defined in Exhibit G to the Addendum to the Purchase Agreement),
including having a hotel front desk/concierge on the ground floor at all times,
serving Unit Owners in compliance with the Condo-Hotel Requirements.  The
Pre-Opening Services Payment shall be paid by Seller to Buyer upon the later of:
(i) the Buyer depositing all of the Buyer Closing Documents and funds for the
purchase of Unit CU-2 in escrow in accordance with the terms of the Escrow
Agreement among Seller, Buyer, Lender and the escrow agents named therein (the
"Escrow Agreement") and (ii} Seller’s receipt of the TCO for the Condominium.
For avoidance of doubt, Seller's obligation to pay such amount (or any portion
thereof} is expressly conditioned on the Buyer depositing the necessary funds to
close the purchase of Unit CU-2 under the Escrow Agreement

4.The term of this license shall commence on the date the Purchase Agreement is
fully executed and terminate upon the earlier of: (i) Buyer's closing upon title
to the Unit and the breaking of any escrow in connection therewith; or (iii) any
default by Buyer under (or performance of an act, or the failure to perform an
act, which with the passage of time shall constitute a default under} the
Purchase Agreement or any termination of the Purchase Agreement, or {ii) the
termination of this Agreement (the "Term"). Buyer shall gain access to the
Condominium Property on the Pre- Occupancy Date.

Upon the expiration of the Term (other than as a result of Buyer's closing upon
title to the Unit and the breaking of the escrow in connection therewith), Buyer
and all Buyer Parties (as hereafter defined) shall promptly vacate the Unit and
all other areas of the Condominium within thirty (30) days after expiration of
the Term, hereby waiving any notice to quit or vacate, leave the Unit and all
such other areas in the same

 

--------------------------------------------------------------------------------

 

condition same were in immediately prior to expiration of the Term
(including  all improvements made by Seller from and after commencement of the
Term) and remove any and all supplies, inventory, and other items of personal
effect (collectively, the "Buyer's Personal Items"). Any such items remaining at
the Unit, or other areas of the Condominium after the expiration of the Term
shall be deemed abandoned by Buyer if left for more than thirty (30) days after
the expiration of the Term and Seller shall have the right to dispose of such
items in any manner it so chooses (without any accounting to Buyer for same).
The occupancy rights herein granted to Buyer are personal, and may not be
assigned or transferred, other than to affiliates of Buyer or other parties
expressly permitted in writing by Seller in Seller's discretion.

5.Buyer expressly understands and agrees that other than for purposes of the
Pre-Opening Activities, Buyer shall not be permitted to occupy the Unit (or any
other portion of the Condominium), including without limitation, keep or store
anything therein, during the Term for any other purpose unless otherwise agreed
to in writing by Seller in Seller's discretion. Buyer further understands and
agrees that the license granted herein is non­exclusive to Buyer, and that
Seller and its contractors, subcontractors, employees, suppliers, and other
personnel and/or workers shall have the unfettered right to access the Unit and
any other portion of the Condominium at any time and all times as Seller shall
desire during the Term.

6.Buyer hereby assumes all risks of any damage or loss to any of the Buyer's
Personal Items and all risks of any injury to Buyer or any of Buyer's agents,
employees, vendors, clients, guests, tenants or invitees (collectively, the
"Buyer Parties") that may enter into the Unit and/or on to the Condominium
Property unless the same is a result of the gross negligence or willful
misconduct of Seller and/or Seller's contractors, subcontractors, employees
and/or agents. Buyer shall be responsible for insuring the Buyer's Personal
Items and carrying appropriate general liability, personal property, employment
practices liability, crime insurance and workers' compensation insurance in the
same amounts and upon the same terms as Buyer's affiliate is {or will be)
required to carry under the Lease with Association, and Seller shall have no
responsibility for insuring same or for any casualty or theft of any kind with
respect to the Buyer's Personal Items and/or the Buyer Parties. A copy of such
insurance policies shall be provided to Seller prior to the Pre-Occupancy Date,
and shall name the Seller, the Seller's construction lender and (after it has
been formed) the Association as additional insureds.

7.Buyer shall, at its cost and expense, keep and maintain the Unit and other
portions of the Condominium Property being occupied in connection with the
Pre-Opening Activities in good repair throughout the Term. Buyer understands and
agrees the Buyer shall not be permitted to make any improvements, changes and/or
alterations to the Unit or other portions of the Condominium prior to closing
(notwithstanding the limited occupancy pursuant hereto). Buyer shall not record,
permit, or cause any lien or other encumbrance to be recorded against the Unit.
Buyer agrees to conduct his/her/their occupancy of the Unit and other portions
of the Condominium in such a manner as to maintain such areas in the same good
order and repair as originally constructed by Seller, including improvements
made by Seller subsequent to Buyer taking occupancy. Buyer further agrees that
Buyer will commit no act of damage (and will not permit any Buyer Parties to
commit any act of damage), knowingly or unknowingly, which may impact the Unit
and/or any other portion of the Condominium and/or the Seller's ability to
obtain a temporary and/or permanent certificate of occupancy for the Unit and/or
the Condominium. Buyer agrees that in taking occupancy of the Unit, Buyer shall
be responsible for all costs incurred by Seller due to any damage caused by
Buyer or any Buyer Party. Buyer agrees to cooperate with Seller at all times (at
Seller's sole cost) with regard to any matters pertaining to the Seller's
obtaining a temporary and/or permanent certificate of occupancy for the Unit
and/or the Condominium.

8.Notwithstanding anything to the contrary in the Purchase Agreement, Buyer
agrees that Seller shall not be responsible for any damage to the Unit and/or
any limited common element appurtenant thereto caused as a result of the
Pre-Opening Activities, and shall not be responsible for any repairs to the Unit
and/or its limited common elements

9.Buyer shall at all times maintain and operate the Unit, as well as the limited
common elements appurtenant thereto and the other parts of the Condominium
occupied or utilized by Buyer, in a manner consistent with the following: (i)
the Project Quality Standard (as defined in the First Amendment to the
Declaration of Condominium attached to the Purchase Agreement), and (ii) the
License Agreement

 

--------------------------------------------------------------------------------

 

(as defined in the Management Agreement. In addition, until the Lease is
executed by Buyer's affiliate and the Association, the Operating Standards and
Requirements set forth in Section 7.1 of the form of Lease attached to the
Purchase Agreement are hereby incorporated by this reference and shall be
binding on Buyer and Seller, with the modification that the term "Seller" shall
be substituted for the term "Association" wherever it appears in such provisions
and the term "Parking Garage and Cabanas and the Unit and its appurtenances"
shall be substituted for the term "Parking Garage and Cabanas" wherever it
appears in such provisions. Buyer shall comply during the Term with all
applicable laws and Condominium documents with respect to this Agreement and its
activities under this Agreement.

10.Buyer hereby indemnifies and agrees to hold Seller harmless from and against
any and all liens, losses, costs, claims, demands, damages, judgments,
liabilities, expenses, interest and penalties (including reasonable attorneys'
and paralegals' fees and costs, whether suit be brought or any appeal be taken
therefrom), threatened, incurred or sustained by Seller resulting from, arising
out of, or related to, directly or indirectly, the performance of the
Pre-Occupancy Activities, Buyer's use of the Unit and/or its limited common
elements, or Buyer's operation of the rental program or condominium hotel or
other business activities from the Unit and/or its limited common elements.
Buyer further agrees to defend, at its sole cost and expense, any and all suits
or actions instituted against Seller resulting from, arising out of, or related
to, directly or indirectly, such activities. For purposes of this paragraph,
Seller shall be deemed to include all of its partners, and its and their
partners, members, officers, directors, shareholders, employees and others who
may have liability by or through Seller, including Seller's construction lender.
This paragraph shall survive the expiration of the term and any termination of
this Agreement but only with respect to incidences occurring during the pendency
of this Agreement.

11.Signatures of the Parties hereto on copies of this Agreement transmitted by
facsimile machine, email or PDF shall be deemed originals for all purposes
hereunder, and shall be binding upon the Parties hereto. This Agreement may be
executed in any number of counterparts, each of which shall be considered an
original and a complete set of which taken together shall constitute one and the
same agreement.

12.The unenforceability, invalidity or illegality of any provision of this
Agreement shall not render the other provisions unenforceable, invalid or
illegal. This Agreement shall be construed and interpreted in accordance with
the laws of the State of Florida, without giving effect to conflict-of-law rules
and principles of said State. This Agreement constitutes the entire agreement of
the Parties hereto with respect to the subject matter hereof, and there are no
prior or contemporaneous oral or written representations, promises or agreements
not expressly referred to herein. This Agreement may not be amended or modified
hereafter except by a written agreement signed by the Parties. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective legal representatives, and permitted
successors, transferees and assigns. This Agreement may be executed in
counterparts with the same effect as if the Parties had executed the same
document. The counterparts shall be construed together and shall constitute a
single Agreement. In the event that any Party should retain counsel and/or
institute any suit against the other for violation of or to enforce any of the
covenants or conditions of this Agreement, or should a Party intervene in any
suit in which the other is a party to enforce or protect its interest or rights
hereunder, the prevailing Party in any such suit shall be entitled to all of its
costs, expenses and reasonable fees of its attorney(s) (if and to the extent
permitted by law) in connection therewith. All judicial proceedings brought by
or against any Party, shall be brought in the courts of the State of Florida
sitting in Broward County, Florida. The Parties each acknowledge and agree that
the undersigned representative of each Party has the legal requisite authority
to bind the applicable Party to the terms of this Agreement and that such Party
does so knowingly with a full understanding of the nature and meaning of each
provision of this Agreement. Additionally, that each Party had the benefit of
professional advice rendered by independent legal counsel of their own selection
prior to entering into this Agreement (or knowingly waived same) and has
executed this Agreement only after carefully considering each term of this
Agreement and fully discussing the same with counsel of their choice. The
Parties further acknowledge and agree that each of them and their respective
counsel have reviewed and revised this Agreement and that this Agreement has
been voluntary and consensually negotiated at "arm's length.” Accordingly, this
Agreement shall be deemed to have been written jointly by the Parties, and the
Parties agree and acknowledge that no rule of construction which would result in
an interpretation or

 

--------------------------------------------------------------------------------

 

construction of this Agreement in favor or to the detriment of one of the
Parties or the other shall apply in construing or interpreting this Agreement or
any part of it. The Parties each acknowledge and agree that this Agreement is
subject and subordinate to the lien of the Mortgage given to Agent on behalf of
the Lender to secure the Loan and to the rights of Agent and_Lender under the
Loan and all of the documents executed in connection with the Loan. This
Agreement shall not be recorded in the public records.

THE PARTIES EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY.

 

[SIGNATURES

ON

FOLLOWING

PAGE]

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.

 

Buyer:

Seller:

 

 

Sotherly Hotels, Inc., a publicly traded real estate investment trust

4000 South Ocean Property Owner, LLLP, a Florida limited liability limited
partnership

 

 

 

By: 4000 South Ocean GP, LLC, its general partner

 

 

 

 

By:______________________________

By:______________________________

Name:___________________________

Name:___________________________

Title:____________________________

Title:____________________________

 

 

 

--------------------------------------------------------------------------------

 

Exhibit “G”

Form of Condominium Declaration Amendment

 

 

 

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

(s)

Any and all costs, expenses, obligations (financial or otherwise) and/or
liabilities of the Association in connection with any Brand Agreement, including
without limitation, branding and/or licensing fees and costs associated with
maintaining the Condominium Property in accordance with the Project Standards;

 

 

(t)

Any and all costs, expenses, obligations (financial or otherwise) and/or
liabilities of the Association and/or running with the Land in connection with
the operation of the Condominium (or any portion thereof) as a Condo-Hotel (as
hereinafter defined) in accordance with the Zoning Regulations (as hereinafter
defined);

 

 

(u)

the costs and expenses of maintaining, repairing and/or replacing as necessary
the seawall located upon or adjacent to (even if beyond the legal boundaries of)
the Condominium Property, if any, and the costs and expenses of installing,
maintaining, repairing, restoring and/or replacing of any crosswalk or crossover
structures and access easements to and from the Intracoastal located upon or
adjacent to (even if beyond the legal boundaries of) the Condominium Property,
and

 

 

(v)

expenses incurred by the Association in connection with any bulk contract or
other fees incurred in connection with any agreement for beach club services, if
any, and/or any beach club memberships and/or use of any beach club facilities,
if any, not within the Common Elements.

 

Common Expenses shall not include any separate obligations of individual Unit
Owners. References herein to Common Expenses also shall include Residential
Limited Common Expenses, unless the context would prohibit or it is otherwise
expressly provided.

2.23

“Common Surplus” means the amount of all receipts or revenues, including
Assessments, rents or profits, collected by the Association which exceeds Common
Expenses.

 

2.24

“Communication Services" shall have the meaning set forth in Section 2.21 above.

 

2.25

"Condo-Hotel" shall have the meaning given to it in Section 2.2 of the Zoning
Regulations.

 

2.26

"Condo-Hotel Requirements" shall mean and refer to each and every of the
requirements to maintain the Condominium as a Condo-Hotel under the Zoning
Regulations.

 

2.27

2.26“Condominium" shall have the meaning given to it in Subsection 1.3 above.

 

2.28

2.27“Condominium Parcel" means a Unit together with the undivided share in the
Common Elements which is appurtenant to said Unit.

 

2.29

2.28"Condominium Property" means the Land, Improvements and other property or
property rights described in Subsection 1.2 hereof, subject to the limitations
thereof and exclusions therefrom, including, without limitation, any and all
easements and rights appurtenant thereto intended for use in connection with the
Condominium.

 

2.30

2.29“County'' means the County of Broward, State of Florida.

 

2.31

2.30"Declaration" or "Declaration of Condominium" means this instrument and all
exhibits attached hereto, as same may be amended from time to time.

 

2.32

2.31"Developer" means 4000 South Ocean Property Owner, LLLP, a Delaware limited
liability limited partnership, its successors, nominees, affiliates and such of
its assigns as to which the rights of Developer hereunder are specifically
assigned. Developer may assign all or a portion of its rights hereunder, or all
or a portion of such rights in connection with specific portions of the
Condominium.  In the event of any partial assignment, the assignee shall not
assume any obligations of the Developer (unless expressly assumed in writing),
but may exercise such rights of Developer as are specifically assigned to it.
Any such assignment may be made on a nonexclusive basis. Additionally, the
Developer's rights hereunder may be assigned

 

Declaration

- 5 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

and/or exercised by a Bulk Buyer or Bulk Assignee (each as defined in the Act)
without otherwise making them a developer for purposes of the Act.
Notwithstanding any assignment of the Developer's rights hereunder (whether
partially or in full), the assignee shall not be deemed to have assumed any of
the obligations of the Developer unless, and only to the extent that, it
expressly agrees to do so in writing. The rights of Developer under this
Declaration are independent of the Developer's rights to control the Board of
Directors of the Association, and, accordingly, shall not be deemed waived,
transferred or assigned to the Unit Owners, the Board or the Association upon
the transfer of control of the Association.

 

2.33

2.32"Developer's Affiliates" shall mean and refer to Developer, its members,
managers and officers, and its and their, as applicable, partners, officers,
managers, members, directors, shareholders, employees and/or other person who
may be liable by, through or under Developer.

 

2.34

2.33"Developer's Mortgagee" shall mean and refer to any lender and/or mortgagee
having a mortgage upon any portion of the Condominium Property at the time of
the recordation of this Declaration, for as long as they hold a mortgage or
mortgages on any portion of the Condominium Property owned by Developer, and
thereafter such mortgagee as Developer shall designate by notice to the
Association as being "Developer's Mortgagee"

 

2.35

2.34"Development Covenants" shall mean terms, conditions, provisions,
obligations, liabilities, rights and restrictions set forth in the instruments
set forth below (any and all easements, maintenance agreements and other
instruments and agreements identified therein), and/or otherwise required in
connection with the development of the Condominium, benefiting and/or burdening
the Land, all as recorded (or to be recorded) in the Public Records of Broward
County, Florida:

 

 

(a)

AGREEMENT REGARDING DEVELOPMENT, dated as of _______________, 201___, by and
between PRH 4000 South Ocean LLC, a Florida limited liability company and
MHI/CARLYLE SIAN OWNER I, L.L.C., a Delaware limited liability company,
recorded, or to be recorded, in the Public Records of the County, as same may be
amended, supplemented and/or modified from time to time, providing for, among
other things, modification of the Master Development Plan (as such term is
defined in the Covenant and Easement Agreement referenced in Section 2.342.35(b)
below);

 

 

(b)

COVENANT AND EASEMENT AGREEMENT, recorded in Official Records Book 44463, Page
1730, by and between the MCZ/Centrum Florida VI Owner, L.L.C. and MHI/Carlyle
Sian Owner I, L.L.C, as amended by that certain AMENDMENT TO COVENANT AND
EASEMENT AGREEMENT recorded, or to be recorded, in the Public Records of the
County, all as same may be further amended, supplemented and/or modified from
time to time; providing for, among other things, a master development plan for
the Condominium Property (known as the "Development Parcel" there under) and
certain other properties located adjacent to and across State Road A1A from the
Condominium Property (known as the Hotel Parcel and the Satori Parcel,
respectively, thereunder), certain valet parking requirements, an easement in
favor of the Hotel Parcel for use of 180 valet parking spaces located within the
Condominium Property, certain reciprocal access, maintenance and utilities
easements between and among the Parcels described therein, certain reciprocal
easements for drainage or storm water and irrigation between and among the
Parcels described therein, certain reciprocal roadway easements between and
among the Hotel Parcel and the Condominium Property, an easement over a portion
of the Common Elements in favor of the Hotel for ingress and egress to and from
the loading dock of the Hotel and certain easements over the Common Elements in
favor of the Hotel and the Satori Parcel for construction, operation and use of
a Marina within the Condominium Property, together with certain maintenance and
insurance responsibilities and the obligation for the payment of certain costs
(including without limitation, maintenance, repair, replacement, taxes,
assessments, insurance, operating costs and/or utility charges);

 

 

(c)

Easement Agreement recorded in Official Records Book 42355, Page 1653, by and
between SIAN OCEAN RESIDENCES CONDOMINIUM ASSOCIATION, INC., and MCZ/CENTRUM
FLOIRDA VI OWNER, LLC, as amended by that certain AMENDMENT TO EASEMENT
AGREEMENT, recorded in Official Records Book 44448, page 1227, as further
amended by that certain SECOND AMENDMENT TO EASEMENT AGREEMENT, recorded in
Official Records Book 44739, Page 286, all of the Public Records of the County,
and all as same may be further amended,

 

Declaration

- 6 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

supplemented and/or modified from time to time, providing for, among other
things, an easement in favor of the beneficiaries under same for access to and
use of up to 150 valet parking spaces located within the Condominium Property,
imposing certain maintenance obligations in connection with such easement and
referencing third party rights to operate a marina upon and/or adjacent to the
Condominium Property, all as more particularly described in the Easement
Agreement;

 

 

(d)

Easement recorded in Official Records Book 44744, Page 801, by and between SIAN
OCEAN RESIDENCES CONDOMINIUM ASSOCIATION, INC., and MCZ/CENTUM FLORIDA VI OWNER,
LLC., of the public Records of the County, as same may be amended, supplemented
and/or modified from time to time;

 

 

(e)

Beach Easement Agreement recorded in Official Records Book 44463, Page 1810, by
and between MCZ/CENTRUM FLORIDA VI OWNER, L.L.C. and SIAN OCEAN RESIDENCES
CONDOMINIUM ASSOCIATION, INC., of the Public Records of the County, as same may
be amended, supplemented and/or modified from time to time, providing for
non-exclusive easements in favor of the Condominium Property for beach access,
together with certain obligations for the payment (or reimbursement) of certain
costs associated with the beach access easement and improvements constructed
therein; and

 

 

(f)

Declaration of Covenant recorded in Official Records Book, 44463, Page 1722 of
the Public Records of the County, as same may be amended, supplemented and/or
modified from time to time.

 

2.36

2.35"Dispute", for purposes of Subsection 18.1, means any disagreement between
two or more parties that involves: (a). the authority of the Board, under any
law or under this Declaration, the Articles or By-Laws to: (1) require any Owner
to take any action, or not to take any action, involving that Owner's Unit or
the appurtenances thereto; or (2) alter or add to a common area or Common
Element; or (b) the failure of the Association, when required by law or this
Declaration, the Articles or By-Laws to: (1) property conduct elections; (2)
give adequate notice of meetings or other actions; (3) properly conduct
meetings; or (4) allow inspection of books and records, “Dispute” shall not
include any disagreement that primarily involves title to any Unit or Common
Element; the interpretation or enforcement of any warranty; the levy of a fee or
Assessment or the collection of an Assessment levied against a party; the
eviction or other removal of a tenant from a Unit, alleged breaches of fiduciary
duty by one or more directors; or claims for damages to a Unit based upon the
alleged failure of the Association to maintain the Common Elements or
Condominium Property

 

2.37

2.36"District” shall have the meaning given to it in Subsection 6.4 below.

 

2.38

2.37“Division” means the Division of Florida Condominiums, Timeshares and Mobile
Homes of the Department of Business and Professional Regulation, State of
Florida, or its successor.

 

2.39

2.38“Electric Vehicle Charging Station" or "EVCS” means a station that is
designed in compliance with applicable Federal, State and local building codes
and delivers electricity from a source outside an electric vehicle into one or
more electric vehicles. An electric vehicle charging station includes any
related equipment needed to facilitate charging plug-in electric vehicles.

 

2.40

2.39”Extraordinary Financial Event" shall mean Common Expenses resulting from a
natural disaster or Act of God, which are not covered by insurance proceeds from
the insurance maintained by the Association.

 

2.41

2.40“First Mortgagee” shall have the meaning given to it in Subsection 13.6
below.

 

2.42

2.41“Function Space Improvements" shall have the meaning given to such terms in
Section 3.4(l) below.

 

Declaration

- 7 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

2.43

"Hotel Operator" shall mean the owner from time to time of Unit CU-2. or its
designee.

 

2.44

2.42"lmprovements" mean all structures and artificial changes to the natural
environment (exclusive of landscaping) located or to be located on the
Condominium Property, including, but not limited to, the Building.

 

2.45

2.43”Institutional First Mortgagee" means a bank, savings and loan association,
insurance company, mortgage company, real estate or mortgage investment trust,
pension fund, an agency of the United States Government, mortgage banker, a
government sponsored entity, the Federal National Mortgage Association ("FNMA"),
the Federal Home Loan Mortgage Corporation ("FHLMC"), any lender advancing funds
to Developer (or any subsequent Bulk Buyer or Bulk Assignee, as each is defined
in the Act) secured by an interest in any portion of the Condominium Property or
any other lender generally recognized as an institutional lender, or the
Developer, holding a first mortgage on a Unit or Units. A "Majority of
Institutional First Mortgagees" shall mean and refer to Institutional First
Mortgagees of Units to which at least fifty-one percent (51%) of the voting
interests of Units subject to mortgages held by Institutional First Mortgagees
are appurtenant.

 

2.46

2.44"lnsured Property'' shall have the meaning given to it in Subsection 14.2(a)
below.

 

2.47

2.45“Land" shall have the meaning given to it in Subsection 1.1 above.

 

2.48

2.46"Life Safety Systems" mean and refer to any and all emergency lighting,
emergency generators audio and visual signals, safety systems, sprinklers and
smoke detection systems, which are now or hereafter installed in the Building,
whether or not within the Units. All such Life Safety Systems, together with all
conduits, wiring, electrical connections and systems related thereto, regardless
of where located, shall be deemed Common Elements hereunder. Without limiting
the generality of the foregoing, when the context shall so allow, the Life
Safety Systems shall also be deemed to include all means of emergency ingress
and egress, which shall include all stairways and stair landings.
Notwithstanding the breadth of the foregoing definition, nothing herein shall be
deemed to suggest or imply that the Building or the Condominium contains all
such Life Safety Systems.

 

2.49

2.47“Limited Common Elements" mean those Common Elements the use of which is
reserved to a certain Unit or Units to the exclusion of other Units, as
specified in this Declaration. References herein to Common Elements also shall
include all Limited Common Elements unless the context would prohibit or it is
otherwise expressly provided.

 

2.50

2.48"Material Amendment" shall have the meaning given to it in Subsection 6.2
below.

 

2.51

2.49“Optional Property" shall have the meaning given to it in Subsection 14.5(b)
below

 

2.52

2.50"Permitted User" shall mean any person who occupies a Unit or any part
thereof with the permission of the Unit Owner, including, without limitation,
Tenants (as hereinafter defined), members of such Unit Owner's or Tenant's
family and his, her or its guests, licensees, employees, customers, business
invitees and personal invitees.

 

2.53

2.51"Primary Institutional First Mortgagee" means the Developer's Mortgagee for
as long as it holds a mortgage on any Unit, and thereafter, the Institutional
First Mortgagee which owns, at the relevant time, Unit mortgages securing a
greater aggregate indebtedness than is owed to any other Institutional First
Mortgagee.

 

2.54

2.52“Project Standard" shall have the meaning given to it in Section 7.5 below.

 

2.55

2.53"Residential Limited Common Elements" means and refers to: (a) those
elevators of the Building identified as "RLCE" on Exhibit “2", (b) all hallways
of the Building located on Level Seven and above, as identified on Exhibit "2",
(c) any mechanical rooms not serving the Commercial Units, (d) the recreational
facilities and other Improvements located on Level 6, Level 42 and otherwise as
identified as "RLCE" on Exhibit "2" and (e) any other portions of the
Condominium Property identified as such on Exhibit "2" attached hereto.

 

Declaration

- 8 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

2.56

2.54”Residential Limited Common Expenses" shall have the meaning given to it in
Subsection 3.3(a) below, and shall include, without limitation, (a) all expenses
incurred by the Association for the operation, maintenance, repair, replacement
or protection of the Residential Limited Common Elements, (b) all reserves
required by the Act (to the extent not properly waived) or otherwise established
by the Association with respect to any Residential Limited Common Elements, (c)
the cost of a master antenna television system or duly franchised cable
television service obtained pursuant to a bulk contract, to the extent that same
serves the Residential Units only; (d) the cost of any bulk contract for
broadband, telecommunications, satellite and/or internet services, if any, to
the extent that same serves the Residential Units only; (e) any costs incurred
by the Association to operate the Residential Units (or any of them) as a
Condo-Hotel in accordance with the Zoning Regulations, (f) the costs of
utilities serving the Residential Units, to the exclusion of the Commercial
Units, which are not separately metered, and (g) any other cost or expense
associated with the Residential Units and/or the provision of services thereto,
to the exclusion or substantial exclusion of the Commercial Units, as may be
determined by the Board from time to time.

 

2.57

2.55“Residential Units". References herein to Residential Units shall be deemed
to mean and refer to all Units other than the Commercial Units (i.e., the Resort
Units and the Traditional Units, collectively).

 

2.58

2.56"Resort Unit" means and refers to each of the Units other than the
Traditional Units and the Commercial Units and which are identified with the
prefix "R-" on Exhibit "2” attached hereto. References herein to "Units" or
"Parcels" shall include Resort Units unless the context prohibits or it is
otherwise expressly provided.

 

2.59

2.57”Substantial Completion Certificate" shall have the meaning given to it in
Subsection 13.1 below.

 

2.60

2.58"Tandem Spaces" shall have the meaning given to it in Section 3.3 below.

 

2.61

2.59"Tenant" shall mean any person who is legally entitled to the use and
enjoyment of all or any portion of a Unit under a lease, rental or tenancy
agreement, exchange arrangement, concession agreement, or similar entitlement
with or from a Unit Owner. Tenant is included in the definition of Permitted
User.

 

2.62

2.60“Traditional Unit" means and refers to each of the Units other than the
Resort Units and the Commercial Units and which are identified with the prefix
"T-" on Exhibit "2" attached hereto. References herein to "Units" or "Parcels"
shall include Traditional Units unless the context prohibits or it is otherwise
expressly provided.

 

2.63

2.61"Unit” means a part of the Condominium Property which is subject to
exclusive ownership, and except where specifically excluded, or the context
otherwise requires, shall be deemed to include the Resort Units, the Traditional
Units and the Commercial Units. References herein to "Parcels" shall include
Units unless the context prohibits or it is otherwise expressly provided.

 

2.64

2.62”Unit Owner" or "Owner of a Unit" or "Owner" means a record owner of legal
title to a Condominium Parcel.

 

2.65

2.63"Zoning Regulations" shall mean the City of Hollywood Zoning and Land
Development Regulations (as they exist on the date hereof and as same may be
re-numbered).

 

Declaration

- 9 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

3.

Description of Condominium

 

 

3.1

Identification of Units. The Land has constructed thereon one (1) Building
containing a total of three hundred forty fivesix (345346) Units consisting of a
total of three hundred forty-two (342) Residential Units (consisting of two
hundred sixty-five (265) Resort Units, seventy-seven (77) Traditional Units) and
threefour (34) Commercial Units. Each such Unit is identified by a separate
numerical and/or alpha-numerical designation. The designation of each of such
Units is set forth on Exhibit "2" attached hereto. Exhibit "2" consists of a
survey of the Land, a graphic description of the Improvements located thereon,
including, but not limited to, the Building in which the Units are located, and
a plot plan thereof. Said Exhibit "2", together with this Declaration, is
sufficient in detail to identify the Common Elements and each Unit and their
relative locations and dimensions. There shall pass with a Unit as appurtenances
thereto: (a) an undivided share in the Common Elements and Common Surplus; (b)
the exclusive right to use such portion of the Common Elements as may be
provided in this Declaration, including, without limitation, the right to
transfer such right to other Units or Unit Owners; (c) an exclusive easement for
the use of the airspace occupied by the Unit as it exists at any particular time
and as the Unit may lawfully be altered or reconstructed from time to time,
provided that an easement in airspace which is vacated shall be terminated
automatically; (d) membership in the Association with the full voting rights
appurtenant thereto; and (e) other appurtenances as may be provided by this
Declaration.

 

 

3.2

Unit Boundaries. Each Unit shall include that part of the Building containing
the Unit that lies within the following boundaries:

 

 

(a)

Upper and Lower Boundaries. The upper and lower boundaries of the Unit shall be
the following boundaries extended to their planar intersections with the
perimetrical boundaries:

 

 

(i)

Upper Boundaries. The horizontal plane of the unfinished lower surface of the
ceiling (which will be deemed to be the ceiling of the upper story if the Unit
is a multi-story Unit, provided that in multi-story Units where the lower
boundary extends beyond the upper boundary, the upper boundary shall include
that portion of the ceiling of the lower floor for which there is no
corresponding ceiling on the upper floor directly above such bottom floor
ceiling).

 

 

(ii)

Lower Boundaries. The horizontal plane of the unfinished upper surface of the
floor of the Unit (which will be deemed to be the floor of the first story if
the Unit is a multi-story Unit, provided that in multi-story Units where the
upper boundary extends beyond the lower boundary, the lower boundary shall
include that portion of the floor of the upper floor for which there is no
corresponding floor on the bottom floor directly below the floor of such top
floor).

 

 

(iii)

Interior Divisions. Except as provided in Subsections 3.2(a)(i) and 3.2(a)(ii)
above, no part of the floor of the top floor, ceiling of the bottom floor,
stairwell adjoining the multi-floors, in all cases of a multi-story Unit, if
any, or nonstructural interior walls shall be considered a boundary of the Unit.

 

 

(b)

Perimetrical Boundaries. The perimetrical boundaries of the Unit shall be as
applicable; (i) as to the boundary between horizontally adjoining Units that are
not separated by a wall, the vertical plane lying on the survey line defining
the Unit perpendicular to the upper and lower boundaries as shown on Exhibit "2"
hereof, as amended or supplemented, extended to their planar intersections with
each other and with the upper and lower boundaries; and (ii) as to all other
perimetrical boundaries of the Unit, the vertical planes of the unfinished
interior surfaces of the walls bounding the Unit extended to their planar
intersections with each other and with the upper and lower boundaries (and to
the extent that the walls are drywall and/or gypsum board, the Unit boundaries
shall be deemed to be the area immediately behind the drywall and/or gypsum
board, so that for all purposes hereunder the drywall and/or gypsum board shall
be deemed part of the Unit and not part of the Common Elements).

 

Declaration

- 10 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

(c)

Apertures. Where there are apertures in any boundary, including, but not limited
to, windows, doors, bay windows and skylights, such boundaries shall be extended
to include the windows, doors and other fixtures located in such apertures,
including all frameworks, window casings and weather stripping thereof, together
with exterior surfaces made of glass or other transparent materials; provided,
however, that the exteriors of doors facing interior Common Element hallways, If
any, shall not be included In the boundaries of the Unit and shall therefore be
Common Elements. Notwithstanding anything herein contained to the contrary, any
elevators (including all mechanical equipment serving, and housing for the
elevators) wholly contained within and solely serving a Unit (to the exclusion
of all other Units), if any, shall be deemed part of the Unit. Further,
notwithstanding anything to the contrary, the structural components of the
Building, and the Life Safety Systems, regardless of where located, are
expressly excluded from the Units and are instead deemed Common Elements. For
purposes hereof, to the extent that the Building includes a curtain and/or
window wall, then any glass and/or transparent surfaces incorporated into the
curtain and/or window wall system (and any installations or other portions of
the curtain and/or window wall system) shall be deemed excluded from the Unit,
considered part of the structural components of the Building and be deemed
Common Elements hereunder. NOTWITHSTANDING ANYTHING HEREIN CONTAINED TO THE
CONTRARY, NO POST TENSION CABLES AND/ OR REINFORCEMENT BARS CONTAINED IN THE
BUILDING SHALL BE CONSIDERED A PART OF A UNIT. AS SUCH POST TENSIONED CABLES
AND/OR REINFORCEMENT BARS ARE ESSENTIAL TO THE STRUCTURE AND SUPPORT OF THE
BUILDING, ALL POST TENSIONED CABLES AND/OR REINFORCEMENT BARS SHALL BE DEEMED
COMMON ELEMENTS OF THE CONDOMINIUM AND MAY NOT BE DISTURBED OR ALTERED WITHOUT
THE PRIOR WRITTEN CONSENT OF THE BOARD.

 

 

(d)

Exceptions. In cases not specifically covered above, and/or in any case of
conflict or ambiguity, the survey of the Units set forth as Exhibit "2" hereto
shall control in determining the boundaries of a Unit, except that the
provisions of Subsection 3.2(c) above shall control unless specifically depleted
and labeled otherwise on such survey.

 

 

3.3

Limited Common Elements. Each Unit may have, to the extent applicable and
subject to the provisions of this Declaration, as Limited Common Elements
appurtenant thereto:

 

 

(a)

Residential Limited Common Elements. The Residential Limited Common Elements
shall be deemed Limited Common Elements appurtenant to each and every of the
Residential Units (to the exclusion of the Commercial Units). Except only as
provided below, all of the costs of operating, maintaining, insuring, repairing,
replacing and altering the Residential Limited Common Elements (the "Residential
Limited Common Expenses”) shall be borne solely by the Residential Unit Owners.
Without limiting the generality of the foregoing, the Residential Limited Common
Expanses shall include, without limitation, all sums described in Subsection
2.542.56 above, any and all utility charges associated with the Residential
Limited Common Elements (and if same are not separately metered, the Association
shall make a reasonable allocation for such purposes), costs for landscaping
maintenance and replacements in, on and around the Residential Limited Common
Elements, costs for repairs to pavers or other ground or floor coverings in, on
and around the Residential Limited Common Elements, any and all pool and/or spa
related expenses (including, without limitation, resurfacing, chemical
treatments and monitoring, etc.) and the costs of all personnel assisting in the
operation and/or maintenance of the Residential Limited Common Elements. The
Residential Limited Common Expenses shall not however, Include, any necessary
repairs, maintenance, replacements or alterations to the structural components
of the Building or any roofing or waterproofing membranes of the Building. The
Residential Limited Common Expenses shall be assessed against each of the
Residential Units, with each bearing a fractional portion thereof, with the
numerator thereof being the percentage allocable to the applicable Residential
Unit on Exhibit "3•1" to this Declaration and the denominator being the
aggregate of all percentages allocated to the Residential Units on said Exhibit
"3•1", all as set forth on Exhibit "3•2" attached hereto. The Residential
Limited Common Elements shall be maintained by the Association.

 

Declaration

- 11 -

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

Accordingly, a specific assigned Limited Common Element parking space is subject
to change. The maintenance, repair and replacement of any parking space so
assigned shall be the responsibility of the Association (provided however, that
the contents placed in any such parking space, including, without limitation,
any vehicle maintained therein, and the insurance thereof, shall be the sole
responsibility of the Unit Owner).

As to any parking spaces which are Limited Common Elements appurtenant to Unit
CU-1, the Owner of Unit CU-1 shall have the right to use such parking spaces in
any lawful manner, including, without limitation, leasing them and/or otherwise
granting, licensing and/or otherwise delegating use or them (or any of them) to
any other party whether a Unit Owner or otherwise.

The mere assignment of a parking space does not include the right to self-park.
Most, if not at all,AIl parking spaces will be restricted forto valet parking.
services at all times. Each Owner, while in residence, shall have the right to
have one (1) vehicle valet parked within the Common Elements of the Condominium
at no additional charge (other than the valet and parking related expenses
included as part of the Assessments charged by the Association or otherwise in
accordance with the valet parking contract entered into by the Association). In
the absence of an express grant of a right to self-park, any assignment of
parking space shall be restricted for valet parking only. Additionally, certain
parking spaces may contain Car Lifts which enable a parking space to accommodate
two (2) cars stacked one on top of the other (the “Car Lift Spaces'').
Notwithstanding anything contained herein to the contrary and unless otherwise
determined by the Association acting through its Board, the Car Lifts shall at
all times be operated by valet only and no self-parking shall be permitted in
any parking space containing a Car Lift. Additionally, certain parking spaces
may be tandem spaces which accommodate two (2) cars, stacked one in front of the
other (the "Tandem Spaces"). Notwithstanding anything contained herein to the
contrary and except as otherwise Indicated in the form of assignment of a
parking space, all assignments of parking spaces shall provide only the right to
have a vehicle valet parked in the assigned parking space (and shall authorize
the Association or any valet company retained by the Association to utilize the
assigned parking space when the space is vacant). To the extent not covered by
the valet providers  insurance, the Owner of the Unit to which the parking space
is appurtenant shall insure the parking space and be liable for any loss, damage
or liability which may result from the existence and use of such parking space,
be it loss or damage to property and/or injury or death to persons, and shall
indemnify and hold the Association, Developer and Developer's Affiliates, and
its and their respective directors, officers, employees, contractors, agents or
affiliates harmless from and against any and all actions, claims, judgments, and
other liabilities in any way whatsoever connected with the use of the assigned
parking space as contemplated herein.

Each Owner, for itself and/or its successors and/or assigns, understands and
agrees that certain vehicle model types of certain sizes, heights, weights, and
dimensions (including, without limitation, certain SUVs) may not be suitable for
use with Car Lifts or within a Car Lift Space. The Condominium Association may
establish regulations and guidelines governing the Car lift use which may
identify approved manufacturers and specifications for Car Lifts and restrict
the size and type of vehicles approved for using such Car Lifts within Car Lift
Spaces. Further, the Condominium Association may also restrict the size and type
of vehicles approved for parking in Tandem Spaces. Neither the Developer,
Developer's Affiliates nor the Condominium Association shall be responsible or
liable for damages or injury resulting from improper use of a Car Lift, a Car
Lift Space or a Tandem Space by a Unit Owner. A Unit Owner holding an assignment
of a parking space shall be financially responsible for any personal injury,
property damages, or other losses that may result from the use of a Car Lift,
Car Lift Space and/or Tandem Space and each Unit Owner holds harmless the
Developer, Developer's Affiliates and the Association, and it's and their
respective officers, directors, managers, employees and agents, successors and
assigns, in the event of any damage or personal injury arising from the use of a
Car Lift Space or any mechanism  which is a part of such Car Lift. Car lifts are
part of the

Declaration

-13-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

governmentally-approved means and methods chosen from time to time by the Owner
of Commercial Unit CU-3 to control cooking and food odors, which means and
methods would achieve a result customarily achieved by a scrubber system.

 

(g)

Miscellaneous Areas, Equipment: Utility Consumption. Except to the extent that
same are located within the boundaries of a Unit, any fixtures or equipment
(e.g., an air conditioning compressor, other portions of any air conditioning
systems, and/or heater, if any, or hot water heater) serving a Unit or Units
exclusively and any area (e.g., a closet, roof space or ground slab) upon/within
which such fixtures or equipment are located shall be Limited Common Elements of
such Unit(s). Without limiting the foregoing, each air conditioning unit (and
all equipment and fixtures constituting an individual air conditioning system)
located on the roof of the Building which serves only one Unit shall be deemed a
limited Common Element of the Unit it serves. The maintenance (and cost) of any
such fixtures and/or equipment and/or areas so assigned shall be the sole
responsibility of the Owner of the Unit(s) to which the fixtures and/or
equipment are appurtenant. Additionally, notwithstanding anything to the
contrary, to the extent that utility service (e.g., electric, water, sewer, gas
etc.) to a Unit (to the exclusion of other Units and/or the Common Elements) is
separately submetered to identify consumption by said Unit, same shall be deemed
a Limited Common Element of the Unit with the Association to assess each Unit
Owner for the costs of such utility service measured and paid for in direct
relation to the consumption identified by the applicable submeter. Such charges
may be enforced and shall be collectible by the Association in the same manner
as “Assessments” hereunder.

 

 

(h)

Other. If applicable, any other portion of the Common Elements which, by its
nature, cannot serve all Units but serves one Unit or more than one Unit (i.e.,
any hallway and/or elevator landing serving a single Unit or more than one (1)
Unit owned by the same Owner) shall be deemed a Limited Common Element of the
Unit(s) served and shall be maintained by said Owner. In the event of any doubt
or dispute as to whether any portion of the Common Elements constitutes a
Limited Common Element or in the event of any question as to which Units are
served thereby, a decision shall be made by a majority vote of the Board of
Directors and shall be binding and conclusive when so made. To the extent of any
area deemed a Limited Common Element under this Subsection 3.3(h), the Owner of
the Unit(s) to which the Limited Common Element is appurtenant shall have the
right to alter same as if the Limited Common Element were part of the Owner's
Unit, rather than as required for alteration of Common Elements. Notwithstanding
the foregoing, the designation of any portion of the Common Elements as a
Limited Common Element under this Subsection 3.3(h) shall not allow the Owner of
the Unit to which the Limited Common Element is appurtenant to preclude, or in
any way interfere with the passage through such areas as may be needed from time
to time for emergency ingress and egress, and for the maintenance, repair,
replacement, alteration and/or operation of the elevators, Life Safety Systems,
mechanical equipment and/or other Common Elements which are most conveniently
serviced (in the sole determination of the Board) by accessing such areas (and
an easement is hereby reserved for such purposes).

 

Except for those portions of the Common Elements designed and intended to be
used by all Unit Owners, a portion of the Common Elements serving only one (1)
Unit or a group of Units (but not all Units) may be reclassified as a Limited
Common Element upon the vote required to amend the Declaration under either
Section 6.1 or 6.5 hereof (and any such amendment shall not be deemed a Material
Amendment governed by Section 6.2)._ Notwithstanding anything contained to the
contrary in this Declaration, no commercial activities may be operated from the
Common Element space located adjacent to Unit 201 as depicted on Exhibit "2"
attached hereto Including without limitation, the provision of rental services.

 

3.4

Easements. The following easements are hereby created (in addition to any
easements created under the Act and any easements affecting the Condominium
Property and recorded in the Public Records of the County, including, without
limitation, those Imposed, created, referenced and/or reserved by the
Development Covenants and/or the Zoning Regulations):

 

 

Declaration

-16-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

portions thereof to be maintained by the Unit Owners as provided above), the
Residential limited Common Elements and Association Property shall be performed
by the Association and the cost and expense thereof shall be Assessed to all
Unit Owners as a Common Expense, except (a) to the extent arising from or
necessitated by the negligence, misuse or neglect of specific Unit Owners, in
which case such cost and expense shall be paid solely by such Unit Owners as a
Charge or (b) with respect to the Residential Limited Common Elements, as to
which, anything herein to the contrary notwithstanding, all costs and expenses
shall be paid solely by the Residential Unit Owners as an Assessment. If, in
order to effect repairs to the Common Elements (including, without limitation,
the Residential Limited Common Elements), the Association removes, destroys
and/or otherwise alters any floor, wall or ceiling coverings, or other items of
personal property, then, in such instance, the Association shall only be
obligated for the restoration of the Common Elements (or Residential Limited
Common Elements, as applicable), without any obligation to restore the disrupted
and/or altered floor, wall or ceiling coverings, or other items of personal
property. Replacement of said items shall be the responsibility and obligation
of the Unit Owner or Tenant, as applicable.

 

7.3

Specific Unit Owner Responsibility. The obligation to maintain and repair any
drywall or gypsum board within or surrounding a Unit, any air conditioning and
heating equipment, plumbing or electrical feeds, water heaters, appliances,
fixtures, sliding glass doors (including all tracks and hardware), screens
(whether on windows or doors), screened enclosures and screen doors serving the
Unit, or other items of property which service a particular Unit or Units (to
the exclusion of other Units), including, without limitation, any exterior storm
shutters protecting doors or windows for a particular Unit, shall be the
responsibility of the applicable Unit Owners, individually, and not the
Association, without regard to whether such items are included within the
boundaries of the Units. Additionally, all work performed on any portion of the
Condominium Property shall be in compliance with all applicable governmental
building and zoning requirements. All plumbing and electrical maintenance,
repairs, and replacements shall be made only by plumbers or electricians duly
licensed and qualified to perform such services in the State of Florida and, if
applicable, in the County.

 

 

7.4

Minimum Standard. Except as otherwise provided below, all maintenance required
under this Declaration shall be performed to the standards established by the
Board from time to time. The minimum (though not sole) standard for the
foregoing shall be the general appearance of the Condominium as initially
constructed and otherwise improved by Developer, and as to landscaping, as
initially landscaped by Developer (such standard being subject to being raised
by virtue of the natural and orderly growth and maturation of applicable
landscaping, as properly trimmed and maintained), or such other standard as may
be established by the Board from time to time.

 

 

7.5

Project Standard. Notwithstanding anything herein contained to the contrary, to
the extent that the Association enters into a Brand Agreement, and if, in order
to maintain the rights and licenses to use the Brand granted thereunder, the
Condominium must meet or exceed specified maintenance and/or quality standards
(the “Project Standards”), then, in such event, any and all maintenance
obligations of the Association or a Unit Owner and/or any improvements,
additions, alterations and repairs of the Condominium Property, including,
without limitation, the Common Elements (including the Limited Common Elements
and Residential Limited Common Elements), shall be undertaken in such a manner
as to maintain and be in accordance with all Project Standards. In addition to
the foregoing, the Project Standards shall also include (I) all specified
maintenance and/or quality standards required under the Brand Agreement if any
(ll) any standards required in order for the Condominium Property to qualify for
Preferred Hotels and Resorts status or equivalent upper upscale hotel standards
evidenced by those brands so designated by Smith Travel Research ("STR") or. to
the extent that STR does not then exist, such other equivalent hospitality
industry brand designator and (III) hotel lodging pricing standards whereby each
Unit Owner and rental agent shall be required to price and advertise nightly
rental rates pursuant to standard hotel Industry practices, which requires, in
part, that nightly rental rates includes all fees and costs charged by the Unit
Owner and/or its rental agent and/or rental platform to the transient guest for
the rental of the Unit (e.g.. nightly rental rates advertised must be inclusive
of cleaning fees and any other fee charged by the Unit Owner or its rental
agent. All leasing of Units Including Transient Rentals (as hereinafter
defined). shall comply at all times with the Project Standards, and with respect
to Transient

 

Declaration

-26-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

Rentals, shall Include, without limitation, the requirement (i) that all on-site
employees, workers and agents comply with any reasonable dress code established
by the Hotel Operator from time to time, (ii) that all transient guests of a
Unit Owner (who are not staying In the Unit with the Owner) register at the
front desk upon arrival for their stay and that the Unit Owner, or their agent,
provides the Hotel Operator with the transient guest’s information prior to
their arrival, (iii) that all on-site employees, workers or agents engaged to
perform regular maintenance and housekeeping services at the Condominium pass
reasonable background checks established by the Hotel Operator prior to
conducting any work in the Condominium, (iv) that all employees, workers and
agents wear identification badges while at the Condominium, such identification
badges to be reasonably provided by the Association Manager and limit their use
of elevators to the service elevators, if available and (v) that all cleaning
and maintenance of a Unit be done during the hours when such work is typically
performed in the lodging industry, (i.e.. after the established check-out time
but prior to the established check-in time, which times shall be set by the
Hotel Operator for the Condominium and shall be consistent with industry
standards), The Project Standards, and adherence thereto by each Unit Owner and
their employees, workers and agents shall be strictly enforced by the
Association. The restrictions in the Brand Agreement pertaining to use by Unit
Owners and their agents of the licensed trademarks and copyrighted materials
shall also be strictly enforced by the Association. In the event the Association
fails to enforce the Project Standards or license restrictions within thirty
(30) days after receipt of written notice from a Unit Owner (or the Hotel
Operator on behalf of a Unit Owner) describing the non-compliance and requesting
enforcement, the Unit Owner may, but shall have no obligation to, seek an
injunction or other remedy against the Association to cause it to enforce the
Project Standards against the party violating the same, it to take action
against the party using the licensed trademarks or copyrighted materials in a
manner not permitted by the Brand Agreement. In addition, any Unit owner,
including without limitation, the Owner of Unit CU-2, shall have the right to
enforce the provisions of this Section, and/or any other provision of this
Declarations. In accordance with its rights under Section 718.303, Florida
Statutes. It is understood and acknowledged by each Unit Owner that the
maintenance of the Project Standards is essential to the overall Condominium and
that a Unit Owner’s failure to comply with the Project Standards may result in
fines and/or disciplinary action by the Association. For purposes hereof, the
term “Transient Rental” means any instance where a Unit Owner (whether directly,
indirectly, through an agent, exchange service, or any other means) allows
occupancy of his or her Unit by any party not occupying the Unit with the Owner
of the Unit for a period of less than thirty (30) days.

 

 

7.6

Maintenance Under the Zoning Regulations and Development Covenants. All
maintenance obligations established by the Zoning Regulations and Development
Covenants are hereby assumed by the Association, with the costs associated with
same to be part of the Common Expenses. All maintenance shall be performed to
the standards required by the Zoning Regulations, Development Covenants, the
Minimum Standard, any Brand Agreement, the Project Standards, if any, and as
otherwise required by the City (including, without limitation, any conditions
established in connection with the issuance of the approvals for the development
of the Condominium).

 

8.

Additions, Improvements or Alterations by the Association. Except only as
provided below to the contrary, whenever in the judgment of the Board of
Directors, the Common Elements, the Association Property, or any part of either,
shall require capital additions, alterations or improvements (as distinguished
from repairs and replacements) costing in excess of ten percent (10%) of the
then applicable budget of the Association in the aggregate in any calendar year,
the Association may proceed with such additions, alterations or Improvements
only if the making of such additions, alterations or improvements shall have
been approved by an affirmative vote representing a majority of the voting
Interests represented at a meeting at which a quorum is attained. Any such
additions, alterations or Improvements to such Common Elements, the Association
Property, or any part of either, costing in the aggregate ten percent (10%) of
the then applicable budget of the Association or less in a calendar year may be
made by the Association without approval of the Unit Owners. The cost and
expense of any such additions, alterations or improvements to such Common
Elements or Association Property shall constitute a part of the Common Expenses
and shall be assessed to the Unit Owners as Common Expenses. In addition,
whenever in the judgment of the Board of Directors, the Residential Limited
Common Elements shall require capital additions, alterations or improvements (as

 

 

 

Declaration

-27-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

Bathrooms, as more particularly depicted on Exhibit '2" attached hereto are
intended to be used exclusively by Unit Owners, and their guests and invitees
(when accompanied by a Unit Owner), but not by tenants of Unit Owners or guests
of the condo-hotel operated from the Condominium._

 

17.16

Operation of Commercial Units.

 

 

(a)

Notwithstanding anything contained to the contrary herein, Commercial Unit CU-2
and any appurtenances thereto shall be operated at all times as a condominium
hotel in accordance with the Project Standards and in compliance with the
Condo-Hotel Requirements, and shall contain a hotel front desk/concierge on the
ground floor at all times, serving Unit Owners in accordance with the
Condo-Hotel Requirements. Additionally, the Hotel Operator shall at all times
assure that Condo-Hotel Requirements are met (including without limitation, the
receipt and disbursement of keys, provision of daily maid service, back of the
house services and other hospitality services are made available to all Resort
Units (provided, however that nothing herein shall preclude the Hotel Operator
from charging reasonable fees for such services). In the event that the Hotel
Operator fails to comply with the provisions of this Section, the Association
shall be obligated for ensuring that such Condo-Hotel Requirements are met
(provided however, that the Association shall use reasonable efforts to cause
the costs and expenses associated with the same to be borne solely by the Owners
of the Units availing themselves of such services). Notwithstanding the
forgoing, nothing herein shall be construed as relieving the Hotel Operator of
such obligations.

 

 

(b)

Notwithstanding anything contained to the contrary herein, CU-1 and any
appurtenances thereto may only be operated as a full service food and beverage
service establishment (“Restaurant”) and must be open for business consistent
with the hours of operation that are typical of a Restaurant in comparable
hotels in the market area. Additionally, the Restaurant shall: (i) meet the
Project Standards and (ii) provide room service to Unit Owners and guests 24
hours a day, 7 days a week ( the “Restaurant Standards”), From and after the
date that the Restaurant is first open to the public, in the events the
Restaurant Standards are not satisfied for a period of seven (7) days or, in the
event the Restaurant is closed for a period of time in excess of seven (7) days,
the Association shall have the option to operate the Restaurant from Unit CU-1
or anywhere else on the Condominium Property where food and beverage operations
are permitted without paying any rent or expenses to the Owner or tenant thereof
other than the “Operating Costs” until such time that either Owner or Owner’s
tenant reopens the Restaurant in CU-1. For purposes hereof, “Operating Costs”
shall mean 3.5% of gross revenue generated from the Restaurant while operated by
the Association plus an amount equal to the utilities (electric, gas and water)
consumed by the Association while operating the Restaurant, to the extent that
same are submetered and can be reasonably determined.

 

 

(c)

Unit CU-1, Unit CU-2 and CU-4 must at all times operate in accordance with the
Project Standards established from time to time.

 

 

17.17

17.16 Recorded Agreements: Development Approvals. The use of the Units, the
Condominium Property and the Association Property shall at all times comply with
all conditions and/or limitations imposed in connection with the approvals and
permits issued by the City for the development of the Improvements, and all
restrictions, covenants, conditions, limitations, agreements, reservations and
easement now or hereafter recorded in the public records, including, without
limitation, the Zoning Regulations and the Development Covenants.

 

 

17.18

17.17 Relief by Association. The Association shall have the power (but not the
obligation) to grant relief in particular circumstances from the provisions of
specific restrictions contained in this Section 17 for good cause shown, as
determined by the Association in its sole discretion.

 

Declaration

-56-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

17.19

17.18 Effect on Developer and Commercial Unit Owners. Subject to the following
exceptions, the restrictions and limitations set forth in this Section 17 shall
not apply to the Developer nor to Units owned by the Developer. The Developer
shall not be exempt from the restrictions, if any, relating to requirements that
leases or lessees be approved by the Association, pet restrictions, occupancy of
Units based on age and vehicular restrictions, except as such vehicular
restrictions relate to the Developer's construction, maintenance, sales,
re-sales, leasing and other marketing and financing activities, which activities
the Developer can perform without the prior consent of the Unit Owners. Further,
notwithstanding anything herein contained to the contrary, the provisions of
this Section 17 shall not be amended, altered or modified in any manner
affecting the Commercial Units, without the prior consent of four fifths of all
voting interests.

 

 

17.20

Provisions Applicable to Unit CU-1.

 

 

(a)

Trash Removal/Trash Facilities, The Owner of the Unit shall be solely
responsible for trash and garbage removal from such Owner’s Unit.

 

 

(b)

Operation of a Commercial Unit. The Unit may be used only in accordance with
applicable zoning requirements and for the purposes described in Section
17.16(b) above by the Owners thereof and their quests, tenants and invites.
Additionally, no immoral, improper, offensive, hazardous or unlawful use shall
be made of the Unit. No use of the Unit shall be made which is disruptive to the
operation of the Condominium or which is objectionable to the owners of other
Units in the Condominium or which results in emissions of noises or odors that
are not consistent with those at similar mixed use buildings. Further, the Unit
must be operated and maintained in a manner that does not result in, or is
conducive to the development of, Infestation by insects, rodents or other
vermin. All valid laws, zoning ordinances and regulations of all governmental
bodies having jurisdiction shall be observed. Violations laws, orders, rules,
regulations or requirements of any governmental agency having jurisdiction
relating to the Unit shall be corrected by and at the sole expense of the Owner
of the Unit.

 

 

(i)

Without limiting the generality of Section 17.16(b) above, Unit CU-1 shall in no
event be uses as a (collectively, the “Prohibited Uses”) (i) manufacturing
facility of any sort: (ii) facility which produces hazardous materials (i.e..
dry cleaner or hair salon)(it being understood and agreed that medical and/or
medical offices which do not perform surgical procedures shall be permitted):
(iii) automobile rental, parts, fuel or repair business: ((iv) arcade: (v)
second-hand store, rummage shop, thrift shop, flea market and/or pawn shop: (vi)
taxidermist office: ((vii) laundromat: (viii) undertaking establishment: (ix)
abortion clinic: (x) adult entertainment, adult movie theatre and/or adult
retail facility: (xi) tattoo parlor: (xii) skating rink, (xiii) bowling alley,
(xiv) discotheque, dance hall, night club and/or ballroom: (xv) pool room or
billiard hall: (xvi) massage parlor: (xvii) “head shop” selling or displaying
drug paraphernalia: (xviii) mortuary, funeral parlor and/or cremation facility:
(xix) bingo parlor: (xx) automobile/RV/trailer and/or boat dealer: (xxi) pinball
and/or video game arcade (except that this provision  shall not prohibit a
restaurant from including five (5) or fewer video games as an incidental use to
its operations or impose any restriction upon video games within a movie
theater): (xxxii) off track betting or gambling parlor: (xxiii) a warehouse or
storage facility: (xxiv) fire, going out of business, relocation , bankruptcy or
similar sales (unless pursuant to court order): (xxv) pet store, veterinary
hospital or animal raising facility (except that this provision shall not
prohibit pet shops or pet supply superstores and veterinary services which are
incidental thereto): or (xxvi) any other business which is not in keeping with
the operation of a mixed-use Condominium in the Hollywood/Hallandale Beach area
of Broward County, Florida.

 

 

(ii)

Additionally, the owner of Unit CU-1 shall at all times:

 

Declaration

-57-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

(a)

pay before delinquency any and all taxes, assessments and public charges levied,
assessed or Imposed upon any business operated in the Unit, or upon the
fixtures, furnishings or equipment in the Unit, or upon any leasehold interest
or personal property of any kind, owned by or placed in, on or about such Unit.

 

 

(b)

observe, in addition to the requirements set forth in the Declaration of
Condominium and the rules and regulations of the Condominium Association (as
same may be amended from time to time), all reasonable requirements promulgated
by the Association at any time, from time to time relating to delivery vehicles,
the delivery of merchandise, and the storage and removal of trash and garbage;

 

 

(c)

except only for purposes of outdoor café/restaurant seating, and provided only
that same is in accordance with the Condominium’s governing documents and
applicable law, not use any space outside such Unit for sale, storage or any
other undertaking;

 

 

(d)

not use the plumbing facilities in the Unit, if any, for any purpose other than
that for which they were constructed, nor dispose of any foreign substances
therein;

 

 

(e)

except otherwise permitted under the Condominium’s governing documents and by
applicable law, not use any advertising medium or sound devices inside or
adjacent to the Unit which produce or transmit sounds which are audible beyond
the interior of such Unit;

 

 

(f)

contract for and utilize termite and pest extermination services for the Unit on
and on-going basis;

 

 

(g)

not interfere with the transmission or reception of microwave, televisions,
radio communications signals by antennae located anywhere on Condominium
Property;

 

 

(h)

conduct any business in the Unit in a lawful manner and in good faith during all
days and hours reasonably specified by the Condominium Association.

 

 

(i)

retain and provide its own security system and/or personnel;

 

 

(j)

provide such equipment and/or ventilation as is reasonably necessary (and
satisfactory to Association) to eliminate any resultant odors.

 

 

(c)

Utilities. The Owner of the Unit shall, at such Owner’s sole cost and expense,
cause meters or submeters to be installed, to measure the consumption of all
electricity, gas and water in the Unit and in any areas maintained by such
Owner. Such Owner shall keep any and all such meters and related equipment In
good working order and repair at such Owner’s own cost and expense. In default
of which the Association may cause such meters and equipment to be replaced or
repaired, as applicable, and collect the reasonable cost thereof from the Owner
of the Unit.

 

Declaration

-58-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

17.21

Provisions Applicable to Unit CU-4:

 

 

(a)

Trash Removal/Trash Facilities. The Owner of the Unit shall be solely
responsible for trash and garbage removal from such Owner’s Unit.

 

 

(b)

Construction Insurance. In the event that the Owner of Unit CU-4 makes any
alterations, repairs, additions or improvements in or to Unit CU-4., the Owner
of such Unit agrees to carry “Builder’s All Risk” insurance in an amount
reasonably acceptable to the Condominium Association covering the performance of
the same and such other insurance as the Association may reasonably require.

 

 

(c)

Maintenance Requirements. Unit CU-4 shall, at all times, be maintained in a
good, slightly and clean condition and repair, and, after initial commencement
of business operations in the Unit, and, regardless of actual vacancy, shall
never appear to be vacant or unoccupied when viewed from the exterior thereof.
The exterior and visible portions of the interior of Unit CU-4 shall be
illuminated after dark during normal business hours. After commencement of
business operations in any store in Unit CU-4, all areas of the interior which
are visible from the outside shall be properly finished and stocked with
merchandise or displays so that such store maintains the appearance of an
operating business.

 

 

(d)

Operation of a Commercial Unit. Unit CU-4 shall at all times operate in
accordance with the Project Standards established from time to time.

 

 

(e)

No immoral, improper, offensive, hazardous or unlawful use shall be made of Unit
CU-4. No use of Unit CU-4 shall be made which is disruptive to the operation of
the Condominium or which is objectionable to the owners of the other Units in
the Condominium or which results in the emission of noises and odors that are
not consistent with those at other similar residential or mixed-use buildings.
Further, Unit CU-4 must be operated and maintained in a manner that does not
result in, or is conducive to the development of, infestation by insects,
rodents or other vermin. All valid laws, zoning ordinances and regulations of
all governmental bodies having jurisdiction shall be observed. Violations of
laws, orders, rules, regulations or requirements of any governmental agency
having jurisdiction relating to Unit CU-4. In addition, the Owner of Unit CU-4
shall:

 

 

(i)

not permit any odor or noise to emanate from Unit CU-4 which is objected by the
Association or by any other Unit Owner (and, upon written notice from the
Association, the Owner of Unit CU-4 shall immediately cease and desist from
causing such odor or noise).

 

 

(ii)

pay before delinquency any and all taxes, assessments and public charges levied,
assessed or imposed upon any business operated in Unit CU-4, or upon any
leasehold interest or personal property of any kind, owned by or placed in on or
about such Unit.

 

 

(iii)

observe, in addition to the requirements set forth in the Condominium Documents
and the rules and regulations of the Association (as same may be amended from
time to time) and all reasonable requirements promulgated by the Association and
at any time, from time to time relating to delivery vehicles, the delivery of
merchandise, and the storage and removal of trash and garbage:

 

 

(iv)

not use any space outside such Unit for sales, storage or any other undertaking,
other than as may be permitted in accordance with the provisions of Section 3.3
of the Declaration:

 

 

(v)

not use the plumbing facilities in Unit CU-4 for any purpose other than that for
which they were constructed, nor dispose of any foreign substances therein:

 

 

 

Declaration

-59-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

 

(vi)

not use any advertising medium or sound devices inside or adjacent to Unit CU-4
which produce or transmit sounds which are audible beyond the interior of such
Unit;

 

 

(vii)

not use any portion of the Condominium Property, except only for the interior of
Unit CU4, for display, sale, handbilling, advertising, solicitation or any other
similar undertaking (provided, however, that no such interior use may be visible
from the exterior of the Building, from any Residential Unit;

 

 

(viii)

contract for and utilize termite and pest extermination services for the Unit on
an on-going basis;

 

 

(ix)

not operate or permit to be operated in Unit CU-4 any coin or token operated
vending machine, video games, or similar device including, without limitation,
telephones, amusement devices and machines for sales of beverages, foods, candy,
cigarettes or any other goods (however nothing herein shall preclude the sale of
such times outside of a vending machine);

 

 

(x)

not permit any improper, immoral or objectionable uses, as determined by the
Association, of the Unit including without limitation, the presentation or sale
of “adult” entertainment or nudity in Unit CU-4 and shall not sell, distribute
or display any paraphernalia commonly used in the use or ingestion of illicit
drugs, or any x-rated, pornographic or so-called “adult” newspaper, book,
magazine, film, picture, video tape, video disk or other similar representation
or merchandise of any kind;

 

 

(xi)

not permit the operation of any pawn shop, thrift shop, soup kitchen, homeless
shelter, or other similar facility, mental health facility, substance abuse
facility or other rehabilitation center, gambling or bingo facility, auction or
"flea market" facility, pet store, funeral home, laundromat, automobile,
recreational vehicle or mobile home sales, rentals or repairs, trade school,
manufacturing facilities, warehouse or any other business which is pot in
keeping with the operation of a high-end retail store in a luxury condominium in
the Country;

 

 

(xii)

not interfere with the transmission or reception of microwave, televisions,
radio communications signals by antennae located anywhere on the Condominium
Property;

 

 

(xiii)

not conduct or advertise any auction, fire, going out of business, or bankruptcy
sale in, on or about the Condominium without the Association's prior written
consent in each instance which consent may be withheld by the Association in its
sole and absolute discretion;

 

 

(xiv)

conduct any business in Unit CU-4 in a lawful manner and in good faith during
all days and hours specified by the Association;

 

 

(xv)

retain and provide its own security system and/or personnel;

 

 

(xvi)

retain and provide its own traffic management system and/or personnel; and

 

 

(xvii)

provide such equipment and/or ventilation as is reasonably necessary (and
satisfactory to Association) to eliminate any resultant odors.

 

 

(f)

Utilities The Owner of Unit CU-4shall, at such Owner's sole cost and expense,
cause meters or submeters to be installed, to measure the consumption of all
electricity, gas and water in the applicable Unit and in any areas maintained by
such Owner. Such Owner shall keep any and all such meters and related equipment
in

 

 

Declaration

-60-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

candy, cigarettes or other goods (however nothing herein shall preclude the sale
of such times outside of a vending machine);

 

(x)

not permit any improper, immoral or objectionable uses, as determined by the
Association, of the Unit including without limitation, the presentation or sale
of "adult' entertainment or nudity in Unit CU-4 and shall not sell, distribute
or display any paraphernalia commonly used in the use or ingestion of illicit
drugs, or any x-rated, pornographic or so-called "adult' newspaper, book,
magazine, film, picture, video tape, video disk or other similar representation
or merchandise of any kind;

 

 

(xi)

not permit the operation of any pawn shop, thrift shop, soup kitchen, homeless
shelter or other similar facility, mental health facility, substance abuse
facility or other rehabilitation center, gambling or bingo facility, auction or
"flea market” facility, pet store, funeral home, laundromat, automobile,
recreational vehicle or mobile home sales, rentals or repairs, trade school,
manufacturing facilities, warehouse or any other business which is not in
keeping with the operation of a high-end retail store in a luxury condominium in
the County;

 

 

(xii)

not interfere with the transmission or reception of microwave, televisions,
radio communications signals by antennae located anywhere on the Condominium
Property;

 

 

(xiii)

not conduct or advertise any auction, fire, going out of business, or bankruptcy
sale in, on or about the Condominium without the Association's prior written
consent in each instance, which consent may be withheld by the Association in
its sole and absolute discretion;

 

 

(xiv)

conduct any business in Unit CU-4 in a lawful manner and in good faith during
all days and hours specified by the Association;

 

 

(xv)

retain and provide its own security system and/or personnel;

 

 

(xvi)

not use the Unit for the provision of real estate rental services.

 

 

(xvii)

(xvi) retain and provide its own traffic management system and/or personnel; and

 

 

(xviii)

(xvii) provide such equipment and/or ventilation as is reasonably necessary (and
satisfactory to Association) to eliminate any resultant odors.

 

 

(f)

Utilities. The Owner of Unit CU-4shall, at such Owner's sole cost and expense,
cause meters or submeters to be installed, to measure the consumption of all
electricity, gas and water in the applicable Unit and in any areas maintained by
such Owner. Such Owner shall keep any and all such meters and related equipment
in good working order and repair at such Owner's own cost and expense, in
default of which the Association may cause such meters and equipment to be
replaced or repaired, as applicable, and collect the reasonable cost thereof
from the Owner of Unit CU-4.

 

 

(g)

Leases The leasing restrictions set forth In Section 17.8 herein shall not apply
to Unit CU-4 but instead leasing of Unit CU-4 shall be subject to the provisions
of this Section 17.20(f).

 

 

(i)

Security Deposit. At the Association's option, the Association may require any
tenant of Unit CU-4 to provide the Association with a security deposit in an
amount to be reasonably determined by the Association. Such security deposit
shall be payable by any such tenant to the Association upon the execution of the
applicable lease and shall be held by the Association as security against any
default by tenant in the performance of the covenants, conditions and agreements
of the Condominium Documents and/or the rules and regulations of

 

Declaration

-60-

--------------------------------------------------------------------------------

[g201708092127118954295.jpg]

good working order and repair at such Owner's own cost and expense, in default
of which the Association may cause such meters and equipment to be replaced or
repaired, as applicable. and collect the reasonable cost thereof from the Owner
of Unit CU-4.

 

(g)

Leases The leasing restrictions set forth in Section 17.8 herein shall not apply
to Unit CU-4, but instead leasing of Unit CU-4 shall be subject to the
provisions of this Section 17.20(f).

 

 

(i)

Security Deposit. At the Association’s option. the Association may require any
tenant of Unit CU-4 to provide the Association with a security deposit in an
amount to be reasonably determined by the Association Such security deposit
shall be payable by any such tenant to the Association upon the execution of the
applicable lease and shall be held by the Association as security against any
default by tenant in the performance of the covenants, conditions and agreements
of the Condominium Documents and/or the rules and regulations of the
Condominium. as may be amended from time to time. The security deposit may, at
the Association's option, be applied by the Association against all default in
any of the terms, provisions, or conditions of the Condominium documents and/or
the rules and regulations of the Condominium. The security deposit shall not be
deemed to be liquidated damages for such default. The Association shall not be
obligated to keep the security deposit In a separate fund but may commingle the
security deposit with the Association's own funds, to the extent permitted by
law.

 

18.

Compliance and Default. The Association, each Unit Owner, occupant of a Unit,
tenant and other invitee of a Unit Owner is governed by and must comply with the
terms of this Declaration and all exhibits annexed hereto, and the rules and
regulations adopted pursuant to those documents, as the same may be amended from
time to time and the provisions of all of such documents shall be deemed
incorporated into any lease of a Unit whether or not expressly stated in such
lease. The Association (and Unit Owners, if appropriate) shall be entitled to
the following relief in addition to the remedies provided by the Act:

 

 

18.1

Mandatory Nonbinding Arbitration of Disputes. Prior to the institution of court
litigation, the parties to a Dispute shall petition the Division for nonbinding
arbitration and pay the arbitration fee required by Section 718.1255(4)(a),
Florida Statutes. The arbitration shall be conducted according to rules
promulgated by the Division and before arbitrators employed by the Division. The
filing of a petition for arbitration shall toll the applicable statute of
limitation for the applicable Dispute, until the arbitration proceedings are
completed. Any arbitration decision shall be presented to the parties in
writing, and shall be deemed final if a complaint for trial de novo is not filed
in a court of competent jurisdiction in which the Condominium is located within
thirty (30) days following the issuance of the arbitration decision. The
prevailing party in the arbitration proceeding shall be awarded the costs of the
arbitration, and reasonable attorneys' fees and costs incurred in connection
with the proceedings. The party who files a complaint for a trial de novo shall
be charged the other party's arbitration costs, courts costs and other
reasonable costs, including, without limitation, attorneys' fees, investigation
expenses and expenses for expert or other testimony or evidence incurred after
the arbitration decision, if the judgment upon the trial de novo is not more
favorable than the arbitration decision. If the judgment is more favorable, the
party who filed a complaint for trial de novo shall be awarded reasonable court
costs and attorneys' fees. My party to an arbitration proceeding may enforce an
arbitration award by filing a petition in a court of competent jurisdiction in
which the Condominium is located. A petition may not be granted unless the time
for appeal by the filing of a complaint for a trial de novo has expired. If a
complaint for a trial de novo has been filed, a petition may not be granted with
respect to an arbitration award that has been stayed. If the petition is
granted, the petitioner may recover reasonable attorneys' fees and costs
incurred in enforcing the arbitration award.

 

 

18.2

Negligence and Compliance. A Unit Owner and/or tenant of a Unit shall be liable
for the expense of any maintenance, repair or replacement made necessary by the
Owner's negligence or by that of any member of the Owner's family or the Owner's
guests, employees, agents, invitees or lessees,

 

 

 

Declaration

-61-

--------------------------------------------------------------------------------

 

Exhibit “H”

Form of Escrow Agreement

 

 

 

--------------------------------------------------------------------------------

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this "Agreement”) is made as of the 1st day of June, 2017
by and among SOTHERLY HOTELS, INC. (NASDAQ: “SOHO"), a publicly traded real
estate investment trust (the "Buyer.), 4000 SOUTH OCEAN PROPERTY OWNER, LLLP, a
Delaware limited liability limited partnership (the "Seller"), SOLOMON, FURSHMAN
& COOPERMAN, LLP (the "Funds Escrow Agent”) and GREENBERG TRAURlG P.A. (the
"Closing Documents Escrow Agent") (Funds Escrow Agent and Closing Documents
Escrow Agent are at times collectively referred to herein as the "Escrow
Agents") (the "Buyer, Seller and Escrow Agents are at times collectively
referred to herein as the "Parties" and individually as a "Party").

RECITALS

A.Seller is the developer of 4010 South Ocean Condominium Hollywood (the
"Condominium"). In connection with the development of the Condominium, Seller
obtained a construction loan (the "Loan") from Guggenheim Corporate Funding, LLC
("Agent"), as Agent for Midland National Life Insurance Company, an Iowa
insurance company, HB Lender, LLC, a Delaware limited liability company, Loco
Condo LLC, a Florida limited liability company, and JMP HBH Lender, LLC, a
Florida limited liability company (together with the lenders from to time a
party to the Loan Agreement executed in connection with the Loan and their
respective successors and assigns, collectively "Lender"), which Loan is secured
in part by (i) a Mortgage, Assignment of Leases and Rents, Security Agreement
and Fixture .Filing to be recorded in the Public Records of Broward County,
Florida (the "Mortgage") and (ii) that certain Pledge and Security Agreement
made by 4000 South Ocean, LLC and 4000 South Ocean GP, LLC in favor of Lender
(the "Pledge").

B.Buyer and Seller entered into that certain Pre-Opening Services Agreement of
even date herewith (the "Pre-Opening Services Agreement") which provides for,
among other things, the provision of certain pre-opening services within
portions of the Condominium.

C.Section 3 of the Pre-Opening Services Agreement provides that Seller will pay
to Buyer a fee of $750,000 (the "Pre-Opening Services Payment") in connection
with Buyer's rendering of certain services as detailed in the Pre-Opening
Services Agreement.

D.Buyer and Seller are also parties to that certain Commercial Unit Purchase
Agreement and Addendum to Commercial Unit Purchase Agreement dated June 1, 2017
(including all addenda and amendments thereto, the "Purchase Agreement") for the
purchase and sale of Unit CU-2 (the "Unit") of the Condominium.

E.The Purchase Agreement provides that if the Loan has not been paid off prior
to the scheduled closing of the purchase and sale of the Unit, the closing will
be conducted in escrow pursuant to the terms of this Agreement, which provides
for all of the executed closing documents (the "Closing Documents"), including
without limitation the executed deed, bill of sale, partial release (releasing
the Mortgage from the Unit), settlement statement and all other documents
referenced in Section 10(c) of the Purchase Agreement, and all closing funds to
be held in escrow and disbursed in accordance with the terms and conditions of
this Agreement (the date that such closing occurs in escrow shall be referred to
in this Agreement as the "Escrow Date").

F.Buyer and Seller desire that all closing funds due from Buyer, as reflected on
the executed settlement statement, as well as any unused portion of the escrow
deposit delivered pursuant to the Purchase Agreement (collectively, the "Escrow
Deposit"), be delivered on the Escrow Date to the Funds Escrow Agent to hold in
escrow pursuant to the terms of this Agreement, and the Funds Escrow Agent is
willing to hold the Escrow Amount in escrow in accordance with the terms of this
Agreement.

G.Buyer and Seller desire that all of the Closing Documents be delivered on the
Escrow Date to the Closing Documents Escrow Agent to hold in escrow pursuant to
the terms of this Agreement, and the Closing Documents Escrow Agent is willing
to hold the Closing Documents in escrow in accordance with the terms of this
Agreement.

 

--------------------------------------------------------------------------------

 

H.Escrow Agents, Buyer, and Seller desire to enter into this Agreement to
provide for the holding and disbursement of the Escrow Deposit and the Closing
Documents, as further set forth in this Agreement.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

1.The foregoing recitals are true and correct and are incorporated herein as if
repeated at length.

2.Buyer and Seller agree to deliver all of the Closing Documents on the Escrow
Date to the Closing Documents Escrow Agent, and the Closing Documents Escrow
Agent agrees that it shall receive and hold all of the Closing Documents in
escrow in accordance with the terms of this Agreement and shall not release or
disburse the Closing Documents from escrow except in compliance with the terms
of this Agreement. Buyer and Seller further agree to deliver the Escrow Deposit
on the Escrow Date to Funds Escrow Agent, and Funds Escrow Agent agrees that it
shall receive and hold the Escrow Deposit in escrow in accordance with the terms
of this Agreement and shall not release or disburse the Escrow Deposit except in
compliance with the terms of this Agreement. Funds Escrow Agent shall not be
obligated to Buyer, Seller, or any other entity for interest on the Escrow
Deposit.

3.Funds Escrow Agent shall, and is hereby unconditionally and irrevocably
authorized and directed to, release the Escrow Deposit or the applicable portion
thereof from escrow as follows:

3.1Upon (i) proof that a TCO has been received for the Condominium and (ii)
confirmation from Funds Escrow Agent that Buyer has deposited with Funds Escrow
Agent all funds necessary to complete the purchase of Unit CU-2 in accordance
with the settlement statement (i.e. the purchase price of $5,100,000 adjusted as
shown on the settlement statement), Funds Escrow Agent shall disburse the
Pre-Opening Services Payment in the amount of $750,000 from the Escrow Deposit
to Buyer or Buyer's designated affiliate, representing the Pre-Opening Services
Payment due under the Pre-Opening Services Agreement, after which Funds Escrow
Agent shall immediately provide written confirmation to Agent, Closing Documents
Escrow Agent, Buyer and Seller confirming the date, amount and recipient of the
released funds.

3.2Upon (i) proof that a TCO has been received for the Condominium and (ii)
confirmation from Funds Escrow Agent that Buyer has deposited with Funds Escrow
Agent all funds necessary to complete the purchase of Unit CU-2 in accordance
with the settlement statement (i.e. the purchase price of $5,100,000 adjusted as
shown on the settlement statement), Funds Escrow Agent shall disburse $1,200,000
of the Escrow Deposit to Hollywood Hotel Associates LLC, formerly known as
MHI/CARLYLE SIAN OWNER I, L.L.C., a Delaware limited liability company ("HHA"),
using wire instructions provided by HHA, representing the accrued construction
disruption payments that will be owed by Seller to HHA pursuant to Section
3(a)(ii) of the Agreement Regarding Development, as amended by Amendment to
Agreement Regarding Developer of even date herewith ("Construction Disruption
Payments"), which payments Buyer agrees will be made to HHA on Seller's behalf
using Buyer's Escrow Deposit funds, irrespective of whether the escrow
ultimately breaks and title to the Unit is conveyed to Buyer or whether the
escrow is unwound per Sections 6 and 7 hereof and the Purchase Agreement
terminated. Funds Escrow Agent shall provide written confirmation to Agent,
Closing Documents Escrow Agent, Buyer and Seller confirming the date, amount and
recipient of the released Construction Disruption Payments immediately upon
making the disbursement.

3.3Funds Escrow Agent shall disburse the remaining portion of the Escrow Deposit
to Closing Documents Escrow Agent upon Funds Escrow Agent's receipt of written
confirmation from Agent that the Loan has been fully satisfied by Seller with
all amounts owing thereunder being paid in full.

Notwithstanding anything to the contrary set forth in this Agreement, if Agent
commences a foreclosure action or exercises any of the other default remedies
under the Loan as referenced in Section 6 of this Agreement, then the provisions
of Sections 6 and 7 of this Agreement shall govern with respect to Funds Escrow
Agent's release of the Escrow Deposit (or remaining portion of the Escrow
Deposit, if a portion has previously been disbursed hereunder).

 

--------------------------------------------------------------------------------

 

4.Closing Documents Escrow Agent shall, and is hereby unconditionally and
irrevocably authorized and directed to, release from escrow and record, as
applicable, the Closing Documents upon receipt from Funds Escrow Agent of the
Escrow Deposit (or remaining portion of the Escrow Deposit, if a portion has
previously been disbursed hereunder), in cleared funds, and a copy of the
written confirmation from Agent that the Loan has been fully satisfied by Seller
with all amounts owing thereunder being paid in full. Closing Documents Escrow
Agent shall then disburse the Escrow Deposit in accordance with the executed
settlement statement included in the Closing Documents. Notwithstanding anything
to the contrary set forth in this Agreement, if Agent commences a foreclosure
action or exercises any of the other default remedies under the Loan as
referenced in Section 6 of this Agreement, then the provisions of Sections 6 and
7 of this Agreement shall govern with respect to Closing Documents Escrow
Agent's release and recording of the Closing Documents and disbursement of the
Escrow Deposit (or remaining portion of the Escrow Deposit, if a portion has
previously been disbursed hereunder).

5.Buyer hereby irrevocably and unconditionally waives any requirement that Buyer
close on the Unit before any other Unit in the Condominium closes. All
prorations shall be calculated as of the Escrow Date.

6.In the event: (i) Lender commences a foreclosure action on the Mortgage (as
evidenced by the filing of a foreclosure complaint in a legal action) or on the
Pledge, (ii) Lender accepts a deed-in-lieu of foreclosure with respect to the
Mortgage or an assignment-in-lieu of foreclosure with respect to the Pledge or
(iii) Lender, its nominee or designee or any other individual or entity acquires
title to, or assumes or obtains possession or control of, the collateral set
forth in the Mortgage or the Pledge at, during or by a foreclosure (Lender or
such other individual or entity acquiring title, possession or control of the
collateral, together with their respective successors or assigns, shall be
referred to in this Agreement as "Subsequent Owner"), then Subsequent Owner will
have the right pursuant to that certain Letter Agreement between Agent and Buyer
of even date herewith, in its sole and absolute discretion, exercisable during
the sixty (60) day period following Subsequent Owner's acquisition of title,
possession or control of the collateral (the "Election Period"), to either
terminate the Purchase Agreement and unwind the escrow closing of the Unit
occurring hereunder or assume the obligations of Seller under the Purchase
Agreement and convey the Unit to Buyer. If Subsequent Owner elects to terminate
the Purchase Agreement, it is required by the Letter Agreement to deliver a
termination notice (the “Termination Notice”) to Buyer, with a copy to Funds
Escrow Agent and Closing Documents Escrow Agent, by no later than the expiration
the Election Period. Upon receipt by Funds Escrow Agent of a copy of the
Termination Notice, Funds Escrow Agent shall, and is hereby unconditionally and
irrevocably authorized and directed to, release the remaining portion of the
Escrow Deposit to Buyer but only after disbursing the $1,200,000 Construction
Disruption Payments to HHA (in accordance with wire instruction provided by HHA)
if not previously disbursed to HHA. Buyer specifically acknowledges and agrees
that the amount it will receive back in the event the escrow closing is unwound
will be less than the original Escrow Deposit because Buyer has irrevocably
agreed that $1,200,000 of the Escrow Deposit will be paid to HHA, and because
Funds Escrow Agent may have already disbursed the Pre­ Opening Services Payment
to Buyer or its affiliates in accordance with the provisions of Section 3.1.
Buyer hereby acknowledges and agrees that if the Purchase Agreement is
terminated as provided in this Section 6 and certain disbursement(s) have been
made in accordance with Section 3.1 or 3.2 or this Section 6, that Buyer shall
not be entitled to seek any additional sums or compensation from any party
hereto or Subsequent Owner and that Buyer's receipt of the remaining Escrow
Deposit shall be in full satisfaction of the termination of the Purchase
Agreement. Funds Escrow Agent shall deliver written notification to Buyer,
Subsequent Owner and Closing Documents Escrow Agent immediately upon its release
of the remaining Escrow Deposit to Buyer. Upon the release of the remaining
Escrow Deposit to Buyer, the Purchase Agreement shall terminate and be of no
further force and effect with Buyer and Seller and Subsequent Owner having no
further obligations to each other under the Purchase Agreement. Upon receipt of
written notification from Funds Escrow Agent that it has released the remaining
Escrow Deposit to Buyer as required herein, Closing Documents Escrow Agent shall
promptly destroy all of the Closing Documents and send written confirmation to
all parties to this Agreement and Subsequent Owner that they have been
destroyed.

7.If Subsequent Owner elects not to terminate the Purchase Agreement, it is
required by the Letter Agreement to deliver notice to Buyer that it is not
terminating (the "Non-Termination Notice"), with a copy to Funds Escrow Agent
and Closing Documents Escrow Agent, by no later than the expiration the Election
Period. Funds Escrow Agent shall, and is hereby unconditionally and irrevocably
authorized and

 

--------------------------------------------------------------------------------

 

directed to, release the all of the remaining Escrow Deposit from escrow and
deliver it to Closing Documents Escrow Agent upon Funds Escrow Agent's receipt
of a copy of the Non-Termination Notice. Closing Documents Escrow Agent shall,
and is hereby unconditionally and irrevocably authorized and directed to,
release from escrow and record, as applicable, the Closing Documents (unless
Buyer and Subsequent Owner direct Closing Documents Escrow Agent to the contrary
in writing) upon receipt from Funds Escrow Agent of all the remaining Escrow
Deposit and a copy of the Non­ Termination Notice. Closing Documents Escrow
Agent shall then disburse the remaining portion of the Escrow Deposit to
Subsequent Owner in accordance with the executed settlement statement included
in the Closing Documents.

8.Buyer and Seller agree and acknowledge that Buyer shall enjoy immediate and
exclusive possession of the Unit as of the Escrow Date; provided that Buyer
shall not record, permit, or cause any lien or other encumbrance to be recorded
against the Unit. Additionally, Buyer agrees that provided that Closing
Documents Escrow Agent has not received a Termination Notice and until such time
as the Closing Documents Escrow Agent has received, in cleared funds, the
remaining portion of the Escrow Deposit and has released and, as applicable,
recorded, the Closing Documents in accordance with this Agreement, Buyer does
not have any ownership or landlord interest in the Unit or the Condominium
Property. Buyer hereby represents, covenants and warrants that Buyer shall at
all times maintain commercially reasonable liability insurance and other
coverage insuring any and all liability arising in connection with Buyer's use
of the Unit and its appurtenances and any services being performed by Buyer or
its affiliates in connection therewith on or from the Unit or any other portion
of the Condominium property. Buyer's right to possession of the Unit under this
Agreement shall continue until such time as (a) the Escrow Deposit (or remaining
portion of the Escrow Deposit, if a portion has previously been disbursed
hereunder) is released to Seller and the deed to the Unit is recorded, or (b)
the Escrow Deposit (or remaining portion of the Escrow Deposit, if a portion has
previously been disbursed hereunder) is released to Buyer and the Purchase
Agreement is terminated. Buyer hereby assumes all risks of any damage or loss to
any of the Buyer's Personal Items and all risks of any injury to Buyer or any of
Buyer's agents, employees, vendors, clients, guests, tenants or invitees
(collectively, the "Buyer Parties") that may enter into the Unit and/or on to
the Condominium property unless the same is a result of the gross negligence or
willful misconduct of Seller and/or Seller's contractors, subcontractors,
employees and/or agents. Buyer shall be responsible for insuring the Buyer's
Personal Items and carrying appropriate general liability, personal property,
employment practices liability, crime insurance and workers' compensation
insurance in the same amounts and upon the same terms as Buyer's affiliate is
required to carry under the Lease Agreement between Buyer's affiliate and the
Condominium Association, and Seller shall have no responsibility for insuring
same or for any casualty or theft of any kind with respect to the Buyer's
Personal Items and/or the Buyer Parties. A copy of such insurance policies shall
be provided to Seller prior to the Escrow Date, and shall name the Seller and
the Condominium Association as additional insureds thereunder.

During the pendency of the Escrow arrangement Buyer shall, at its cost and
expense, keep and maintain the Unit and other portions of the Condominium
Property being occupied in good repair throughout the Term. Buyer understands
and agrees the Buyer shall not be permitted to make any improvements, changes
and/or alterations to the Unit or other portions of the Condominium prior to
conveyance of title to the Unit to Buyer (notwithstanding the limited occupancy
pursuant hereto). Buyer agrees to conduct his/her/their occupancy of the Unit
and other portions of the Condominium in such a manner as to maintain such areas
in the same good order and repair as when Buyer took occupancy. Buyer further
agrees that Buyer will commit no act of damage, knowingly or unknowingly, which
may impact the Unit and/or any other portion of the Condominium and/or the
Seller's ability to obtain a temporary and/or permanent certificate of occupancy
for the Unit and/or the Condominium. Buyer agrees that in taking occupancy of
the Unit, Buyer shall be responsible for all costs incurred by Seller due to any
damage caused by Buyer. Buyer agrees to cooperate with Seller at all times (at
Seller's sole cost) with regard to any matters pertaining to the Seller's
obtaining a temporary and/or permanent certificate of occupancy for the Unit
and/or the Condominium.

Notwithstanding anything to the contrary in the Purchase Agreement, Buyer agrees
that Seller shall not be responsible for any damage to the Unit and/or any
limited common element appurtenant thereto caused as a result of the Buyer's use
of the Unit while the Escrow arrangement remains in place, and Seller shall not
be responsible for any repairs to the Unit and/or its limited common elements.

 

--------------------------------------------------------------------------------

 

Buyer hereby indemnifies and agrees to hold Seller harmless from and against any
and all liens, losses, costs, claims, demands, damages, judgments, liabilities,
expenses, interest and penalties (including reasonable attorneys' and
paralegals' fees and costs, whether suit be brought or any appeal be taken
therefrom), threatened, incurred or sustained by Seller resulting from, arising
out of, or related to, directly or indirectly, the use of the Unit and/or its
limited common elements or any other part of the Condominium or the performance
of services in connection therewith by Buyer or any other Buyer Parties
occurring during the pendency of this Agreement. Buyer further agrees to defend,
at its sole cost and expense, any and all suits or actions instituted against
Seller resulting from, arising out of, or related to, directly or indirectly,
the use of the Unit and/or its limited common elements or any other part of the
Condominium or the performance of services in connection therewith by Buyer or
any other Buyer Parties. For purposes of this paragraph, Seller shall be deemed
to include all of its partners, and its and their partners, members, officers,
directors, shareholders, employees or other who may have liability by or through
Seller.

9.All notices given or made pursuant hereto, or for the purposes of invoking or
enforcing any of the provisions of this Agreement, shall be in writing and shall
be sent by certified mail, return receipt requested, or by hand delivery, or
federal express, or similar reputable overnight courier service, addressed as
follows:

 

 

If to Seller:

4000 South Ocean Property Owner, LLLP

 

 

 

315 S. Biscayne Boulevard, 4th Floor

 

 

 

Miami, Florida 33131

 

 

 

Attn: Hyde Beach House Resort Project Manager

 

 

 

 

 

 

If to Funds Escrow Agent:

Solomon, Furshman & Cooperman, LLP

 

 

 

1200 Brickell Avenue, PH 2000

 

 

 

Miami, Florida 33131

 

 

--------------------------------------------------------------------------------

 

 

 

 

Attn: Victor Recondo, Esq.

 

 

 

 

 

 

If to Closing Documents Escrow Agent:

 

 

 

Greenberg Traurig, P.A, .

 

 

 

333 Southeast Second Avenue

 

 

 

Miami, FL 33131

 

 

 

44th Floor

 

 

 

Attn: Meredith Singer, Esq.

 

 

 

 

 

 

If to Buyer:

Southerly Hotels, Inc.

 

 

 

410 West Francis Street

 

 

 

Williamsburg, VA 23185

 

 

 

Attn: Dave Folsom, President

 

 

 

 

 

 

With a copy to:

Solomon, Furshman & Cooperman, LLP

 

 

 

1200 Brickell Avenue, PH 2000

 

 

 

Miami, Florida 33131

 

 

 

Attn: Victor Recondo, Esq.

 

 

Any notice required hereunder to be delivered by a date which is a holiday or
Saturday or Sunday shall be deemed to be due on the next business day following
such date.

10.The respective Escrow Agents shall not be liable for any actions taken in
good faith, but only for its gross negligence or willful misconduct. The Parties
hereby indemnify and hold harmless the respective Escrow Agents from and against
any loss, liability, damage, claim, cost, fee or expense whatsoever (including
reasonable attorney's fees at all trial and appellate levels) the respective
Escrow Agents may incur or be exposed to in its capacity as escrow agents
hereunder, except for those resulting from its/their gross negligence or willful
misconduct. If there is, at any time, any dispute as to disposition of any
proceeds or documents held by the respective Escrow Agents pursuant to the terms
of this Agreement, the respective Escrow Agents are each hereby authorized to
interplead said amount with any court of competent jurisdiction and thereby be
released from all obligations hereunder. The Parties recognize that the Closing
Documents Escrow Agent is a law firm that represents Seller, and hereby agree
that such law firm may continue to represent Seller in any litigation pursuant
to this Agreement or otherwise. Similarly, the Parties recognize that the Funds
Escrow Agent is a law firm that represents Buyer, and hereby agree that such law
firm may continue to represent Buyer in any litigation pursuant to this
Agreement or otherwise.

11.Signatures of the parties hereto on copies of this Agreement transmitted by
facsimile machine, email or PDF shall be deemed originals for all purposes
hereunder, and shall be binding upon the parties hereto. This Agreement may be
executed in any number of counterparts, each of which shall be considered an
original and a complete set of which taken together shall constitute one and the
same agreement.

12.The unenforceability, invalidity or illegality of any provision of this
Agreement shall not render the other provisions unenforceable, invalid or
illegal. This Agreement shall be construed and interpreted in accordance with
the laws of the State of Florida, without giving effect to conflict-of-law rules
and principles of said State. This Agreement constitutes the entire agreement of
the Parties hereto with respect to the subject matter hereof, and there are no
prior or contemporaneous oral or written representations, promises or agreements
not expressly referred to herein. This Agreement may not be amended or modified
hereafter except by a written agreement signed by the Parties. All of the terms
and provisions of this Agreement shall be binding upon and inure to the benefit
of the Parties hereto and their respective legal representatives, and permitted
successors, transferees and assigns. This Agreement may be executed in
counterparts with the same effect as if the Parties had executed the same
document. The counterparts shall be construed together and shall constitute a
single Agreement. In the event that any Party should retain counsel and/or
institute any suit against the other for violation of or to enforce any of the
covenants or conditions of this Agreement, or should a Party intervene in any
suit in which the other is a party to enforce or protect its interest or rights

 

--------------------------------------------------------------------------------

 

hereunder, the prevailing Party in any such suit shall be entitled to all of its
costs, expenses and reasonable fees of its attorney(s) (if and to the extent
permitted by law) in connection therewith. All judicial proceedings brought by
or against any Party, shall be brought in the courts of the State of Florida
sitting in Miami- Dade County, Florida. The Parties each acknowledge and agree
that the undersigned representative of each Party has the legal requisite
authority to bind the applicable Party to the terms of this Agreement and that
such Party does so knowingly with a full understanding of the nature and meaning
of each provision of this Agreement. Additionally, that each Party had the
benefit of professional advice rendered by independent legal counsel of their
own selection prior to entering into this Agreement (or knowingly waived same)
and has executed this Agreement only after carefully considering each term of
this Agreement and fully discussing the same with counsel of their choice. The
Parties further acknowledge and agree that each of them and their respective
counsel have reviewed and revised this Agreement and that this Agreement has
been voluntary and consensually negotiated at "arm's length." Accordingly, this
Agreement shall be deemed to have been written jointly by the Parties, and the
Parties agree and acknowledge that no rule of construction which would result in
an interpretation or construction of this Agreement in favor or to the detriment
of one of the Parties or the other shall apply in construing or interpreting
this Agreement or any part of it. The Parties each acknowledge and agree that
this Agreement is subject and subordinate to the lien of the Mortgage given to
Agent on behalf of the Lender to secure the Loan and to the rights of Agent and
Lender under the Loan and all of the documents executed in connection with the
Loan. This Agreement shall not be recorded in the public records.

THE PARTIES EACH HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND FOREVER WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS
AGREEMENT OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY EACH PARTY AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. EACH PARTY IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY EACH PARTY.

13.This Agreement shall survive closing.

[SIGNATURES APPEAR ON THE FOLLOWING PAGE)

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and

year first above written.

 

"BUYER"

 

SOTHERLY HOTELS, INC., a publicly traded real estate investment trust

 

 

 

 

 

 

By:

 

Name:

Dave Folsom

Title:

President

 

 

--------------------------------------------------------------------------------

 

 

"SELLER"

 

4000 SOUTH OCEAN PROPERTY OWNER,

LLLP, a Delaware limited liability limited

partnership

 

By:

4000 South Ocean GP, LLC, a Delaware

limited liability company, its general partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

"FUNDS ESCROW AGENT"

 

Solomon, Furshman & Cooperman, LLP

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

--------------------------------------------------------------------------------

 

 

"CLOSING DOCUMENTS ESCROW AGENT"

 

GREENBERG TRAURIG, P.A.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT "I"

ADDITIONAL TENANT FINISHES

LCE storage/retail on graphics distributed 3/11/2016

•Ground Floor LCE: Currently designated as "Future Retail" on the drawings-
Becomes "Maintenance/Engineering” space/work area

oDivide space equally in half with new wall.

oLCE to be designated on the "northern" half. Approx. area 25' x 25'

oWhite Box "plus" with painted walls, drop ceiling, and commercial vinyl tile
flooring and base

oTo code electrical and lighting (install12 outlets, cat6 cable for
internet/communications (3 connections); provide/install ceiling mounted
lighting)

oHVAC sized to space

oProvide telephone and cabling to phone room; smoke detector

o3 desks/chairs, inventory of supplies

oProvide shelving for materials storage and inventory (9 sets 4'w x 8' h with
shelves)

oPlumbing; run hot and cold water to and provide a work sink and hand sink

oTwo sets of large double doors: First opening to the north into the "Domestic
Water Room" and second set opening to the east into the garage (lockable doors)

oEye Wash station

oOSHA/Fed qualified HazMat/Paint locker

•2nd floor LCE: Currently designated as Maintenance Office - Becomes Employee
Break Room/Lounge/Cafeteria

oApprox. area 32' x 18'

oWhite Box "plus" with painted walls, drop ceiling with 2x2 ACT, smoke detector,
and commercial vinyl tile flooring and base

 

--------------------------------------------------------------------------------

 

oTo code electrical and lighting (8 outlets, cat 6 cable, telephone cable to
phone room)

oHVAC sized to space

oHand sink with hot/cold water

oFF&E package: 16 Chairs/4 tables/ 2 banquet tables, 1 sofa, waste receptacles,
refrigerator/full size, microwave

oCable connection

•3rd floor LCE: Currently designated as Housekeeping - Becomes Employee Locker
Room/restroom

oApprox. Area 38' x 33'

oWhite Box "plus" with painted walls, drop ceiling, and commercial vinyl tile
flooring and base, smoke detectors, ACT

oTo code electrical and lighting (four outlets in each bathroom, 2 at the sink)

oHVAC sized to space ducted separately for restrooms and remainder of space

oDivided interior walls for separate male/female locker rooms

oDivided interior walls for separate male/female restrooms

oEntry doors (2), partitions/doors for water closets, one in each meeting ADA
code, hot and cold water brought into the space; install one mop sink

oLocker rooms FF&E – typical 24 lockers, benches, mirrors, etc.

oRestrooms – Ceiling lighting, six can lights in each bathroom, vanity lights at
each sink; mirror at sink and full length mirror on wall; towel dispenser and
trash receptacle in each bathroom; smoke detector

☐Male – toilet, urinal and shower stalls with all plumbing, fixtures, and
commercial stall dividers

☐Female – two toilets and one shower stall with all plumbing, fixtures, and
commercial stall dividers

☐Sink/vanity in each with standard plumbing and lighting fixtures

☐Tile flooring and painted walls in all

•4th floor LCE: Currently designated as Locker Room – Becomes "Office and
Storage Area”

 

--------------------------------------------------------------------------------

 

oApprox. Area 38' x 33' includes lockable doors, reception entry/hallway and 3
offices each+/- 10'x10'

oWhite Box "plus" with painted walls, drop ceiling, and commercial CARPETING and
base in each space

oTo code electrical and lighting (12 outlets, 3 in each space; Cat6 to each
space; phone and wiring to each space; TV in reception wired, copier)

oFF&E: Furnish; 4 desks, 4 chairs, 4 file cabinets, 8 guest chairs, 4 end table,
4 lamps, 4 floor lamps,

oHVAC sized to space/offices ducted separately

oRemaining areas for clerical and other storage. White box

oArea includes Wi-Fi/internet connectivity

•5th Floor LCE: Currently designated as Break Room - Becomes additional
storage/office space/housekeeping

oApprox. Area 38 x 32' (door with secure lock)

oWhite Box "plus" with painted walls, drop ceiling, and commercial CARPETING and
base

oTo code electrical and lighting

oHVAC sized to space; 8 outlets, 8 ceiling lights

oArea includes Wi-Fi/internet connectivity

o4 shelves (4'w x 8' high )

 

 

 